fO/ves À

CONTRATO DE CONCESSÃO PARA PESQUISA E
PRODUÇÃO
ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE
ENI EAST AFRICA S.p.A.

EMPRESA NACIONAL DE HIDROCARBONETOS, E.P.
PARA

ÁREA 4 OFFSHORE DO BLOCO DE ROVUMA
REPÚBLICA DE MOÇAMBIQUE

GA
Índice
Artigo Assunto Página
Partes 4
Preambulo 5
1 Documentos Contratuais 6
2 Definições 7
3 Direitos Contratuais e sua Duração 11
4 Obrigações de Trabalho Durante o Período de Pesquisa 15
5 Condução das Operações Petrolíferas 23
6 Descoberta Comercial e Desenvolvimento 25
7 Renúncia de Áreas 27
8 Registos e Relatórios 28
9 Recuperação de Custos e Direito à Produção 30
10 Determinação do Valor do Petróleo 37
1 Termos Fiscais e Outros Encargos 40

12 Bónus de Produção 50
13 Regras sobre o Levantamento 51
14 Conservação do Petróleo e Prevenção de Perdas 52
15 Desmobilização 53
16 Seguros 58
17 Gás Natural 0
18 Emprego e Formação 63
19 Indemnizações e Responsabilidade 66
20 Titularidade o8
21 Direitos de Inspecção 69
22 Contabilidade e Auditorias n
23 Contfidencialidade 72
24 Cessão 74
25 Força Maior 76
26 Regime Cambial 78
27 Natureza e Âmbito dos Direitos da Concessionária 82
28 Protecção do Ambiente 90

29 Renúncia e Resolução 93
30 Consulta, Arbitragem e Perito Independente 98
31 Lei Aplicável 103
32 Lingua 105
33 Acordo de Operações Conjuntas 106
34 Acordos Futuros 107
35 Notificações 108
Anexos

Anexo “A” Descrição da Área do Contrato

Anexo “B” Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros

Anexo "D” Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia da Empresa-Mãe

Anexo “F” Acordo de Operações Conjuntas

3
» o1 o 7

Este Contrato de Concessão para Pesquisa e Produção (”Contrato”) é celebrado de acordo
de Dezembro de 2006 entre:

Partes

com a legislação aplicável em

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, doravante designado por “o

Governo”, aqui representado pela Ministra dos Recursos Minerais; e

(a)

(b) ENI EAST AFRICA S.p.A., sociedade constituída nos termos das leis de Itália,
doravante designada por "Eni", aqui representada pelo representante designado; e

(c) EMPRESA NACIONAL DE HIDROCARBONETOS, E.P., empresa pública constituída
de acordo com as leis da República de Moçambique, aqui representada pelo seu

Presidente do Conselho de Administração, doravante designada por “ENH”.

A Eni e a ENH serão doravante designadas por "a Concessionária". A Concessionária e o

Governo serão doravante, conjuntamente, designados por as “Partes”.
EG/2

Preâmbulo

CONSIDERANDO QUE a lei dos petróleos em vigor estabelece que todos os recursos
Petrolíferos no solo e no subsolo terrestre, no leito das águas interiores e do mar territorial,

na zona económica exclusiva e na plataforma territorial, são propriedade da República de

Moçambique;

CONSIDERANDO QUE, nos termos da lei dos petróleos em vigor, o Governo tem
competência para assegurar a implementação da política de Operações Petrolíferas e que,
para efeitos deste Contrato, designou o Ministério dos Recursos Minerais, doravante
designado por “MIREM”, para exercer, conforme aqui seguidamente se especifica,

determinadas funções em representação do Governo;

CONSIDERANDO QUE o Governo da República de Moçambique deseja atribuir à Eni e à
ENH o direito de realizarem actividades de Pesquisa, Desenvolvimento e Produção de

Petróleo em certas áreas sujeitas à jurisdição da República de Moçambique;

CONSIDERANDO QUE a Concessionária está disposta, sob determinados termos e
condições estipulados, a realizar actividades de Pesquisa, Desenvolvimento e Produção de
Petróleo na Área do Contrato, e possui para esse efeito adequados competência técnica e

adequados recursos financeiros; e

CONSIDERANDO QUE a lei dos petróleos em vigor estabelece que as actividades de

Pesquisa, Desenvolvimento e Produção de Petróleo serão exercidas ao abrigo de uma

concessão;

ASSIM, NESTES TERMOS, é concluído o seguinte:
Artigo 1 “+ +

Documentos Contratuais

O Contrato é constituído por este corpo principal do Contrato e pelos seguintes Anexos, os

quais dele fazem parte integrante:

Anexo “A”
Anexo “B”
Anexo “C”
Anexo “D”
Anexo "E"

Anexo “F”

Descrição da Área do Contrato

Mapa da Área do Contrato

Procedimentos Contabilísticos e Financeiros
Modelo de Garantia Bancária

Modelo de Garantia da Empresa-Mãe

Acordo de Operações Conjuntas

Condicionado à conclusão do Contrato, a Concessionária apresentará um acordo de

operações conjuntas assinado, conforme estipulado no Anexo F, cuja aprovação do

Governo constitui uma condição nos termos deste Contrato.

Em caso de conflito entre o disposto no corpo principal do Contrato e o disposto nos seus

Anexos, prevalecerão as disposições constantes do corpo principal do Contrato.
Artigo 2

Definições

Salvo se de outra forma expressamente definido, as definições previstas na lei dos
petróleos em vigor em Moçambique, actualmente a Lei nº 3/2001, de 21 de Fevereiro e
Decreto nº 24/2004, de 20 de Agosto, aplicam-se a este Contrato. Os termos e

expressões utilizados neste Contrato, incluindo os respectivos Anexos, terão os seguintes

significados:

“Cabeça do Poço” (Wellhead) significa a flange de entrada da primeira válvula após o tubo

central de escoamento de produção da cabeça do poço.

"Data Efectiva” (Effective Date) significa o primeiro dia do mês seguinte à data em que o
presente Contrato tiver sido assinado pelo Governo e pela Concessionária, as condições

previstas no artigo 3.2 estiverem preenchidas e o visto do Tribunal Administrativo tiver

sido obtido.

"Empresa Afiliada” (Affiliated Company) significa, relativamente a qualquer Pessoa que
constitui a Concessionária, toda a empresa-mãe que, directa ou indirectamente, controle
essa Pessoa, ou qualquer empresa que seja directamente controlada por essa Pessoa, ou
qualquer empresa que, directa ou indirectamente, seja controlada por essa empresa-mãe.

Para efeitos da definição anterior considera-se que:

a) uma empresa é directamente controlada por outra empresa ou empresas quando
estas detenham acções ou outras participações no capital social daquela que
representem, no seu conjunto, mais de 50% (cinquenta por cento) dos direitos de

voto nas assembleias-gerais; e

b) uma determinada empresa é indirectamente controlada por uma empresa ou
empresas ("empresa-mãe ou empresas”) quando seja possível identificar uma série de
empresas, partindo da empresa-mãe ou empresas e terminando com essa empresa
determinada, relacionadas de tal forma que cada uma das empresas da série, à
excepção da empresa-mãe ou empresas, seja directamente controlada por uma ou

mais das empresas que a precedem na série.
“ dA,

“Fundo de Desmobilização" (Decommissioning Fund) significa o fundo criado para cobrir os

custos das operações de desmobilização.

“Imposto sobre a Produção do Petróleo” (Petroleum Production Tax) significa o Imposto

sobre a Produção do Petróleo, conforme definido na legislação aplicável.

"Interesse Participativo" (Participating Interest) significa a participação expressa em termos
percentuais, conforme melhor descrito no artigo 3.2, de cada parte que constitui a

Concessionária nos direitos, privilégios, deveres e obrigações emergentes deste Contrato.

“Interesse Participativo do Estado" (State Participating Interest) significa a porção do
Interesse Participativo detida por uma determinada entidade em representação do Governo.

“MIREM” significa o Ministério dos Recursos Minerais ou qualquer outra pessoa ou
entidade nomeada para, em representação do Governo, para administrar e regular as
Operações Petrolíferas ao abrigo deste Contrato, cuja identidade tenha sido notificada por

escrito à Concessionária.

“Operações de Pesquisa” (Exploration Operations) significa as operações realizadas no
âmbito do presente Contrato para a, ou relacionadas com a Pesquisa de Petróleo na Área
do Contrato, incluindo as operações conduzidas para levar a cabo um Programa de

Avaliação ou para perfurar um Poço de Avaliação.

"Operações Petrolíferas Exclusivas” (Exclusive Petroleum Operations) significa as
Operações Petrolíferas desenvolvidas de acordo com a lei aplicável e este Contrato, que
sejam conduzidas por conta, em benefício e sob responsabilidade de apenas parte das

Pessoas que, nos termos deste Contrato, constituem a Concessionária.
“Período de Apreciação” (Evaluation Period) significa o período, na sequência de uma

notificação da Concessionária de que realizou uma Descoberta, durante o qual a
Concessionária terá que informar o MIREM sobre se essa Descoberta é de potencial

8 / yr

interesse comercial.

em
A
“Período de Avaliação Comercial” (Commercial Assessment Period) aplica-se a uma Área
de Descoberta e significa o período iniciado no momento em que tenha sido submetido

pela Concessionária o relatório de avaliação referente ao Programa de Avaliação relativo à

Descoberta de Gás Natural não-Associado.

“Período de Pesquisa” (Exploration Period) significa qualquer período relevante de Pesquisa

previsto neste Contrato.

“Pessoa” (Person) significa qualquer pessoa singular ou sociedade, associação,
“partnership”, “joint venture” ou entidade que seja considerada uma pessoa jurídica
distinta nos termos da lei moçambicana ou da lei do país de acordo com a qual se rege

essa sociedade, associação, “partnership”, “joint venture” ou entidade.

“Pessoal Expatriado” (Expatriate Personnel) significa qualquer trabalhador de qualquer
Pessoa que constitui a Concessionária, de uma Empresa Afiliada de qualquer dessas
Pessoas ou de qualquer Subcontratado, que não seja cidadão da República de Moçambique
e cujo contrato de trabalho preveja o pagamento ou o reembolso do custo das suas

viagens para e a partir da República de Moçambique.

“Petróleo de Custo” (Cost Petroleum) significa a parcela de Petróleo Produzido à
disposição da Concessionária para recuperação dos custos e despesas incorridos com a

realização das Operações Petrolíferas, conforme estabelecido no Contrato.

“Petróleo-Lucro” (Profit Petroleum) significa a parcela de Petróleo Disponível, que exceda o

Petróleo de Custo, que é atribuída às Partes nos termos do Contrato.

"Petróleo Produzido” (Petroleum Produced) significa o Petróleo que tenha sido extraído de
um jazigo, inicialmente separado e processado em Petróleo Bruto, condensado ou Gás
Natural e entregue no Ponto de Entrega em adequado estado para subsequente transporte

a granel ou através de oleoduto ou gasoduto.
O mesmo será aplicável a “Petróleo Bruto Produzido”, “Condensado Produzido” e “Gás

Natural Produzido”, consoante o caso.

No

“Poço de Pesquisa” (Exploration Well significa qualquer poço cujo fim, à data do início da

perfuração, seja a pesquisa de uma acumulação de Petróleo, acumulação essa até então

por provar através de perfuração.

“Ponto de Entrega” (Delivery Point) significa, o ponto na Republica de Moçambique que,
no caso do Gás Natural, é constituído pela flange de entrada do gasoduto de transporte e,
no caso do Petróleo Bruto, é constituído pela flange de entrada do navio-tanque de
levantamento ou, em ambos os casos, um qualquer outro local que venha a ser acordado

entre o MIREM e a Concessionária.

“Produção Comercial” (Commercial Production) significa a produção de Petróleo e a
entrega do mesmo no Ponto de Entrega, ao abrigo de um programa de produção e venda,

conforme estabelecido num Plano de Desenvolvimento e suas eventuais alterações.

“Subcontratado” (Subcontractor) significa qualquer Pessoa cujos serviços sejam

contratados pela Concessionária para executar uma qualquer parte das Operações

Petrolíferas.

10

Artigo 3 do o

Direitos Contratuais e sua Duração

341 O presente Contrato:

a) consubstancia uma concessão atribuída nos termos da Lei dos Petróleos (Lei n.º
3/2001, de 21 de Fevereiro), autorizando o exercício de certas actividades de

Pesquisa, Desenvolvimento e Produção de Petróleo numa Área aqui definida;

b) confere à Concessionária, sujeito à legislação aplicável e nos termos e condições
estabelecidos no presente Contrato, o direito exclusivo de realizar Operações
Petrolíferas com vista à produção de Petróleo a partir de recursos originários de

um ou mais Depósitos de Petróleo no subsolo marítimo dentro dos limites da

Área do Contrato;

|

Ê

|

|

|

|

|

|

|

|] c) confere, sujeito à legislação aplicável, o direito não exclusivo de construir e
operar um Sistema de Oleoduto ou Gasoduto para efeitos de transporte do
Petróleo Produzido a partir de Depósitos de Petróleo ao abrigo deste Contrato,

|] salvo se houver disponibilidade de acesso a um Sistema de Oleoduto ou

|

|

|

|

|

|

|

|

|

|

Gasoduto já existente em termos e condições comercialmente razoáveis.
3.2 a) Antes da verificação da respectiva Data Efectiva, este Contrato terá que ser

aprovado pelo Conselho de Ministros, os acordos a ele pertencentes terão que

ser assinados pela Concessionária, e terá de ser obtido o visto do Tribunal

Administrativo.

b) Na Data Efectiva, os Interesses Participativos da Eni e da ENH são,

respectivamente, de 90% (noventa por cento) e 10% (dez por cento).

3.3 Os direitos e obrigações da Concessionária terão início na Data Efectiva e

subsistirão:

a) durante o Período de Pesquisa; e

q
3.4

3.5

b) nos termos e condições aqui em seguida previstos, durante o Período de

Desenvolvimento e Produção;

contudo, as obrigações da Concessionária que se tenham constituído ao abrigo do
presente Contrato, antes do termo de qualquer Período de Pesquisa relevante ou de
um Período de Desenvolvimento e Produção aplicável, não obstante o presente
Contrato ter cessado de acordo com a lei aplicável ou com os respectivos termos e
condições, continuarão a vincular a Concessionária pelo período previsto na lei
aplicável e, para efeitos de qualquer reclamação a este respeito, o disposto no

artigo 30 permanecerá aplicável.

O Período de Pesquisa inicial começará na Data Efectiva. A menos que este
Contrato cesse mais cedo de acordo com os seus termos, o mesmo deverá manter-

se em vigor por um período de quarenta e oito (48) meses.

Caso a Concessionária deseje prorrogar o Período de Pesquisa, deverá fazê-lo por
meio de notificação dirigida ao MIREM para esse efeito. A referida notificação tem
de ser apresentada pelo menos 30 (trinta) dias antes da data de caducidade do
Período de Pesquisa inicial ou da data em que qualquer Período de Pesquisa
subsequente vier de outra forma a caducar. Desde que a Concessionária tenha
cumprido, ou se considere que tenha cumprido, as suas obrigações nos termos do

Período de Pesquisa inicial, a Concessionária terá direito:

a) no final do Período de Pesquisa inicial, a um segundo Período de Pesquisa

de vinte e quatro (24) meses; e

b) no final do segundo Período de Pesquisa, a um terceiro Período de Pesquisa

de vinte e quatro (24) meses; e
c) aos direitos previstos no artigo 3.6; e

d) aos períodos adicionais que venham a ser necessários para efeitos da aplicação

do artigo 25.4 relativo a força maior.

12

3.6

3.7

a) Quando a Concessionária, nos termos do artigo 6, tenha notificado o MIREM da
realização de uma Descoberta, o Período de Pesquisa não se extinguirá,

relativamente à Área de Descoberta a que a Descoberta se refere, antes do final

do Período de Apreciação.

b) Quando a Concessionária, antes do termo do Período de Apreciação, tenha
notificado o MIREM, nos termos do artigo 6, de que uma Descoberta é de
potencial interesse comercial, o Período de Pesquisa não se extinguirá,
relativamente à Área de Descoberta a que a Descoberta se refere, antes da

aprovação do Plano de Desenvolvimento.

Quando, nos termos do artigo 17.3, se tenha iniciado um Período de Avaliação

c
Comercial referente a uma Descoberta de Gás Natural, o Período de Pesquisa

não se extinguirá, relativamente à Área de Descoberta a que aquela Descoberta

se refere, enquanto perdurar o referido Período de Avaliação Comercial.

d) Nos casos em que o programa de trabalhos da Concessionária tenha sido
atrasado, por razões fora do seu controlo razoável, devido a incapacidade de
assegurar equipamento adequado necessário para a condução de Operações
Petrolíferas (incluindo mas não se limitando a, barcos de perfuração, barcaças de
perfuração e barcos de sísmica), a Concessionária deve informar o MIREM e, nos
casos em que seja necessário para a Concessionária completar os trabalhos de
Pesquisa obrigatórios submeter um pedido de extensão devidamente
fundamentado do período de extensão necessário para completar os referidos
trabalhos de pesquisa. A entidade competente deverá sem atrasos infundados
considerar e responder a tal pedido se, e em caso de recusa, apresentar os

fundamentos de tal recusa de extensão.

Quando, até ao termo do terceiro Período de Pesquisa, a Concessionária não tenha
notificado o MIREM de uma Declaração de Comercialidade, os direitos e obrigações
da Concessionaria na Área do Contrato ou ao abrigo deste Contrato cessarão no

final desse período, salvo quando diversamente estipulado neste Contrato.

3.8

3.9

Quando, durante um determinado Período de Pesquisa, a Concessionária tenha
notificado o MIREM de uma Declaração de Comercialidade, os seus direitos e
obrigações ao abrigo deste Contrato subsistirão, relativamente à Área de
Desenvolvimento e Produção a que a referida notificação respeitar, para além do
termo do Período de Pesquisa e enquanto durar o Período de Desenvolvimento e

Produção para essa Área de Desenvolvimento e Produção.

Um “Período de Desenvolvimento e Produção” terá início, relativamente a cada
Área de Desenvolvimento e Produção, na data em que seja aprovado o Plano de
Desenvolvimento para essa Área de Desenvolvimento e Produção nos termos da lei
aplicável, e a Concessionária tenha sido notificada para esse efeito, período esse
que, a menos que o presente Contrato cesse antes de acordo com os seus termos
ou da lei aplicável, no que respeita à Área de Desenvolvimento e Produção a que
essa notificação se refere, subsistirá por um Período de Desenvolvimento e
Produção de trinta (30) anos, e pelos períodos adicionais que venham a ser

necessários para efeitos da aplicação do artigo 25.4.

14
4.1

4.2

4.3

Artigo 4
Obrigações de Trabalho durante o Período de Pesquisa

A Concessionária, no cumprimento das suas obrigações de realização das
Operações de Pesquisa, deverá executar o trabalho estipulado neste Contrato, salvo
se de outra forma estabelecido, ou pagar ao Governo quantias não inferiores às
fixadas neste artigo. As obrigações de trabalho de Pesquisa previstas neste artigo
não poderão ser executadas individual ou colectivamente pela Concessionária como

Operações Petrolíferas Exclusivas.

Durante o Período de Pesquisa inicial de quarenta e oito (48) meses, a

Concessionária conduzirá os seguintes itens de trabalhos, colectivamente referidos

como "obrigação de trabalho de Pesquisa”:

a) Reprocessar e reinterpretar mil (1000km) de sísmica bidimensional (2D);
b) Adquirir dois mil (2000 km) quilómetros de sísmica bidimensional (2D); e
c) Adquirir mil (1000 km?) quilómetros de sísmica tridimensional (3D).

Na eventualidade de incumprimento das obrigações de trabalho de Pesquisa definida
neste artigo, e salvo no caso das excepções previstas neste artigo, o montante
total a pagar pela Concessionária ao Governo (doravante designado por “Despesas

Mínimas”) para este período será de doze milhões de Dólares dos Estados Unidos

da América (USD1 2,000,000).

Durante um subsequente segundo Período de Pesquisa de vinte e quatro (24)
meses, a Concessionária conduzirá os seguintes itens, colectivamente referidos

como “obrigação de trabalho de Pesquisa”:

a) Perfurar um (1) Poço de Pesquisa até uma profundidade de cinco mil metros
(5000m) do nível do mar ou até atingir as sequências do Cretácico,

conforme o que for alcançado primeiro; e

15

as
b) Perfurar um (1) Poço de Pesquisa até uma profundidade de cinco mil metros
(B000m) do nível do mar ou até atingir as sequências do Cretácico conforme

o que for alcançado primeiro.

Na eventualidade de incumprimento das obrigação de trabalho de Pesquisa definida neste
artigo 4.3, e salvo no caso das excepções previstas neste artigo, o montante de Despesas
Mínimas para este Período de Pesquisa será de cinquenta milhões de Dólares dos Estados

Unidos da América (USD 50,000,000).

44 Durante um subsequente terceiro Período de Pesquisa de vinte e quatro (24) meses,

a Concessionária conduzirá os seguintes itens, colectivamente referidos como

“obrigação de trabalho de Pesquisa”:

a) Perfurar um (1) Poço de Pesquisa até uma profundidade de cinco mil metros
(5000m) do nível do mar ou até atingir as sequências do Cretácico conforme

o que for alcançado primeiro; e

b) Perfurar um (1) Poco de Pesquisa até uma profundidade de cinco mil metros
(5000m) do nível do mar ou até atingir as sequências do Cretácico,

conforme o que for alcançado primeiro.

Na eventualidade de incumprimento das obrigação de trabalho de Pesquisa definida neste
artigo, e salvo no caso das excepções previstas neste artigo, o montante de Despesas
Mínimas para este Período de Pesquisa será de cinquenta milhões de Dólares dos Estados
Unidos da América (USD 50,000,000).

4.5 Se um poço que faça parte da obrigação de trabalho de Pesquisa prevista nos
artigos 4.3 e 4.4 for abandonado por qualquer motivo para além dos especificados
no artigo 4.6 infra, antes de serem atingidos os objectivos definidos para esse
mesmo poço, a Concessionária perfurará um poço substituto. Nesse caso, o
Período de Pesquisa em causa será prorrogado por um período de tempo razoável
com o qual o MIREM concorde, para permitir a perfuração e avaliação do poço

aa

substituto.

16
4.6

4.7

4.8

—>—

e

Salvo se de outro modo aprovado pelo MIREM, qualquer poço que faça parte da
obrigação de trabalho de Pesquisa prevista nos artigos 4.3 e 4.4, será perfurado até
à profundidade definida nesses artigos, a menos que, antes de atingir tal

profundidade:

a continuação da perfuração represente um perigo óbvio, na opinião razoável

a)
da Concessionária, devido a eventos, tais como, nomeadamente, existência
de pressão anormal ou perdas excessivas de lama de perfuração;

b) sejam encontradas formações impenetráveis;

c) sejam encontradas formações contendo Petróleo que necessitem de
protecção, impedindo por isso que as profundidades programadas sejam
alcançadas; ou

d) o MIREM acorde em pôr termo à operação de perfuração.

Nas circunstâncias em que a perfuração de qualquer poço seja efectuada para
efeitos do artigo 4.6, tal perfuração poderá ser terminada a uma profundidade
inferior e considerar-se-á que a Concessionária cumpriu as suas obrigações no que

respeita ao poço em causa.

Durante a perfuração de Poços de Pesquisa nos termos do presente Contrato a
Concessionária, nos termos da lei aplicável, manterá o MIREM informado do

progresso de cada poço, e deverá:

a) tão cedo quanto razoavelmente possível, discutir com o MIREM as suas

propostas de programa para testes de poços;
b) testar horizontes potencialmente viáveis em termos comerciais dentro da Área

do Contrato, indicados através de diagrafias de cabos de aço (“wireline

logging”) ou por outros meios de avaliação de formações; e

17

4.9

=>

c) proceder prontamente a uma avaliação técnica dos resultados dos referidos

testes e de todos os outros dados de subsolo relevantes, e apresentá-la ao

MIREM assim que concluída.

Caso, no termo de qualquer Período de Pesquisa, a obrigação de trabalho de
Pesquisa para esse período tenha sido concluída de forma que satisfaça
razoavelmente o MIREM, as despesas incorridas pela Concessionaria durante tal
período são consideradas como sendo iguais ou como excedendo o montante das
Despesas Mínimas para o mesmo período estabelecidas nos artigos 4.2, 4.3 e 4.4.
A Concessionaria será liberta de qualquer outra obrigação incorrida durante o
referido período e o MIREM poderá recorrer à Garantia das Despesas Mínimas
prevista no artigo 4.10 (a) infra relativamente às quantias remanescentes ao abrigo

do artigo 4.11 e 4.12, se existirem.

4.10 a) Garantia das Despesas Mínimas

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, cada Pessoa que constitui a Concessionária deverá, no prazo
máximo de 30 (trinta) dias após a Data Efectiva e, no caso de prorrogação do
presente Contrato nos termos do artigo 3.5, no primeiro dia de cada período de
prorrogação, prestar uma garantia bancária incondicional e irrevogável de forma
substancialmente idêntica ao modelo constante do Anexo “D”, relativa à sua porção
e correspondente ao Financiamento das Despesas Mínimas para o Período de
Pesquisa inicial ou, conforme o caso, as obrigações de Despesas Mínimas para
qualquer Período de Pesquisa subsequente, conforme possam ter sido reduzidas nos
termos do artigo 4.11. Para efeitos desta alínea a) do artigo 4.10, quando uma
Pessoa que constitui a Concessionária se obrigou a financiar pagamentos relativos a
Despesas Mínimas que, de outra forma, seriam devidos por outra Pessoa que
constitui a Concessionária, considerar-se-á que a parte das Despesas Mínimas da
Pessoa que constitui a Concessionária que assim se obrigou, inclui a parte de
Despesas Mínimas pela qual a outra Pessoa que constitui a Concessionária seria

responsável se tal obrigação não tivesse sido assumida.

4.10 b) Garantia da empresa-mãe

x

,
411

Sh Red

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, o Operador em representação das Pessoas que constituem a
Concessionária deverá, no prazo máximo de 30 (trinta) dias após aprovação do
Plano de Desenvolvimento, fornecer uma garantia incondicional e irrevogável da
empresa-mãe prestada por uma entidade aceitável para o MIREM, com conteúdo
substancialmente idêntico ao modelo constante do Anexo “E”, relativa a todas as

suas obrigações nos termos deste Contrato que estejam fora do âmbito da garantia

das Despesas Mínimas.

O montante de qualquer garantia bancária prestada nos termos do artigo 4.10 (a)
será reduzido pela Concessionaria no cumprimento das suas obrigações nos termos

dos artigos 4.2, 4.3 e 4.4, conforme se descreve a seguir:

(i) durante o Período de Pesquisa inicial:

. trezentos mil Dólares dos Estados Unidos da América (USD 300,000) no

cumprimento do disposto no artigo 4.2 (a);

. dois milhões e setecentos mil Dólares dos Estados Unidos da América (USD
2,700,000) no cumprimento do disposto no artigo 4.2 (b);

. nove milhões de Dólares dos Estados Unidos da América (USD 9,000,000) no

cumprimento do disposto no artigo 4.2 (c).

(ii) durante o segundo Período de Pesquisa:

. vinte e cinco milhões de Dólares dos Estados Unidos da América (USD
25,000,000) no cumprimento do disposto no artigo 4.3 item (a); e
. vinte e cinco milhões de Dólares dos Estados Unidos da América (USD

25,000,000) no cumprimento do disposto no artigo 4.3 (b).
(ii) durante o terceiro Período de Pesquisa:

. vinte e cinco milhões de Dólares dos Estados Unidos da América (USD
25,000,000) no cumprimento do disposto no artigo 4.4 item (a);
. vinte e cinco milhões de Dólares dos Estados Unidos da América (USD

25,000,000) no cumprimento do disposto no artigo 4.4 (b).

19

E,

+

4
a

4.12

4.13

4.14

4.15

Se, no termo do Período de Pesquisa inicial ou de qualquer Período de Pesquisa
subsequente, a Concessionaria não tiver executado a obrigação de trabalho de
Pesquisa prevista nos artigos 4.2., 4.3 ou 4.4, o MIREM notificará a Concessionária
e, no prazo de 14 (catorze) dias após tal notificação, terá o direito de accionar a
referida garantia de Despesas Mínimas para pagamento, ao abrigo da mesma, do

montante total do remanescente devido ao MIREM, tal como previsto no artigo

41.

No caso de o número de Poços de Pesquisa perfurados pela Concessionária e/ou a
quantidade de dados sísmicos adquiridos durante qualquer Período de Pesquisa
exceder o número de poços e/ou de dados sísmicos previstos na obrigação de
trabalho de Pesquisa para esse período, conforme estabelecido nos artigos 4.2, 4.3
e 4.4, o número de Poços de Pesquisa adicionais perfurados e/ou dados sísmicos
adquiridos pela Concessionária durante tal Período de Pesquisa poderá ser
transportado e considerado como trabalho empreendido pela Concessionária em
cumprimento das suas obrigações de perfuração de Poços de Pesquisa e/ou
aquisição de dados sísmicos durante o período seguinte; desde que, contudo, se em
virtude do disposto neste artigo, a obrigação de trabalho de Pesquisa da
Concessionária para qualquer período, conforme especificado nos artigos 4.2, 4.3 e
4.4, tiver sido por ela integralmente cumpridas antes desse período começar, a
Concessionária, após consulta com o MIREM, adoptará um programa de trabalhos
para esse período de forma a assegurar a continuidade das Operações Petrolíferas

na Área do Contrato, ou com esta conexa, durante esse período.

Para além do previsto nesses artigos, nada nos artigos 4.12 ou 4.13 será lido ou
interpretado no sentido de extinguir, adiar ou alterar qualquer obrigação da
Concessionária de realizar levantamentos sísmicos ou de perfurar Poços de

Pesquisa nos termos deste artigo.
Nem os Poços de Avaliação, nem os levantamentos sísmicos, realizados ao abrigo

de um Programa de Avaliação elaborado nos termos do artigo 6.2, nem as despesas

incorridas pela Concessionária durante a realização desse Programa de Avaliação,

. fa

/

: i
4.16

“IL qA

serão considerados como constituindo cumprimento, integral ou parcial, das

obrigações de Despesas Mínimas estabelecidas nos artigos 4.2, 4.3 e 4.4.

No prazo de 45 (quarenta e cinco) dias a contar da Data Efectiva e, daí em diante,
enquanto decorra um Período de Pesquisa, a Concessionária, com uma
antecedência mínima de 90 (noventa) dias em relação ao final de cada ano civil, ou
noutros prazos que venham a ser aprovados previamente pelo MIREM, elaborará
com razoável pormenor e apresentará ao MIREM um programa de trabalhos de
Pesquisa e um orçamento para a restante parte do ano civil ou para o ano civil
seguinte, e uma proposta de estrutura organizativa da Concessionária para a

realização de Operações de Pesquisa na Área do Contrato.

Os referidos programa de trabalhos de Pesquisa e orçamento elaborados pela
Concessionária serão consistentes com as obrigações nos termos deste artigo e
estabelecerão as Operações de Pesquisa que a Concessionária se propõe executar
durante a restante parte do ano civil ou, no caso de programa e orçamento para
anos subsequentes, durante o ano civil seguinte. A Concessionária considerará
quaisquer recomendações apresentadas pelo MIREM relacionadas com o programa e
o orçamento e, após efectuar as alterações que a Concessionária entenda
adequadas, apresentará o programa de trabalhos de Pesquisa e o orçamento ao

MIREM para informação.

A Concessionária pode, em qualquer momento, alterar o programa trabalhos de
Pesquisa e o orçamento submetidos nos termos do artigo 4.16, contanto que o

programa de trabalhos de Pesquisa e o orçamento alterados sejam:

a) elaborados com razoável pormenor e submetidos ao MIREM, cujas
recomendações relativas aos mesmos deverão ser consideradas pela

Concessionária; e

b) consistentes com as obrigações da Concessionária nos termos deste artigo; e

21

c) apresentados ao MIREM para informação, após a Concessionária ter procedido
às alterações que tenha considerado apropriadas, tendo em consideração

quaisquer recomendações formuladas pelo MIREM,

22

5.1

5.2

Artigo 5
Condução das Operações Petrolíferas

A Concessionária executará as Operações Petrolíferas na Área do Contrato:

a) com diligência e de acordo com as Boas Práticas relativas a Campos

Petrolíferos;

b) com sujeição a todas as leis aplicáveis, em particular a Lei dos Petróleos e os

Regulamentos das Operações Petrolíferas;

c) de harmonia com os padrões ambientais e de segurança geralmente aceites na
indústria petrolífera internacional e aplicáveis, em cada momento, em

circunstâncias similares;

d) relativamente a qualquer Área de Desenvolvimento e Produção, com
observância do Plano de Desenvolvimento para essa Área de Desenvolvimento e

Produção.

Nos casos em que a Concessionária seja constituída por mais do que uma Pessoa,
qualquer obrigação da Concessionária nos termos do presente Contrato será uma
obrigação solidária das Pessoas que constituem a Concessionária, salvo as

seguintes, que constituirão obrigações individuais de cada uma dessas pessoas:

a) a obrigação de pagar Imposto Sobre o Rendimento das Pessoas Colectivas ou

qualquer outro imposto apurado e liquidado e que incida sobre lucros ou

rendimentos líquidos;

b) a obrigação de observar as determinações relativas a confidencialidade
estabelecidas no artigo 23, salvo em relação à sua aplicação a todos os actos

praticados ou a praticar pelo Operador no exercício das suas funções; e

23

5.3

5.4

c) a obrigação de observar as determinações de natureza cambial estabelecidas ou
referidas no artigo 26, salvo em relação à sua aplicação a todos os actos

praticados ou a praticar pelo Operador, no exercício das suas funções.

A Eni será o Operador. Nenhuma mudança de Operador produzirá efeitos a não ser

que tenha sido aprovada por escrito pelo MIREM.

Durante a vigência do presente Contrato, a Concessionária, ou quando esta for
constituída por mais do que uma Pessoa, o Operador, deverá assegurar que possui
um director geral ou outro representante nomeado, o qual residirá na República de
Moçambique ou em outro país, conforme o que for mutuamente acordado entre
todas as Partes. A Concessionária ou, conforme o caso, o Operador, nomeará o
director geral ou outro representante, devendo notificar o MIREM da identidade da
pessoa nomeada no prazo de 120 (cento e vinte) dias após a Data Efectiva. Se, por
qualquer razão, a pessoa nomeada deixar de ser director geral, a Concessionária ou,
conforme o caso, o Operador, deverá, o mais cedo que lhe for possível, nomear um
substituto aceitável para o MIREM e notificar o MIREM da identidade do substituto.

24

6.1

6.2

6.3

6.4

ASIA

Artigo 6
Descoberta Comercial e Desenvolvimento

Quando, no decurso das Operações Petrolíferas, for realizada uma Descoberta de
Petróleo na Área do Contrato, a Concessionária notificará o MIREM, o mais cedo

que lhe for razoavelmente possível se, em sua opinião, a referida Descoberta tem

ou não potencial interesse comercial.

No caso de uma Descoberta de potencial interesse comercial, a Concessionária
elaborará prontamente um Programa de Avaliação e, após consulta ao MIREM,
iniciará a implementação desse Programa de Avaliação, devendo submeter um
relatório das actividades de avaliação ao MIREM no prazo de 3 (três) meses a

contar da data da conclusão do Programa de Avaliação.

A Concessionária submeterá à consideração e aprovação do Governo um Plano de
Desenvolvimento relativo a uma proposta de Área de Desenvolvimento e Produção
para a Descoberta, por forma a incluir tal Área de Desenvolvimento e Produção
numa única área, na medida em que os limites da Área do Contrato o permitam,
toda a área do Jazigo ou Jazigos Petrolíferos relativamente ao qual haja sido feita
uma Declaração de Comercialidade. O MIREM apreciará, sem atrasos injustificáveis,
a proposta de Plano de Desenvolvimento submetido pela Concessionaria. Caso o
MIREM não seja capaz de completar a consulta com as autoridades para o efeito
relevantes, dentro do prazo de doze (12) meses contados da data da recepção da
proposta de Plano de Desenvolvimento submetida para aprovação pela
Concessionaria, então, o MIREM notificará a Concessionaria e deverá se, possível,

indicar quando prevê que o processo de consulta esteja terminado.

Se a Produção Comercial de uma Descoberta não tiver começado no prazo de cinco
(5) anos, ou noutro prazo mais longo especificado num Plano de Desenvolvimento
aprovado, a contar da data em que o Plano de Desenvolvimento seja aprovado, os
direitos e obrigações da Concessionária sobre a Área de Desenvolvimento e
Produção a que a Descoberta se refere extinguir-se-ão, como se a referida área
tivesse sido objecto de renúncia nos termos do artigo 29. O referido prazo pederá

ser prorrogado: É

É VA TA

+

RT

a) nos casos em que a Concessionária tenha iniciado imediatamente a

implementação do Plano de Desenvolvimento após a respectiva aprovação e
tenha continuado a implementar o Plano de Desenvolvimento de forma diligente,
mas, no caso de uma Descoberta que consista predominantemente em Petróleo
Bruto, no termo do prazo de cinco (5) anos e no caso de uma Descoberta que
consista predominantemente em Gás Natural não Associado, no termo do prazo
de cinco (5) anos ou, em ambos os casos, de um prazo mais longo especificado

no Plano de Desenvolvimento aprovado, não tenha ainda iniciado a Produção

Comercial; ou

b) pelo período de tempo em que o início da Produção Comercial tenha sido

retardado por falta de alguma aprovação ou autorização necessária obter do
Governo ou de qualquer organismo estatal, depois de iniciada a implementação
do Plano de Desenvolvimento e antes do início da Produção Comercial, desde
que tal inicio tardio não seja imputável a actos ou omissões que se enquadrem,

I segundo critérios de razoabilidade, no controlo da Concessionária; ou

por qualquer período que seja necessário para efeitos da aplicação do artigo

c
25.4.

26

74

7.2

Artigo 7 Aa o À

Renúncia de Áreas

Nos casos em que, mediante solicitação da Concessionária nos termos das alíneas
a) e b) do artigo 3.5, o Período de Pesquisa for prorrogado no final do Período de

Pesquisa inicial ou subsequentemente, a Concessionária renunciará aos seus

direitos:

a) no início do segundo Período de Pesquisa de vinte e quatro (24) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida, com
exclusão da já compreendida numa Área de Desenvolvimento e Produção ou numa

Área de Descoberta, não exceda setenta e cinco por cento (75%) da Área do

Contrato na Data Efectiva;

b) no início do terceiro Período de Pesquisa de vinte e quatro (24) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e Produção
ou numa Área de Descoberta, não exceda setenta e cinco por cento (75%) da

Área do Contrato na Data Efectiva, tal como reduzida ao abrigo da alínea a)

supra;

c) no final do terceiro Período de Pesquisa, relativamente à parte restante da Área
do Contrato, exceptuando as Áreas de Desenvolvimento e Produção ou qualquer
área relativamente à qual o Período de Pesquisa haja sido novamente prorrogado

nos termos das alíneas c) e d) do artigo 3.5.

Para efeitos deste artigo, uma Área de Descoberta não incluirá nenhuma área

referente a uma Descoberta relativamente à qual:

a) a Concessionária haja notificado o MIREM de que a Descoberta não é
considerada como sendo de potencial interesse comercial, não é comercial, ou

tenha deixado de ser considerada como comercial.

b) haja sido previamente delimitada uma Área de Desenvolvimento e Produção.

27

'
8.1

8.2

8.3

8.4

—s

- À
Artigo 8 AD doa

Registos e Relatórios

Durante a vigência deste Contrato, a Concessionária deverá elaborar, e manter
registos fidedignos e actualizados das suas operações na Área do Contrato. A
Concessionária deverá igualmente fornecer ao MIREM quando este razoavelmente o
requeira, as informações, dados e relatórios disponíveis relativos às Operações

Petrolíferas, bem como avaliações e interpretações relativas as Operações

Petrolíferas.

Serão apresentadas ao MIREM diagrafias de poços, mapas, bandas magnéticas,
amostras de testemunhos e de detritos de perfuração e outras informações de
natureza geológica e geofísica obtidas pela Concessionária no decurso da execução
das Operações Petrolíferas, as quais, salvo conforme disposto no artigo 8.3 ou
autorizado ao abrigo do artigo 23, não poderão ser publicadas, reproduzidas ou de

outra forma tratadas sem o consentimento do MIREM.

A Concessionária poderá, com a aprovação do MIREM, reter para seu próprio uso
cópias do material que constitua Documentação e reter para seu próprio uso
material original que constitua Documentação, contanto que tenham sido fornecidas
ao MIREM amostras equivalentes, em dimensão e qualidade, ou cópias, quando se
trate de material susceptível de reprodução. A Concessionária poderá exportar
livremente amostras ou outros materiais originais que constituam Documentação
para processamento, ou para exames ou análises laboratoriais, contanto que
tenham sido previamente entregues ao MIREM amostras equivalentes, em dimensão
e qualidade, ou cópias de qualidade equivalente quando se trate de material

susceptível de reprodução.

A Concessionária deverá manter o MIREM permanentemente informado sobre todos
os desenvolvimentos mais relevantes ocorridos no decurso das Operações

Petrolíferas e, sem prejuízo do princípio geral acima exposto, a Concessionária

. / J .

deverá:
a) elaborar e apresentar ao MIREM, no prazo de 45 (quarenta e cinco) dias a contar

b)

do final de cada trimestre civil, um relatório sobre o progresso alcançado,
contendo uma descrição narrativa das actividades desenvolvidas no âmbito do
presente Contrato durante esse trimestre, acompanhado de diagramas e mapas

representando os locais onde os trabalhos descritos tiverem sido realizados; e

elaborar e apresentar ao MIREM, no prazo de 4 (quatro) meses a contar do final
de cada ano civil, um relatório anual que sintetize e, onde for necessário,

revendo e desenvolvendo os relatórios trimestrais sobre o progresso

apresentados com referência a esse ano civil.

29

9,1

9.2

9.3

9.4

Artigo 9 NS q A

Recuperação de Custos e Direito à Produção

A Concessionária suportará e pagará todos os custos em que incorra na execução
das Operações Petrolíferas em que a Concessionária participe, recuperando esses
custos, na medida do permitido pelo disposto neste Contrato, incluindo pelo
disposto no respectivo Anexo “C” (doravante "Custos Recuperáveis"), e será
remunerada exclusivamente pela atribuição à Concessionária da titularidade sobre

quantidades de Petróleo nos termos previstos no presente Contrato.

As disposições relativas à recuperação de custos e ao direito a lucro constantes
deste artigo serão aplicáveis ao Petróleo de modo a que o Governo e a
Concessionária tenham um direito participativo indiviso ao Petróleo disponível para
venda em qualquer período determinado. A menos que o Governo determine de
outro modo, a venda desse Petróleo deverá ser efectuada numa base conjunta pela
Concessionária e esta deterá esses direitos em proporções indivisas iguais às
proporções de Petróleo Disponível a que cada Parte tinha direito durante esse
período. Tais determinações do Governo não deverão afectar os volumes de
Petróleo sujeitos a contrato. Em conformidade, as receitas da venda de Petróleo
efectuada de forma conjunta em qualquer período determinado, serão divididas
entre o Governo e a Concessionária nas proporções dos respectivos direitos no

direito indiviso ao Petróleo vendido.

Da quantidade total de Petróleo Produzido, a Concessionária poderá retirar uma
parte da mesma necessária para satisfazer a sua obrigação de pagamento do
Imposto sobre a Produção do Petróleo. O saldo de Petróleo remanescente, após a

referida parcela ter sido retirada, é doravante designado por “Petróleo Disponível”.

a) Para efeitos de cálculo do Factor R, o Petróleo Disponível e o Petróleo de Custo

devem ser calculados tendo em conta toda a Área do Contrato.

b) Na medida em que a lei aplicável e este Contrato o permitam, todos os custos

incorridos pela Concessionária relativamente às Operações Petrolíferas serão

30

9.5

9.6

recuperados a partir do Petróleo Disponível, conforme disponível no Ponto de

Entrega.

c) Adicionalmente e no caso de o Governo e/ou a Concessionária optarem por

(o)

receber o Petróleo Lucro em espécie, a Concessionária deverá, para efeitos

contabilísticos e de elaboração de relatórios, registar separadamente o Petróleo

de Custo:

i) relativamente a cada Área de Desenvolvimento e Produção, e

ii) sob a forma de líquidos e gasosos, numa base pró-rata relativamente aos

volumes de Petróleo Produzido.

Condensado será tomado sob a forma líquida ou gasosa, consoante as suas

características no Ponto de Entrega.

Em cada ano civil, o Petróleo de Custo limitar-se-á a setenta e cinco por cento

(75%) do Petróleo Disponível.

(o)

se

a)

b)

c)

Petróleo de Custo para qualquer trimestre, calculado da forma acima enunciada,

rá aumentado:

pelo montante de quaisquer contribuições feitas pela Concessionária para O

Fundo de Desmobilização durante o trimestre em causa; e

pelos custos incorridos pela Concessionária durante tal trimestre para
implementar um Plano de Desmobilização aprovado, elaborado nos termos da
legislação aplicável e do disposto no artigo 15, salvo na medida em que esses
custos tenham sido financiados através de levantamentos do Fundo de

Desmobilização; e

desde que, em nenhuma circunstância, o Petróleo de Custo exceda o Petróleo

Disponível.

31

9.7

9.8

9.9

Os custos, na medida do permitido pelo disposto no Anexo “C” deste Contrato, e

sem prejuízo do disposto no artigo 9.8, serão recuperados a partir do Petróleo DA |

Custo: a “— 4—
AT

a) relativamente ao montante das Despesas de Investimento em Desenvolvimento

e Produção, previstas no Anexo “C” deste Contrato, incorridas em cada ano,

pela recuperação desse montante à taxa máxima de 25% (vinte e cinco por

cento) por ano, numa base de amortização de quotas constantes, com início no

ano em que esse montante seja incorrido ou no ano civil em que se inicie a

Produção Comercial, consoante o ano mais tardio;

b) relativamente aos custos imputáveis à Pesquisa, conforme se estipula no Anexo
"C” deste Contrato (doravante designados por “Custos de Pesquisa”), pela
recuperação do montante total no ano em que estes sejam incorridos ou no ano
em que se inicie a Produção Comercial, consoante o ano mais tardio; e

c) relativamente aos custos operacionais imputáveis às Operações Petrolíferas,

estipulados como Custos Operacionais no Anexo “C” deste Contrato (doravante
designados por “Custos Operacionais”) (incluindo quaisquer contribuições para o
Fundo de Desmobilização nos termos da legislação aplicável e do disposto no
artigo 15, e incluindo quaisquer custos incorridos pela Concessionária para
implementar um Plano de Desmobilização aprovado, elaborado nos termos do
disposto na legislação aplicável, salvo na medida em que, em qualquer dos
casos, tais custos tenham sido financiados através de levantamentos do Fundo
de Desmobilização), pela recuperação do montante total no ano em que estes

tenham sido incorridos.

Na medida em que os Custos Recuperáveis excedam, num qualquer ano, o valor do
Petróleo de Custo disponível nesse mesmo ano, o excedente não recuperado será

transportado para recuperação nos anos subsequentes.

A quantidade de Petróleo de Custo a que a Concessionária tem direito num qualquer
ano será estabelecida com base no valor do Petróleo Produzido durante esse ano,

determinado de acordo com o artigo 10.

32

p /
VS
uma escala variável em função do valor do Factor R, em que:

a) Factor R = (Entradas em Caixa Acumuladas) n

(Despesas de Investimento Acumuladas) n

b) Entradas em Caixa Acumuladas n =

Entradas em Caixa Acumuladas (n-1)

+ Quota-parte de Petróleo-Lucro da Concessionária n
+ Petróleo de Custo da Concessionária n

- Custos Operacionais n
- Imposto Sobre o Rendimento das Pessoas Colectivas liquidado

c) Despesas de Investimento Acumuladas n =
Despesas de Investimento Acumuladas (n-1)
+ Custos de Pesquisa n

+ Despesas de Investimento em Desenvolvimento e Produção n

Onde:

néo ano actual; e (n-1) é o ano anterior;

— mM
Ds O)

9.10 O Petróleo-Lucro será partilhado entre o Governo e a Concessionária de acordo com

Petróleo de Custo da Concessionária é o montante de Custos Recuperáveis

efectivamente recuperado;

Imposto Sobre o Rendimento das Pessoas Colectivas liquidado é a obrigação de

imposto sobre o rendimento da Concessionária calculada nos termos da legislação

fiscal aplicável e do artigo 11.

Para efeitos de cálculo do Factor R, o primeiro ano (n=1) será o ano em que

ocorrer a Data Efectiva. Quaisquer Despesas de Investimento incorridas antes da

33

yo /

/
a
Data Efectiva não serão consideradas, para efeitos de cálculo do Factor R, como

tendo sido incorridas durante o ano da Data Efectiva.

O Factor R será calculado no último dia de cada ano civil e o rácio aplicável

determinará a partilha do Petróleo-Lucro durante todo o ano civil seguinte.

A escala para o Petróleo-Lucro é a seguinte

Factor R Quota-parte do Quota-parte da

Governo Concessionária
Inferior a um 15% 85%
Igual ou superior a um e inferior a dois 25% 75%
Igual ou superior a dois e inferior a três 35% 65%
Igual ou superior a três e inferior a quatro 45% 55%
Igual ou superior a quatro 55% 45%

9.11 a) No caso de ocorrer uma violação da garantia a que se refere a artigo 11.6 ou,
após a Data Efectiva, se verificar uma alteração legislativa na República de
Moçambique do género referido no artigo 11 e, em consequência, as Partes se
reúnam para acordar as alterações a efectuar a este Contrato, então, durante o
período compreendido entre a data do início da vigência da alteração legislativa e a
data em que seja alcançado um acordo entre as Partes nos termos do disposto no
artigo 11, a quota-parte de Petróleo-Lucro a que a Concessionária e o Governo
teriam de outra forma direito será ajustada de forma a que as receitas líquidas
provenientes das Operações Petrolíferas a receber pela Concessionária sejam iguais

às que ela receberia se não tivesse ocorrido tal alteração legislativa.

b) Quando as Partes tiverem chegado a acordo quanto às alterações a efectuar a
este Contrato nos termos do artigo 11, este Contrato será considerado como
alterado na medida do que for necessário para dar efeito àquele acordo de harmonia

com os seus termos.

PALA
9.12

Os cálculos do Petróleo Custo e do Petróleo-Lucro da Concessionária serão
efectuados para cada ano civil numa base cumulativa. Na medida em que as
quantidades e despesas reais não sejam conhecidas, serão utilizadas estimativas
provisórias baseadas no programa de trabalhos e orçamentos operacionais e de
investimento aprovados. Até ao momento em que seja determinado o valor do
Petróleo imputável a um ano, os cálculos basear-se-ão no valor desse Petróleo
durante o ano precedente e, na ausência desse valor, no valor acordado entre o
MIREM e a Concessionária. Far-se-ão ajustamentos durante o ano seguinte com
base nos valores reais das quantidades, preços e despesas do Petróleo relativos a

tal ano.

Qualquer Pessoa que constitua a Concessionária, à excepção de uma entidade que
detenha uma Participação do Estado ou um Cessionário Autorizado, deve pagar
todos os custos devidamente incorridos de acordo com este Contrato relativamente
ao Interesse Participativo do Estado (doravante designado por “Financiamento”),

com sujeição às seguintes condições:

a) O Financiamento será pago pelos Concessionários que tenha uma obrigação de

Financiamento pró-rata aos seus respectivos Interesses Participativos neste

Contrato;

b) Caso um terceiro, que não seja uma entidade que detenha uma Participação do
Estado ou um Cessionário Autorizado, tenha adquirido um Interesse Participativo
neste Contrato de qualquer pessoa que constitua a Concessionaria, tal terceiro

ficará obrigado a assumir uma parte proporcional do Financiamento.

c) Se o Interesse Participativo do Estado for total ou parcialmente transferido para
um Cessionário não Autorizado, o Financiamento já pago referente ao interesse
transferido e ainda não reembolsado aos Concessionarios sujeitos ao
Financiamento, será imediatamente devido e pago pelo referido Cessionário não
Autorizado aos Concessionários, pró-rata aos respectivos Interesses
Participativos. A porção de qualquer Financiamento futuro, a ser suportada por
cada Concessionário que tenha a obrigação de Financiamento, será calculada de

acordo com a nova composição da Concessionaria sujeita a Financiamento.

35
JU

d) O Financiamento será limitado a todos os custos incorridos pela Concessionária
no cumprimento das suas obrigações ao abrigo deste Contrato, até à data,

inclusive, em que tenha sido aprovado o Plano de Desenvolvimento.

e) O Financiamento será utilizado exclusivamente para pagamento de custos
devidamente incorridos nos termos deste Contrato referentes ao Interesse

| Participativo do Estado. Salvo no caso de transmissão a um Cessionário

Autorizado, a ENH não poderá ceder, directa ou indirectamente, os benefícios
resultantes do Financiamento. Qualquer transmissão de um Interesse
Participativo sujeito ao Financiamento carece do prévio consentimento, por
escrito, do MIREM. A expressão “Cessionário Autorizado” significa, para efeitos
deste artigo, o Governo ou uma Pessoa Moçambicana totalmente detida e

controlada pelo Governo.

f) A partir da data de início da Produção Comercial, a ENH e qualquer entidade
indicada pelo Governo para gerir a quota-parte da Participação do Estado
procederão ao reembolso integral do Financiamento, em dinheiro ou espécie, às
Pessoas que constituem a Concessionária. Tal reembolso será calculado como, e

| efectuado a partir do, Petróleo de Custo da Pessoa que tenha beneficiado do
Financiamento. Todas as quantias devidas até à aprovação do Plano de
Desenvolvimento resultantes do Financiamento vencem juros calculados em
dólares dos Estados Unidos da América à taxa LIBOR (conforme estabelecido no
artigo 28.7) acrescida de 1 (um) ponto percentual, a partir da data em que tais
custos foram incorridos pelas pessoas (a excepção da ENH ou de um
Cessionário autorizado), até o reembolso integral. Caso a taxa não seja fixada
numa determinada data (como fins de semana ou feriados), será usada a

primeira taxa fixada subsequentemente.

36

10.1

10.2

Artigo 10 “e LA

Determinação do Valor do Petróleo

O valor do Petróleo referido nos artigos 9 e 11 será, na medida em que tal Petróleo
consista em Petróleo Bruto, determinado no final de cada mês civil, começando no
mês civil em que tenha início a Produção Comercial de Petróleo Bruto. No caso de
tal Petróleo consistir em Gás Natural, tal valor será determinado no final de cada

mês civil, começando no mês em que tenha início a entrega comercial no Ponto de

Entrega.

O valor para cada qualidade de exportação individual de Petróleo Bruto será:

a) no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
barril no Ponto de Entrega de cada qualidade de exportação individual de
Petróleo Bruto, sendo os preços FOB com o significado definido nos
Incoterms 2000, a que esse Petróleo Bruto foi vendido pela Concessionária

durante esse mês civil; ou

b) se a Concessionária vender o Petróleo Bruto a um terceiro em condições
diferentes das condições FOB (conforme definido nos Incoterms de 2000)
então, para efeitos deste Contrato, deverá ser aplicado um preço FOB
calculado sob a forma líquida (“net-back”). O preço FOB calculado sob a
forma líquida (“net-back”) será estabelecido através da dedução ao preço
acordado, os custos reais e directos incorridos pela Concessionária no
cumprimento das obrigações decorrentes dos respectivos contratos de venda

a que acresçam as obrigações inerentes aos termos de um contrato FOB

c) no caso de vendas a Empresas Afiliadas, o preço que for acordado entre o

MIREM e a Concessionária com base na adição conjunta dos dois factores

seguintes:

ij o preço médio ponderado FOB do mês civil para o Petróleo Bruto de
classificação Brent, ou outra classificação apropriada de Petróleo Bruto para a

produção e para o período em questão. A média ponderada basear-se-á nos

37

dias de cada mês civil em que um preço de fecho estiver cotado no relatório
de cotações "Platts Oilgram”. Serão ignorados os dias sem cotações de

preços, como os de fins-de-semana e feriados;

ii) um prémio ou desconto sobre o preço do Petróleo Bruto de classificação
Brent, ou qualquer outra classificação apropriada de Petróleo Bruto para a
produção em questão, a determinar por referência à qualidade do Petróleo
Bruto produzido a partir da Área do Contrato e o custo de colocação desse

Petróleo Bruto no mercado.

10.3 Nos casos em que o MIREM e a Concessionária não consigam acordar um preço
nos termos da alínea c) do artigo 10.2, serão adoptados os seguintes

procedimentos por forma a determinar o prémio ou desconto referidos no citado

artigo:

a) o MIREM e a Concessionária apresentarão um ao outro as suas avaliações do
prémio ou desconto, juntamente com uma explicação dos factores-chave

considerados na determinação do prémio ou desconto;

b) se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária estiverem, relativamente um ao outro, compreendidos no
intervalo de 10 US € (dez Cêntimos dos Estados Unidos da América) por barril,

será calculada a média para efeitos de fixação do valor final do Petróleo Bruto;

c) se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária divergirem em mais de 10 US G (dez Cêntimos dos Estados
Unidos da América) por barril, cada um deles apresentará de novo ao outro, no
3º (terceiro) dia útil a contar da primeira troca de informação, um prémio ou

desconto revisto;

d) se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária na segunda troca de informação estiverem compreendidos,
relativamente um ao outro, no intervalo de 10 US € (dez Cêntimos dos Estados

Unidos da América) por barril, será calculada a média para efeitos de fixação do

38 : , Ta
V
if

valor final do Petróleo Bruto;
10.4

10.5

e) se o prémio ou o desconto apresentados na segunda troca de informação
divergirem em mais de 10 US G (dez Cêntimos dos Estados Unidos da América)
por barril, a questão será submetida à decisão de um perito único nos termos do
artigo 30.6, o qual estabelecerá um preço com base nos critérios enunciados na
alínea c) do artigo 10.2, mas sempre dentro dos limites estabelecidos pelas

Partes nos termos da alínea d) do artigo 10.3.

O valor calculado para o Gás Natural produzido a partir dos jazigos da Área do

Contrato será:

a) no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
Gigajoule de Gás Natural de especificação comercial no Ponto de Entrega em
que tal Gás Natural tenha sido entregue pela Concessionária durante esse mês
civil, deverá ser o preço médio ponderado por Gigajoule de todo o restante Gás
Natural de especificação comercial entregue durante o mesmo mês civil
proveniente de jazigos sujeitos à jurisdição da República de Moçambique e a
média ponderada de preços disponíveis afixados ou publicitados para
combustíveis alternativos ao Gás Natural para consumidores industriais de
grande dimensão, incluindo geradores eléctricos, no mercado onde os mesmos

tenham sido entregues aos consumidores finais.

b) no caso de vendas a Empresas Afiliadas, o preço estipulado na alínea a) supra

para vendas a Empresas não-Afiliadas ou o preço acordado entre o MIREM e a

Concessionária.

No caso de o Governo celebrar com a Concessionária um Contrato comercial de
Compra e Venda de Gás e/ou de Petróleo Bruto para a compra, pelo Governo, de
Petróleo Bruto e/ou de Gás Natural à Concessionária, o preço de tais vendas não
deverá exceder o preço do Petróleo Bruto e/ou do Gás Natural proveniente da Área
do Contrato vendido a Empresas Afiliadas, conforme estabelecido nos termos deste

Artigo 10.

» Do
| Artigo 11

! Termos Fiscais e Outros Encargos

isentos, estarão sujeitos a toda a legislação aplicável da República de Moçambique
que imponha tributos, direitos aduaneiros, impostos, encargos, taxas ou

contribuições.

q
|
|
I 11.1 A Concessionária e os seus Subcontratados, salvo na medida em que deles estejam
|
I
11.2 Durante a vigência deste Contrato, a Concessionária e os seus Subcontratados
| terão direito a Incentivos Fiscais e Aduaneiros nos termos da Lei n.º 3/2001, de 21
de Fevereiro, conforme previstos no Código de Benefícios Fiscais (CBF), aprovado
I pelo Decreto n.º 16/2002, de 27 de Junho. A Concessionária e os seus
Subcontratados estarão isentos dos seguintes impostos, direitos aduaneiros,

tributos, e outros encargos:

I a) direitos aduaneiros relativos à importação de bens destinados a serem utilizados
nas Operações Petrolíferas, viaturas e outros aprovisionamentos importados,
|] excluindo viaturas ligeiras para transporte de passageiros de acordo com a

alínea a) do artigo 44 do CBF;

b) direitos e demais imposições aduaneiras e fiscais relativos à importação
temporária de bens para utilização nas Operações Petrolíferas, incluindo mas
não se limitando a sondas de perfuração, navios de sísmica, maquinaria,
equipamento, aeronaves e embarcações de acordo com a alínea b) do artigo 44

do CBF;

c) direitos aduaneiros na exportação dos bens a que se refere a alínea anterior uma
vez perdida a sua utilidade para as Operações Petrolíferas, de acordo com a

| alínea c) do artigo 44 do CBF;
| d) direitos aduaneiros e outras imposições aduaneiras relativas à exportação do

Petróleo Produzido na República de Moçambique, de acordo com a alínea d) do
artigo 44 do CBF; e

40 | Na
á Ú j

A
E VD)

e) as importações e exportações referidas nas alíneas anteriores beneficiarão ainda
de isenção do Imposto sobre o Valor Acrescentado (IVA), conforme disposto no
Código do IVA, aprovado pelo Decreto n.º 51/98, de 29 de Setembro, de

acordo com a alínea e) do artigo 44 do CBF.

11.3 O Pessoal Expatriado da Concessionária e dos seus Subcontratados estará isento,

nos termos deste Contrato de:

a) todo e qualquer imposto que incida sobre ou se relacione com os rendimentos
desse Pessoal Expatriado não residente da Concessionária ou dos seus
Subcontratados ou de qualquer outro imposto de natureza similar que incida

sobre os rendimentos do trabalho de tal Pessoal Expatriado.

b) direitos aduaneiros e outros encargos devidos na importação de bens pessoais e
domésticos desse Pessoal Expatriado e seus dependentes, importados para a
República de Moçambique à primeira chegada, tornando-se, contudo, esses
direitos aduaneiros sobre tais bens devidos caso se verifique a sua venda na
República de Moçambique a pessoa que não esteja isenta desses direitos. O
Pessoal Expatriado poderá exportar da República de Moçambique, isentos de
direitos aduaneiros e demais encargos, os referidos bens pessoais e domésticos

por si importados, nos termos previstos na pauta aduaneira.
11.4 Para efeitos deste Contrato, a lista de impostos ("Lista de Impostos”) é a seguinte:

a) O Imposto sobre o Rendimento das Pessoas Colectivas (IRPC), a liquidar nos
termos do Decreto n.º 21/2002, de 30 de Julho, e suas eventuais alterações,
mas sempre com observância do disposto nos artigos 11.9 e 9.13, e a pagar
pela Concessionária ou, caso a Concessionária seja constituída por mais do que
uma Pessoa, a pagar por cada uma das Pessoas que constituem a
Concessionária, as quais serão tributadas e colectadas separadamente. As
seguintes disposições aplicar-se-ão ao IRPC incidente sobre rendimentos

provenientes de Operações Petrolíferas no âmbito deste Contrato:

41

ii)

A

relativamente a qualquer investimento efectuado de forma contínua, em
relação a um depósito ou campo, onde o investimento tenha iniciado antes do
final do ano de 2010, e que a produção tenha início em data futura, será
aplicada uma redução de vinte e cinco por cento (25%) da taxa do Imposto
Sobre o Rendimento das Pessoas Colectivas (IRPC) sobre o rendimento liquido
proveniente de qualquer desses campos, durante um período de oito (8) anos,
com início no ano da primeira produção. Após o termo dos primeiros oito (8)
anos calculados a partir do primeiro ano de Produção Comercial de qualquer
depósito ou campo e de outros campos que iniciem a primeira produção
durante e após o ano de 2010, o IRPC será lançado sobre o rendimento liquido
proveniente das Operações Petrolíferas em tais campos na Área do Contrato, a
uma taxa de trinta e dois por cento (32%) ou à taxa à data em vigor nos

termos da lei aplicável, consoante a que seja inferior.

Na determinação do rendimento líquido da Concessionária para efeitos de
cálculo de IRPC num dado exercício fiscal ou, se a Concessionária for
constituída por mais do que uma Pessoa, do rendimento líquido de qualquer
das Pessoas que constituam a Concessionária, serão efectuadas amortizações

nos seguintes termos:

aa) Será deduzida a amortização, às taxas abaixo indicadas, com início no ano

em que as despesas foram incorridas ou em que a Produção Comercial se

inicie, consoante o que ocorrer mais tarde:

- relativamente a despesas em Operações de Pesquisa, incluindo a

perfuração de Poços de Pesquisa e de Avaliação, a 100% (cem por cento);

- relativamente a despesas de investimento em Operações de
Desenvolvimento e Produção, à taxa anual de 25% (vinte e cinco por
cento) dessas despesas, na base de uma amortização pelo método das

quotas constantes;

- relativamente a despesas operacionais, a 100% (cem por cento).

42 XY rá

/
bb) Em qualquer ano, a Concessionária ou, se a Concessionária for constituída
por mais de uma Pessoa, qualquer uma das Pessoas que a constitui,
poderá optar por diferir a amortização, total ou parcialmente. Ao exercer o
direito de diferimento, a Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, qualquer uma das Pessoas que a
constitui, deverá notificar o departamento competente do Ministério das
Finanças, até ao final do mês de Fevereiro do ano seguinte ao ano em
questão, da sua intenção de diferir a amortização. Em tal notificação, a
Concessionária ou, no caso de a Concessionária ser constituída por mais

de uma Pessoa, qualquer uma das Pessoas que a constitui, especificará:

- ataxa a que pretende amortizar as despesas em Operações de Pesquisa ou
despesas operacionais durante o ano em questão, não podendo tal taxa

exceder 100% (cem por cento); e

- a taxa a que pretende amortizar as despesas de investimento em
Operações de Desenvolvimento e Produção durante o ano em questão, não

podendo tal taxa exceder 25% (vinte e cinco por cento).

A taxa notificada pela Concessionária ou, se a Concessionária for constituída
por mais de uma Pessoa, por qualquer uma das Pessoas que a constitui,
apenas será aplicável ao ano especificado na notificação. Nos anos seguintes
a amortização será efectuada à taxa prevista no artigo 11.4, a), ii), aa), salvo

se for efectuada outra notificação escrita nos termos deste artigo.

li) A amortização diferida, consistindo na diferença entre a taxa permitida e a
taxa notificada pela Concessionária ou, se a Concessionária for constituída por
mais de uma Pessoa, por qualquer uma das Pessoas que a constitui, como
sendo a taxa que pretende utilizar no ano em questão, poderá ser deduzida ao
rendimento líquido em qualquer ano futuro. A Concessionária ou, no caso de a
Concessionária ser constituída por mais de uma Pessoa, qualquer das Pessoas
que a constitui, deverá notificar por escrito o departamento competente do

Ministério das Finanças, até ao final do mês de Fevereiro do ano seguinte ao

43 mM

iv)

v)

vi)

vii)

b)

c)

ano em questão, da sua intenção de proceder a essa amortização diferida

durante esse ano.

As despesas com a formação profissional de trabalhadores moçambicanos
serão dedutíveis até ao montante máximo de 5% (cinco por cento) do
rendimento colectável para efeitos de cálculo de IRPC, durante os primeiros 5
(cinco) anos contados da data do início da produção, de acordo com o número
1 do artigo 18 do CBF; sendo que, no entanto, nos casos em que a formação
profissional implique o uso de equipamento tecnologicamente avançado, a
dedução permitida efectuar ao imposto sobre o rendimento para efeitos de
cálculo do IRPC, consistirá no montante máximo de 10% (dez por cento) do
rendimento colectável, nos termos do parágrafo 2 do artigo 18 do CBF.

A Concessionária está isenta de imposto de selo relativamente ao acto de
constituição da empresa e a quaisquer alterações ao capital social e ao pacto
social por um período de 5 (cinco) anos a contar do início das operações, de

acordo com o artigo 20 do CBF.

A Concessionária beneficiará de uma redução em 50% da taxa de SISA na
aquisição de imóveis, desde que adquiridos nos primeiros 3 (três) anos a
contar da data de autorização do investimento ou do início das operações, de

acordo com o artigo 21 do CBF.

Para efeitos de cálculo das responsabilidades em sede de IRPC, o prejuízo
sofrido pela Concessionária em qualquer ano poderá ser transportado para
dedução por um período de até 6 (seis) anos após o ano em que tal prejuízo se

verificar.

Direitos aduaneiros e outros encargos e impostos não isentos nos termos

deste artigo 11;

Tributos, encargos, taxas ou contribuições que não sejam discriminatórios e
sejam lançados como contrapartida do fornecimento de serviços ou bens

específicos identificáveis por parte da República de Moçambique ou pela

44
d)

e)

f)

utilização de instalações propriedade da República de Moçambique ou de
qualquer empresa pública, tais como, mas sem a isso se limitar, água,

electricidade, utilização portuária e serviços ou bens semelhantes;

Impostos, direitos aduaneiros, tributos, encargos, taxas ou contribuições,
desde que sejam lançados ao abrigo de leis de aplicação geral que não
discriminem ou tenham o efeito de discriminar a Concessionária e sejam de
natureza menor. Para efeitos deste artigo, um imposto, direito aduaneiro,
tributo, encargo, taxa ou contribuição não será considerado de natureza menor
se, quer isoladamente, quer em conjunto com qualquer outro imposto, direito
aduaneiro, tributo, encargo, taxa ou contribuição que não caia na previsão das
alíneas a), b) ou c) do artigo 11.4, resultar num encargo que exceda USD
250.000 (duzentos e cinquenta mil Dólares dos Estados Unidos da América),
em qualquer período de 1 (um) ano, ou USD 500.000 (quinhentos mil Dólares
dos Estados Unidos da América), em qualquer período contínuo de 5 (cinco)

anos.

Os Subcontratados estrangeiros não-residentes da Concessionária que
conduzam actividades relacionadas com as Operações Petrolíferas ao abrigo
deste Contrato estão sujeitos a retenção na fonte de imposto à taxa única de
10% (dez por cento) sobre o valor bruto dos pagamentos das suas facturas,
no que respeita ao trabalho ou serviços por eles prestados à Concessionária. A
Concessionária responsável pelo pagamento de tais facturas deverá calcular o
montante de imposto sobre o rendimento devido como IRPC do Subcontratado
nesta base, e deverá reter tal imposto sobre o rendimento dos pagamentos
efectuados ao Subcontratado estrangeiro, devendo ainda pagar imediatamente
tal imposto retido à entidade competente do Ministério responsável pela
cobrança de impostos na área fiscal da Concessionária por conta do

Subcontratado estrangeiro, de acordo com os prazos estabelecidos na lei;
Os Subcontratados estrangeiros não residentes não ficarão sujeitos nem serão

objecto de retenção de quaisquer outros impostos em relação a quaisquer

pagamentos que lhes sejam efectuados, para além dos previstos na alínea e)

/ O,

do artigo 11.4.

45

11.5a)

< NS
Nos termos da Lei dos Petróleos e do Decreto n.º 19/04, de 2 de Junho, a
Concessionária deverá entregar ao Governo, em espécie, a título de Imposto

sobre a Produção do Petróleo:

i) uma quantidade correspondente a 5% (cinco por cento) relativamente ao Gás

Natural produzido a partir de depósitos localizados na Área do Contrato situada
em terra; uma quantidade correspondente a 8% (oito por cento) relativamente

ao Petróleo Bruto produzido a partir de depósitos localizados na Área do

Contrato situada em terra;

ii) uma quantidade correspondente a 4% (quatro por cento) relativamente ao Gás
Natural produzido a partir de depósitos localizados na Área do Contrato em
águas de profundidade inferior a 100 (cem) metros, e uma quantidade
correspondente a 7% (sete por cento) relativamente ao Petróleo Bruto produzido
a partir de depósitos localizados na Área do Contrato em águas de profundidade

inferior a 100 (cem) metros;

iii) uma quantidade correspondente a 3% (três por cento) relativamente ao Gás
Natural produzido a partir de depósitos localizados na Área do Contrato em
águas de profundidade igual ou superior a 100 (cem) metros e inferior a 500
(quinhentos) metros, e uma quantidade correspondente a 5% (cinco por cento)
relativamente ao Petróleo Bruto produzido a partir de depósitos localizados na
Área do Contrato em águas de profundidade igual ou superior a 100 (cem)

metros e inferior a 500 (quinhentos) metros;

iv) uma quantidade correspondente a 2% (dois por cento) relativamente ao Gás
Natural produzido a partir de depósitos localizados na Área do Contrato em
águas de profundidade igual ou superior a 500 (quinhentos) metros, e uma
quantidade correspondente a 3% (três por cento) relativamente ao Petróleo
Bruto produzido a partir de depósitos localizados na Área do Contrato em águas

de profundidade igual ou superior a 500 (quinhentos) metros;

46

px

ve
bu
q A

DE dá
contanto sempre que, para um Depósito de Petróleo a taxa do o a

Produção do Petróleo seja uma taxa composta para Gás Natural e uma taxa
composta distinta para Petróleo Bruto, quando tal Depósito de Petróleo na Área do
Contrato não se situe inteiramente numa das categorias de profundidade de águas
estabelecidas nas subalíneas i) a iv) da alínea a) do artigo 11.5, sendo essas taxas
compostas estabelecidas com base na proporção do montante de Petróleo estimado
existente em cada uma das categorias de profundidade de águas relevantes,
determinadas no momento da aprovação do competente Plano de Desenvolvimento
e não ficando sujeitas a posteriores alterações; contudo, se um Plano de
Desenvolvimento for alterado, então esse Plano de Desenvolvimento alterado
poderá incluir uma taxa composta revista para Gás Natural e uma taxa composta
revista para Petróleo Bruto para esses Depósitos de Petróleo na Área do Contrato e
tais taxas compostas revistas aplicar-se-ão desde o início do ano seguinte à data
em que o Plano de Desenvolvimento alterado for aprovado. No caso de uma revisão
das taxas compostas conforme anteriormente previsto, em circunstância alguma
serão efectuadas correcções retroactivas ao montante do Imposto sobre a Produção
do Petróleo calculado antes da data de aprovação do Plano de Desenvolvimento

alterado.

b) Nos termos do artigo 13 do Regulamento do Imposto sobre a Produção do
Petróleo anexo ao Decreto n.º 19/04, de 2 de Junho, ou de legislação
subsequente aplicável, a Concessionária apresentará ao departamento
competente do Ministério das Finanças e ao MIREM, até ao 20.º (vigésimo) dia

de cada mês civil, uma declaração relativa ao mês anterior sobre:

i) a quantidade de Petróleo Bruto e a quantidade de Gás Natural produzida nesse

mês civil;

ii) as quantidades de Petróleo Bruto e as quantidades de Gás Natural vendidas

nesse mês civil;

iii) as quantidades de Petróleo Bruto armazenadas no início e no final do mês civil;

| i

47
iv) a quantidade de Petróleo Bruto e a quantidade de Gás Natural inevitavelmente

perdida;

v) a quantidade de Petróleo Bruto e a quantidade de Gás Natural que se tenha

queimado, escapado, reinjectado ou usado em Operações Petrolíferas;

vi) a quantidade de Petróleo Bruto e a quantidade de Gás Natural sobre a qual incide

o Imposto sobre a Produção do Petróleo;

vii) a quantidade a entregar a título de Imposto sobre a Produção do Petróleo nesse

mês civil, bem como os pormenores de cálculo da sua liquidação; e

viii) quaisquer outras informações relevantes para o cálculo da liquidação do
Imposto sobre a Produção do Petróleo relativo ao Petróleo Bruto e ao Gás

Natural.

do Petróleo referido neste artigo 11.5, mediante notificação com 180 (cento e
oitenta) dias de antecedência, exigir à Concessionária que pague mensalmente
ao Governo em dinheiro a totalidade ou parte da percentagem do valor em
questão, determinada nos termos do disposto no artigo 11, do Petróleo Bruto
e do Gás Natural que tenham sido produzidos a partir da Área do Contrato

nesse mês.

d) O Imposto sobre a Produção do Petróleo relativo a um determinado mês civil
com referência a Petróleo Bruto e a Gás Natural, bem como os respectivos
pagamentos em dinheiro, serão entregues ou pagos até ao final do mês civil

seguinte.

e) O pagamento em dinheiro da percentagem especificada na notificação
efectuada nos termos da alínea c) do artigo 11.5 continuará até que o
Governo proceda a uma nova notificação por escrito nos termos do disposto
na alínea c) do artigo 11.5, fornecendo à Concessionária instruções revistas.

48

47

|] c) O Governo poderá, em vez de receber em espécie o Imposto sobre a Produção
11.6 O Governo garante que, na Data Efectiva e no que respeita às Operações
Petrolíferas ou aos rendimentos derivados das Operações Petrolíferas, não existiam
impostos, direitos aduaneiros, taxas, encargos, emolumentos ou contribuições para

além dos incluídos na lista de impostos e dos encargos relativamente aos quais a

Concessionária e os seus Subcontratados estão isentos ao abrigo dos artigos 11.2

e 11.3.

11.7 No exercício dos seus direitos e benefícios relativos à isenção de direitos aduaneiros
sobre a importação e exportação estipulados neste artigo, a Concessionária

observará todos os procedimentos e formalidades aplicáveis, devidamente impostos

por lei.

11.8 Nada nas disposições constantes deste artigo 11 deverá ser entendido ou
interpretado como impondo qualquer limitação ou restrição ao âmbito ou à devida e

adequada aplicação da legislação moçambicana de aplicação geral que não

interesse da segurança, da saúde, do bem-estar ou da protecção do ambiente, no
sentido da regulamentação de qualquer categoria de propriedade ou actividade
desenvolvida em Moçambique; desde que, no entanto, o Governo, ao longo de toda
a duração das Operações Petrolíferas, assegure, de acordo com o artigo 28, que as
medidas tomadas no interesse da segurança, da saúde, do bem estar ou da
protecção do ambiente estão de acordo com os padrões geralmente aceites, em

cada momento, na indústria petrolífera internacional e são razoáveis.

11.9 No caso de, após a Data Efectiva, se verificar a introdução de qualquer outro
imposto na República de Moçambique que não do tipo previsto no artigo 11 e, em
consequência, ocorrer um efeito adverso de natureza material sobre o valor
económico auferido das Operações Petrolíferas pela Concessionária, as Partes
reunir-se-ão logo que possível após esse facto para acordarem as alterações a este
Contrato que assegurem à Concessionária, após essas alterações, as mesmas
vantagens económicas das Operações Petrolíferas que auferiria se essa alteração

legislativa não tivesse ocorrido.

49

| discrimine ou tenha o efeito de discriminar a Concessionária, e que disponha, no
ON
Artigo 12 < M — +

Bónus de Produção

A Concessionária deverá pagar os seguintes bónus de produção ao Governo, os quais não

serão considerados Custos Recuperáveis para efeitos do Anexo “C” deste Contrato:

Bónus de Produção a pagar em
Dólares dos Estados Unidos da

América

No começo da Produção Comercial Inicial
$ 1,000,000.00

Quando a produção da Área do Contrato
atingir, pela primeira vez, no período de um $ 1,000,000.00
mês, uma média diária de 25,000 BOE

Quando a produção da Área do Contrato
atingir, pela primeira vez, no período de um $ 5,000,000.00
mês, uma tranche adicional média de 75,000
BOE por dia

Para efeitos deste artigo:

i) “Começo da Produção Comercial Inicial” significa a data em que a Produção Comercial a
partir da Área do Contrato tenha sido mantida por um período de 30 (trinta) dias

consecutivos; e
ii) “BOE” significa o número equivalente de Barris de Petróleo Bruto resultantes da

conversão de Gás Natural em Petróleo Bruto na base de 1 (um) Barril de Petróleo Bruto

para cada 6,000 (seis mil) pés cúbicos standard de Gás Natural.

50

G——— “a
Artigo 13

Regras sobre o Levantamento

13.1 a) Sem prejuízo das disposições que regulam a produção e venda de Petróleo, a
Concessionária terá direito a levantar e exportar livremente o Petróleo Produzido

a que tem direito nos termos deste Contrato.

b) Cada Parte tomará posse do Petróleo a que tem direito a um nível

aproximadamente regular ao longo de cada ano civil, de modo consistente com

as Boas Práticas relativas a Campos Petrolíferos.

c) Até 90 (noventa) dias antes da data programada para o início da Produção
Comercial, as Partes estabelecerão procedimentos de levantamento abrangendo
a programação, armazenamento e levantamento de Petróleo e quaisquer outras

matérias que as Partes acordem. Tais procedimentos respeitarão as Boas

13.2 Sem prejuízo do disposto no artigo 9.2 ou de instruções dadas de acordo com esse
artigo, o Governo poderá, mediante notificação à Concessionária ou ao Operador
com uma antecedência mínima de 6 (seis) meses, exigir à Concessionária ou ao
Operador que venda em nome do Governo, durante o ano civil seguinte, salvo
instruções em contrário, a totalidade ou qualquer parte do volume do Imposto sobre
Produção do Petróleo cobrado em espécie e, quando aplicável, do Petróleo-Lucro
que não tenha sido anteriormente atribuído, a que o Governo tem direito ao abrigo
deste Contrato durante o referido ano seguinte. A quantidade desse Petróleo-Lucro
que o Governo deseja vender será especificada na referida notificação. A
Concessionária ou o Operador venderá aquela quantidade de Petróleo no mercado
livre ao melhor preço que se possa razoavelmente obter e remeterá directa e
imediatamente o produto da venda ao Governo. A Concessionária ou o Operador

não cobrará qualquer comissão ao Governo pela venda do Petróleo do Governo.

51

| Práticas relativas a Campos Petrolíferos.

14.1

14.2

14.3

/ .
- d—

Artigo 14 > ad
Conservação do Petróleo e Prevenção de Perdas

A Concessionária, antes de realizar quaisquer perfurações, elaborará e submeterá à
análise do MIREM um programa de poço que inclua um plano de emergência
concebido para conseguir uma resposta de emergência rápida e eficaz, em caso de

explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou danos nos estratos

que contêm Petróleo.

Em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou danos
nos estratos que contêm Petróleo, a Concessionária notificará o MIREM no prazo de
24 (vinte e quatro) horas após tomar conhecimento dessa ocorrência,
implementando prontamente o respectivo plano de emergência e apresentando,

assim que possível, um relatório completo da ocorrência ao MIREM.

Sem prejuízo das obrigações da Concessionária nos termos do artigo 29, em caso
de renúncia ou abandono por parte da Concessionária ou de cessação dos seus
direitos nos termos deste Contrato, a Concessionária, no prazo de 90 (noventa) dias
após a data dessa renúncia, abandono ou cessação, relativamente à totalidade da
Área do Contrato ou, consoante o caso, a uma parte da Área do Contrato a que a

Concessionária tenha renunciado ou que tenha abandonado:

a) obturará ou fechará, de forma consistente com as Boas Práticas relativas a
Campos Petrolíferos, todos os poços perfurados como parte das Operações

Petrolíferas, salvo acordo em contrário entre o MIREM e a Concessionária.

b) tomará todas as medidas necessárias, de acordo com as Boas Práticas relativas
a Campos Petrolíferos, no sentido de prevenir danos para a vida humana ou os
bens de terceiros ou para o ambiente resultantes das condições da Área do
Contrato ou, consoante o caso, de qualquer parte da mesma, causados por
Operações Petrolíferas, condições essas que eram, ou com razoável diligência

deveriam ter sido evidentes na altura da renúncia, abandono ou cessação.

52 L

15.1

Artigo 15 TN
Desmobilização —

Se, de acordo com as expectativas razoáveis da Concessionária, esta vier a cessar
a produção de Petróleo ao abrigo deste Contrato a partir da Área do Contrato, ou se
o Contrato caducar ou for objecto de revogação ou renúncia nos termos dos
procedimentos estipulados neste Contrato e na lei aplicável, a Concessionária
deverá submeter à aprovação do MIREM um Plano de Desmobilização. O Plano de

Desmobilização será elaborado de acordo com a legislação aplicável e deverá

conter, nomeadamente, a seguinte informação:

a) detalhes estabelecidos separadamente em relação a cada Área de

Desenvolvimento e Produção, das medidas a adoptar para executar a

desmobilização incluindo, mas sem a isso se limitar:

i) desmobilização de equipamento e instalações para cada Área de

Desenvolvimento e Produção;

iijremoção atempada de equipamento e instalações que não sejam necessárias
para as Operações Petrolíferas em curso em qualquer outra Área de

Desenvolvimento e Produção; e

iii) quaisquer outras medidas que possam ser razoavelmente necessárias para
prevenir perigo para a vida humana, para bens de terceiros ou para o

ambiente.

b) estimativas do tempo necessário para concluir as operações nos termos do

plano;

c) um orçamento para as operações previstas no plano, incluindo detalhes sobre os

custos de desmobilização de equipamento e instalações;

d) um esquema do programa de trabalhos com referência aos custos relacionados a

serem levantados do Fundo de Desmobilização para fazer face aos custos de

implementação do plano; e

s3 -

15.2

15.3

15.4

15.5

15.6

os estudos ambientais, de engenharia e de viabilidade que possam ser

e)
De

necessários para fundamentar o plano proposto.

A
<
MA
O Plano de Desmobilização será elaborado com observância da legislação aplicável
e das disposições do artigo 28 e deverá assegurar que a desmobilização é
conduzida de uma forma consentânea com os padrões geralmente reconhecidos
como aplicáveis na indústria petrolífera internacional e os padrões da

Concessionária para desmobilização.

Caso a Concessionária não submeta ao MIREM um Plano de Desmobilização no
prazo previsto, o MIREM poderá exigir à Concessionária, mediante notificação, que
esta lhe apresente um Plano de Desmobilização, no prazo de 90 (noventa) dias a
contar da recepção da notificação. Se durante esse prazo não for apresentado
nenhum Plano de Desmobilização, o MIREM pode solicitar a consultores de nível

internacional que elaborem um Plano de Desmobilização.

Um Plano de Desmobilização elaborado por um consultor de acordo com a
legislação aplicável e este artigo será implementado pela Concessionária de acordo
com os seus termos, tal como se fosse uma obrigação da Concessionária prevista
no artigo 28. O custo de encarregar consultores de engenharia de elaborarem um

plano de um consultor será devido pela Concessionária ao Governo.

No caso de a Concessionária considerar que a produção numa Área de
Desenvolvimento e Produção cessará antes que um Plano de Desmobilização seja
elaborado, serão preparadas pela Concessionária medidas de desmobilização para
essa Área de Desenvolvimento e Produção de acordo com a exigência relativa a
desmobilização estabelecida nos artigos 15.3 e 15.4, e quando estas medidas
forem aprovadas pelo MIREM, produzirão efeitos como uma alteração ao Plano de

Desenvolvimento para essa Área de Desenvolvimento e Produção.

Até à data do início da produção de Petróleo a partir das reservas localizadas na
Área do Contrato, a Concessionária deverá abrir, num banco da sua escolha, uma
conta remunerada a juros em Dólares dos Estados Unidos da América ou noutra

moeda mutuamente acordada pelas Partes, que se designará como Fundo de

º s4
Ao

15.7

— ad
Desmobilização, na qual a Concessionária depositará periodicíme te, fundos
destinados à cobertura dos custos de desmobilização calculados nos termos deste
Contrato para cobrir os custos estimados de implementação de um Plano de
Desmobilização aprovado. À data da abertura da conta para o Fundo de
Desmobilização, a Concessionária depositará USD 10.000 (dez mil dólares dos
Estados Unidos da América) ou quantia equivalente se tiver sido acordada outra
moeda. O banco designado deverá ter um rating de longa duração de não menos de
"AA" de acordo com a “Standard and Poors Corporation” ou de “Aa2” de acordo
com a Moody's Investor Service ou um rating comparável de acordo com uma
entidade de rating a acordar mutuamente. Será dada preferência a bancos em

Moçambique que apresentem o rating requerido.

O cálculo das quantias a serem depositadas no Fundo de Desmobilização para a

estimativa de futuros custos de Desmobilização, será feito da seguinte maneira:

a) As estimativas de: (i) das reservas recuperáveis e do programa de produção
projectado, e (ii) o total dos custos de desmobilização com a solução de
desmobilização proposta pela Concessionária, bem como soluções alternativas
e razoáveis de desmobilização , serão submetidas à aprovação do MIREM.
Com base nas propostas da Concessionária, o MIREM seleccionará uma
solução preliminar de desmobilização para servir de base ao cálculo dos custos
de desmobilização a serem cobertos por um Fundo de Desmobilização criado
com o fim de cobrir tais custos de desmobilização. Providências adequadas
para as revisões sucessivas de tais estimativas serão, quando tal seja
requerido nos termos deste Contrato, da lei aplicável, ou julgadas necessárias
pela Concessionária face a alterações de facto substanciais, também ser

incluídas em qualquer Plano de Desmobilização actualizado.

b) Em qualquer ano civil em que a Concessionária não tenha submetido ao
MIREM um Plano de Desmobilização revisto ou o total estimado dos custos de
desmobilização, a Concessionária deverá actualizar o valor da última
estimativa total de custos de desmobilização preliminarmente aprovada pelo
MIREM por forma a tomar em consideração a subida de tais custos de

Desmobilização estimados no período entre o ano civil em que tais custos

«

Tá Mo

55
15.8

15.9

/

TT
foram estimados e o ano civil em curso. Para este efeito, e durante cada ano

civil o índice anual de subida do dólar dos Estados Unidos da América
aplicável, terá como base o índice de Preços ao Produtor para a Perfuração de
Poços de Petróleo e Gás, conforme publicado pela Agencia de estatísticas de
Trbalho dos Estados Unidos (US Bureau of Labour Statistics). O índice anual a
ser usado no ano “n” será determinado pela diferença entre o índice anual
referente ao ano em que a última estimativa aprovada seja determinada e o
mesmo índice anual referente a tal ano “n”. No caso da Agência de
Estatísticas de Trabalho dos Estados Unidos, deixar, por qualquer razão, de
publicar o índice de Preços ao Produtor para a Perfuração de Poços de Petróleo
e Gás ou, nos casos em que tenha sido escolhida uma moeda alternativa, as
Partes determinarão uma fonte alternativa independente internacionalmente

reconhecida ou um índice representativo alternativo.

A Concessionária não retirará dinheiro do Fundo de Desmobilização, salvo com o
objectivo de pagar os custos de implementação de um Plano de Desmobilização
aprovado, devendo ser remetidas cópias ao MIREM de todos os extractos

periodicamente fornecidos pelo banco relacionados com o Fundo de

Desmobilização.

Os pagamentos para o Fundo de Desmobilização serão custos recuperáveis de

acordo com as disposições aplicáveis a este Contrato.

15.10 Os custos incorridos pela Concessionária para implementar um Plano de

Desmobilização aprovado serão custos recuperáveis de acordo com o disposto a
esse respeito no artigo 9 e, para efeitos de IRPC, serão considerados uma despesa
operacional, salvo quando, em qualquer caso, tais custos tenham sido financiados

através de levantamentos do Fundo de Desmobilização.

15.11 Quaisquer fundos remanescentes no Fundo de Desmobilização após a conclusão do

Plano de Desmobilização aprovado, serão tratados como Petróleo-Lucro, devendo o

saldo remanescente ser partilhado de acordo com o disposto no artigo 9.7.

56 .

MM
A
e 4 J
15.12 No caso de, ao tempo da implementação de qualquer Plano de Desmobilização, não

haver fundos suficientes disponíveis no Fundo de Desmobilização para financiar as

operações desse plano, o défice será integralmente satisfeito pela Concessionária.

15.13 Com observância do disposto artigo 20.2, um Plano de Desmobilização aprovado

deverá ser implementado com prudência e sem atrasos indevidos.

57 | NM
16.1

16.2

Artigo 16 “104 A

Seguros

Salvo acordo em contrário entre as Partes, a Concessionária efectuará e manterá,
relativamente às Operações Petrolíferas, todos os seguros exigidos pela lei aplicável
da República de Moçambique e, consoante o caso, exigidos por outra lei aplicável,
assim como quaisquer outros seguros que o MIREM e a Concessionária possam
periodicamente acordar. Tais seguros incluirão, pelo menos, seguros contra os

seguintes riscos:

a) perdas e danos causados a todas as Instalações e equipamentos propriedade da

Concessionária ou por esta utilizados nas Operações Petrolíferas;

b) poluição causada pela Concessionária no decurso das Operações Petrolíferas,

pela qual a Concessionária possa ser responsabilizada;

c) perdas e danos materiais ou danos físicos causados pela Concessionária a
terceiros no decurso das Operações Petrolíferas, pelos quais a Concessionária

possa ser responsabilizada a indemnizar o Governo;

d) o custo de operações de remoção de destroços e de limpeza pela

Concessionária após um acidente no decurso das Operações Petrolíferas; e

e) a responsabilidade da Concessionária e/ou do Operador pelos seus trabalhadores

envolvidos nas Operações Petrolíferas.

Relativamente a Operações de Desenvolvimento e Produção, a Concessionária
apresentará ao MIREM um programa de implementação de um seguro contra
“Todos os Riscos" que poderá cobrir, entre outros, danos físicos nas instalações em

construção e montagem, assim como responsabilidades legais emergentes das

Operações de Desenvolvimento e Produção.

58

16.3

16.4

16.5

Qualquer seguro exigido à Concessionária nos termos do disposto nos artigos 16.1
e 16.2 poderá, à discrição da Concessionária e sujeito à aprovação do MIREM, ser

disponibilizado através de uma ou mais das seguintes opções:

a) sem seguro quando a própria Concessionária suporte os riscos e nenhum prémio
seja cobrado; contanto que, no caso de perdas ou danos resultantes de um risco
que a Concessionária optou por não segurar, tais perdas ou danos não serão

Custos Recuperáveis para efeitos do Anexo "C" deste Contrato;

b) seguro através de uma companhia de seguros totalmente detida pelo Operador
ou pela Concessionária, caso em que o prémio cobrado deverá ser conforme aos

valores praticados no mercado internacional de seguros;

c) utilização pela Concessionária, para benefício das Operações Petrolíferas, de um
seguro contratado como parte de uma cobertura global, caso em que o prémio

cobrado deverá ser no valor obtido para tal cobertura global; ou

d) com observância do disposto no artigo 19, seguro através de mercados

internacionais de seguros de acordo com os valores aí praticados, contanto que:

i) uma companhia de seguros totalmente detida pelo Operador ou por uma

Concessionária possa participar em qualquer seguro ou resseguro contratado

internacionalmente; e

ii) a Concessionária tenha a opção de colocar a concurso e contratar todos os
resseguros adequados para qualquer seguro contratado junto de companhias

de seguros registadas na República de Moçambique.

A menos que de outra forma seja aprovado pelo MIREM, a Concessionária colocará
a concurso aberto todos os seguros renováveis contratados nos mercados

internacionais, pelo menos uma vez em cada 3 (três) anos.

A Concessionária exigirá aos seus Subcontratados que efectuem seguros
equivalentes, do tipo e nos montantes exigidos pela lei e habituais na indústria

petrolífera internacional, de acordo com as Boas Práticas relativas a Campos

Petrolíferos.

59

1741

17.2

17.3

Artigo 17 : =»

Gás Natural < A+

A Concessionária terá o direito de utilizar nas Operações Petrolíferas na Área do
Contrato, Gás Natural produzido a partir de jazigos na Área do Contrato, incluindo,

mas sem a isso se limitar, para a produção de energia eléctrica, manutenção de

pressão e operações de reciclagem.

Os termos e condições relativos à utilização e produção de Gás Natural Associado

serão os seguintes:

a) Caso a Concessionária opte por processar e vender o Gás Natural Associado, a
Concessionária notificará o MIREM desse facto e, para efeitos de recuperação
de custos e direito à produção, tal Gás Natural será tratado pelas Partes da

mesma forma do que outro Gás Natural.

b) Caso a Concessionária opte por não processar e vender o Gás Natural Associado
não utilizado para os fins estipulados no artigo 17.1 ou na alínea c) infra, o
Governo poderá, sem qualquer pagamento à Concessionária, mas por sua
exclusiva conta e risco, recolher esse Gás Natural no separador de gás/petróleo;

desde que essa recolha não perturbe ou atrase seriamente a condução das

Operações Petrolíferas.

c) A Concessionária poderá re-injectar qualquer Gás Natural Associado que não seja
recolhido pelo Governo nos termos da alínea b) supra, utilizado em Operações
Petrolíferas, processado e vendido pela Concessionária, ou recolhido pelo Governo
nos termos da alínea b) supra, sendo os custos dessa disposição recuperáveis, na

medida em que tal re-injecção esteja prevista no Plano de Desenvolvimento.

Os termos e condições relativos ao Programa de Avaliação e avaliação comercial,

da produção e venda de Gás Natural não Associado serão os seguintes:

a) Aquando da conclusão de um Programa de Avaliação relativo a uma Descoberta

de Gás Natural não Associado efectuada pela Concessionária e da apresentação

60 YO vá
pé

do relatório de avaliação da mesma, o “Período de Avaliação Comercial” terá
início, se a Concessionária o solicitar, e manter-se-á em relação a qualquer Área
de Descoberta por um período de seis (6) anos, opção essa a ser exercida sob a
exclusiva discricionariedade da Concessionária. Mediante requerimento da
Concessionária ao Governo, poderá ser concedida uma prorrogação, por um
segundo período de até dois (2) anos. O relatório de avaliação apresentado nos
termos deste artigo deverá incluir as reservas recuperáveis estimadas, pressão e
taxa de entrega dos projectos, especificações de qualidade e outros factores
técnicos e económicos relevantes para a determinação de um mercado para Gás
Natural disponível. A Concessionária pode, a qualquer momento durante o
Período de Avaliação Comercial, informar o MIREM, através de notificação,
sobre se o Jazigo Petrolífero localizado em qualquer Descoberta de Gás Natural
não Associado efectuada pela Concessionária, em relação à qual tenha sido

apresentado relatório de avaliação, é comercial.

termos da alínea a) supra, no prazo de 90 (noventa) dias a contar da data de
apresentação do relatório de avaliação, a Concessionária deverá informar o
MIREM, através de notificação, se qualquer Descoberta de Gás Natural não
Associado efectuada pela Concessionária, em relação à qual tenha sido

apresentado um relatório de avaliação, é comercial.

Quando a Concessionária, nos termos deste artigo notificar que a Descoberta de

Gás Natural não Associado feita pela Concessionária é comercial, tal notificação

deverá, para efeitos deste Contrato, ser considerada uma notificação de Descoberta

Comercial.

17.4 O Período de Avaliação Comercial terminará com a primeira das seguintes

ocorrências:

a) na data seguinte à da Notificação de Descoberta Comercial por parte da

Concessionária nos termos do artigo 17.3;

61

| b) Caso a Concessionária não solicite um Período de Avaliação Comercial nos

17.5

17.6

17.7

b) na data em que a Concessionária voluntariamente renuncie à Área de

Descoberta a que o Período de Avaliação Comercial se refere; ou

c) no termo do período a que a Concessionária tem direito nos termos do artigo

17.3.

Considera-se que a Concessionária renunciou a todos os direitos sobre a Descoberta
de Gás Natural não Associado quando não tiver efectuado a notificação de
Descoberta Comercial nos termos do artigo 17.3 até ao final do Período de

Avaliação Comercial ou anterior renúncia àquela parte da Área do Contrato.

A Concessionária será responsável por pesquisar oportunidades de mercado e
procurar desenvolver um mercado para o Gás Natural não Associado produzido a
partir de qualquer Área de Desenvolvimento e Produção e deverá vender tal Gás
Natural não Associado de forma conjunta, em termos comuns a todas as partes que
constituem a Concessionária. Cada contrato para a venda de tal Gás Natural não
Associado celebrado pela Concessionária nos termos deste artigo deverá ser
aprovado pelo MIREM. Ao requerer tal aprovação, a Concessionária deve
demonstrar ao MIREM que os preços e demais condições de venda de tal Gás
Natural representam o valor de mercado que pode ser obtido para esse Gás Natural,
tendo em consideração um custo razoável de mercado para o transporte do Gás
Natural desde o Ponto de Entrega até ao comprador e considerando os diferentes

usos e mercados que possam ser desenvolvidos para tal Gás Natural.

Juntamente com o seu pedido de aprovação de qualquer contrato de venda de gás
nos termos do artigo 17.6, a Concessionária pode requerer uma prorrogação do
Período de Desenvolvimento e Produção em relação a qualquer Área de
Desenvolvimento e Produção da qual venha a ser produzido Gás Natural não
Associado para venda nos termos desse contrato de venda de gás, e quando tal
prorrogação seja necessária para facilitar a venda de gás nos termos de tal

contrato, o MIREM concedê-la-á.

62

R
|
|

1
|
|
|
|

18.1

18.2

18.3

18.4

18.5

Artigo 18
Emprego e Formação

Sujeito à apreciação pelo Governo, por motivos de segurança, da situação de
qualquer indivíduo que entre na República de Moçambique e aos procedimentos e
formalidades legais relacionados com a imigração, o Governo concederá as
necessárias autorizações ou outras aprovações necessárias para a contratação e
entrada na República de Moçambique de Pessoal Expatriado empregue pela

Concessionária ou pelos seus Subcontratados para efeitos deste Contrato.

Na prossecução das Operações Petrolíferas, a Concessionária procurará, tanto
quanto possível, empregar cidadãos da República de Moçambique que possuam
qualificações adequadas, a todos os níveis da sua organização, como
Subcontratados ou empregados por Subcontratados. A este respeito, a
Concessionária, após consulta com o MIREM, proporá e executará um programa
eficaz de formação e emprego para os seus trabalhadores moçambicanos em cada
fase e nível de operações, tendo em conta os requisitos de segurança e a
necessidade de manter padrões de eficiência razoáveis na realização das Operações
Petrolíferas. Esses trabalhadores poderão ser formados na República de
Moçambique ou no estrangeiro, conforme imposto pelos programas de formação

elaborados pela Concessionária.

A Concessionária deverá cooperar com o MIREM, no sentido de providenciar a um
número de funcionários do Governo mutuamente acordado, a oportunidade de
participar em acções de formação facultadas pela Concessionária ou qualquer das
suas Empresas Afiliadas aos seus trabalhadores e especificamente para funcionários

do Governo.

Por forma a que o MIREM fiscalize o cumprimento das obrigações de emprego e
formação contidas neste artigo, a Concessionária apresentará anualmente ao

MIREM os seus programas de emprego e formação.

A Concessionária pagará ao Governo a quantia de USD 1,000,000 (um milhão de

Dólares dos Estados Unidos da América). Este montante será utilizado como apoio

63

18.6a)

/
e NM —A

institucional às entidades envolvidas na promoção e administração das Operações

Petrolíferas. Tal pagamento deverá ser efectuado ao Governo, de acordo com as

instruções fornecidas pelo representante do Governo designado neste Contrato, no

prazo de 30 (trinta) dias a contar da Data Efectiva.

b

Durante o Período de Pesquisa, a Concessionária pagará ao Governo um
montante adicional de USD 200,000 (duzentos mil Dólares dos Estados Unidos
da América), por ano, a despender em programas de formação e apoio
institucional no seio do Governo. A Concessionária e o Governo poderão acordar
mutuamente em actividades de formação a serem financiadas pela
Concessionaria. Em tais casos, a quantia de financiamento acordada será usada
como crédito contra a obrigação de formação do ano seguinte. O primeiro
pagamento deverá ser efectuado, no aniversário da Data Efectiva deste Contrato
dentro do Período de Pesquisa deste Contrato e os pagamentos subsequentes

serão efectuados nos aniversários subsequentes da Data Efectiva.

Durante o Período de Desenvolvimento e Produção a Concessionária pagará ao
Governo o montante de USD 300, 000 (trezentos mil Dólares dos Estados
Unidos da América) por ano a despender em programas de formação e apoio
institucional no seio do Governo. A Concessionária e o Governo poderão acordar
mutuamente em actividades de formação a serem financiadas pela
Concessionaria. Em tais casos, a quantia de financiamento acordada será usada
como crédito contra a obrigação de formação do ano seguinte. O primeiro
pagamento deverá ser efectuado no prazo de 30 (trinta) dias após a aprovação
do primeiro Plano de Desenvolvimento e os pagamentos subsequentes serão

efectuados no aniversário dessa aprovação.

18.7 A Concessionária pagará ao Governo USD 250.000 (duzentos e cinquenta mil
Dólares dos Estados Unidos da América) destinados a projectos de apoio social para

os cidadãos da República de Moçambique, em áreas onde sejam efectuadas

Operações Petrolíferas. A Concessionária pode recomendar programas de apoio

social a financiar pela Concessionária e, havendo acordo com o Governo, a quantia

de financiamento acordada será usada como crédito contra a obrigação de apoio

social do ano seguinte. O primeiro pagamento será efectuado dentro de 30 (trinta)

e

No
ai

64

Fá

N

,

18.8

18.9

dias da Data Efectiva. Tal quantia anual será paga pela Concessionária até perfazer
o integral pagamento de um total de USD 1.000.000 (um milhão de Dólares dos

Estados Unidos da América).

A Concessionária incluirá no Plano de Desenvolvimento propostas para as
actividades necessárias para satisfazer as obrigações previstas no artigo 18.3

durante o Período de Desenvolvimento e Produção.

Os montantes despendidos pela Concessionária para satisfazer as obrigações

contidas neste artigo serão custos recuperáveis para efeitos do Anexo "C” deste

Contrato.

65 a
19.1

19.2

19.3

19.4

19.5

Artigo 19

Indemnizações e Responsabilidade

A Concessionária deverá indemnizar e salvaguardar o Governo relativamente a
todas e quaisquer reclamações contra este apresentadas por terceiros referentes a
perdas ou danos em pessoas e bens causados pela Concessionária na condução das
Operações Petrolíferas em que a Concessionária participe, desde que tais
reclamações sejam devidamente fundamentadas pelos terceiros ou pelo Governo.

Em caso algum a responsabilidade ao abrigo deste artigo incluirá danos punitivos.

O Governo deverá indemnizar e salvaguardar a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela, relativamente a todas e
quaisquer reclamações apresentadas por terceiros contra a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela, referentes a perdas ou
danos causados em pessoas e bens por actos ou omissões do Governo, no âmbito

das suas actividades comerciais.

Salvo quanto disposto no artigo 19.8, nenhuma Parte do presente Contrato deverá
transigir ou chegar a acordo relativamente a qualquer reclamação pela qual uma
outra Parte seja responsável no âmbito do Contrato, sem o prévio consentimento
dessa outra Parte e, caso o faça, a referida indemnização não produzirá efeitos em

relação à reclamação objecto de acordo ou transacção.

Não obstante qualquer disposição em contrário no presente Contrato, a
Concessionária, os seus Subcontratados e quaisquer Empresas Afiliadas daquela
que executem tais Operações Petrolíferas por conta da Concessionária, não serão
responsáveis perante o Governo, e nem o Governo será responsável perante a
Concessionária, por perdas ou danos indirectos, incluindo, mas sem a isso se
limitar, incapacidade de produção de Petróleo, perda de produção ou lucros

cessantes ou danos punitivos.

Sem prejuizo do disposto no artigo 19.4, na condução de Operações Petrolíferas
nos termos do presente Contrato, a Concessionária será responsável por qualquer

perda ou dano em pessoas e bens sofridos pelo Governo e causado pela

o
o,
66 . Aos

AS

19.6

19.7

19.8

<

Concessionária ou por qualquer Empresa Afiliada ou subontataso exercício de
Operações Petrolíferas por conta da Concessionária, se tal perda ou dano resultar

da falta de cumprimento pela Concessionária, Empresa Afiliada ou Subcontratado

dos padrões exigidos por este Contrato.

Qualquer reclamação de terceiros que confira o direito a qualquer uma das Partes
deste Contrato (a “Parte a Indemnizar”), a ser indemnizada por qualquer uma das
outras Partes deste Contrato (a “Parte Indemnizadora”), será prontamente
notificada às Partes de forma a que a Parte Indemnizadora possa atempadamente
intervir na reclamação e prosseguir a sua defesa. Se a Parte a Indemnizar que esteja
em incumprimento da obrigação de notificar da reclamação a Parte Indemnizadora
e, por isso, não permita à Parte Indemnizadora prosseguir devidamente à sua

defesa, perderá os seus direitos a ser indemnizada ao abrigo deste artigo.

Se no prazo de 30 (trinta) dias da recepção da referida notificação de reclamação, a
Parte Indemnizadora notifique a Parte a Indemnizar de que irá assumir a defesa de
tal reclamação, a Parte Indemnizadora terá o direito de se defender de tal
reclamação, ficando todos os custos inerentes as despesas a seu próprio cargo,
através de todos os procedimentos apropriados, incluindo qualquer acordo ou
transacção, desde que do acordo não estabeleça ou resulte na continuidade de
qualquer responsabilidade ou obrigação da Parte a Indemnizar, com referência a tal

reclamação de terceiro.

Se a Parte Indemnizadora não assumir atempadamente a defesa de tal reclamação,
a Parte a Indemnizar terá o direito de apresentar a defesa contra a reclamação de
terceiro, podendo para o efeito usar de todos os procedimentos apropriados,
incluindo qualquer acordo ou transacção, ficando todos os inerentes custos e

despesas a cargo da Parte Indemnizadora.

67 z
Êo

1
|
|
|
|
|
|
|
|
l
|
|
|
|
|
|
|
|
E

20.1

20.2

20.3

Artigo 20
Titularidade

A titularidade da quota-parte da Concessionária do Petróleo Produzido nos termos
deste Contrato passará para ela à Cabeça do Poço. Subsequentemente, o Governo
e a Concessionária serão comproprietários do Petróleo, em partes indivisas, até que
cada qual assuma individualmente a titularidade e a entrega da sua quota-parte do

Petróleo no Ponto de Entrega.

A Concessionária financiará os custos de todas a instalações e equipamento a usar
nas Operações Petrolíferas. Em conformidade com a lei aplicável e este artigo, a
Concessionária terá o direito de usar o referido equipamento, para as Operações
Petrolíferas da Concessionária durante o período de duração deste Contrato e
qualquer prorrogações do mesmo, até que o mesmo expire, seja renunciado ou
revogado, caso em que o Governo terá a opção de, sem necessidade de proceder
ao pagamento de qualquer compensação, transferir para si a propriedade sobre as
referidas instalações e equipamento. Caso o Governo opte pela transferência de tais
instalações e equipamentos para o si ou para uma Pessoa Moçambicana totalmente
detida ou controlada pelo Governo, a Concessionária será liberada de toda a
responsabilidade ou obrigação, qualquer natureza, referente à desmobilização de
tais instalações e equipamentos, bem como do pagamento de quaisquer fundos
adicionais para o Fundo de Desmobilização. O Governo indemnizará a
Concessionária por perdas, danos e responsabilidade de qualquer natureza, bem
como de qualquer reclamação, acção, ou procedimento intentado contra a
Concessionária por qualquer pessoa ou entidade, incluindo, mas não limitando, por
qualquer autoridade governamental, decorrente ou relacionada com, o uso
continuado de tais instalações e equipamentos e a sua desmobilização final, bem
como qualquer falha por parte do Governo ou de pessoa por este designada, de

proceder correctamente à desmobilização das referidas instalações e equipamentos.

A Concessionária será a proprietária das instalações e equipamento necessário
conexo para o uso nas Operações Petrolíferas ao abrigo deste Contrato, salvo se o
Governo aprovar diversamente. As disposições do artigo 20.2 supra relativas à
transferência da propriedade para o Governo não se aplicam ao equipamento que

68 XY -

20.4

20.5

+

seja aprovado pelo Governo como pertencente a terceiros. Instalações móveis e
equipamento propriedade de terceiros estrangeiros poderão ser livremente

exportados da Republica de Moçambique de acordo com a lei aplicável e com os

termos do respectivo contrato.

Sujeitos aos termos e condições constantes da lei dos petróleos aplicável, terceiros
poderão ter o direito de usar a capacidade livre, disponível, nas instalações e o
equipamento necessário conexo, nos termos e condições a acordar entre as partes
e aceitáveis para Governo. Tais termos e condições incluirão uma tarifa que
representará o pagamento à Concessionária dos custos com investimentos
adicionais necessários para permitir o uso por terceiros, bem como, custos
operacionais e um elemento de lucro que reflicta o risco incorrido pelo proprietário
das instalações. A tarifa a cobrar a terceiros pelo uso de instalações e equipamento
conexo será aprovada pelo Governo. Quando a Concessionária e os terceiros que
pretendam utilizar as instalações não cheguem a acordo sobre uma tarifa razoável

para o uso por terceiros, pudera o Governo estipular tal tarifa.

O uso de instalações e equipamento necessário conexo por terceiros só terá lugar
quando tal uso por terceiros não afectar material e negativamente as Operações

Petrolíferas da Concessionária e for viável do ponto de vista técnico, ambiental e de

segurança.

69 U
Artigo 21

Direitos de Inspecção

O MIREM terá o direito de, a suas próprias expensas, salvo no que se refere a transporte e
alojamento que serão disponibilizados pela Concessionária, colocar permanentemente
representantes seus, devidamente nomeados, nos locais e postos de medição, desde que
tais representantes nomeados não interfiram com quaisquer Operações Petrolíferas.

70

—

221

22.2

Artigo 22 e as NO

Contabilidade e Auditorias

A Concessionária será responsável pela manutenção de registos contabilísticos de
todos os custos, despesas e créditos das Operações Petrolíferas de acordo com o
disposto no Anexo “C” deste Contrato. Os referidos registos contabilísticos serão

conservados na República de Moçambique.

O MIREM terá o direito de auditar e inspeccionar os registos contabilísticos da

Concessionária de acordo com o disposto no Anexo “C”.

mn /
2341

23.2

23.3

A

Artigo 23
Confidencialidade

Este Contrato, a Documentação e demais registos, relatórios, análises,

compilações, dados, estudos e outros materiais (independentemente da forma que

revistam, seja ela documental, suporte informático ou qualquer outra) são
confidenciais (doravante designados por "Informação Confidencial") e, excepto
conforme autorizado na legislação aplicável ou neste artigo, não serão divulgados a
terceiros sem o prévio consentimento por escrito de todas as Partes do presente

Contrato, consentimento esse que não deverá ser negado sem motivo razoável.

Nada neste artigo impedirá que o Governo, excluindo as interpretações e avaliações

da Concessionária, revele Documentação a terceiros:

a) se disserem respeito a uma área que já não constitua parte da Área do

Contrato; ou

b) com o consentimento por escrito da Concessionária, o qual não deverá ser
negado sem motivo razoável, se, na opinião do Governo , a Documentação
possa ter importância para a avaliação do potencial de prospecção de uma área

adjacente sobre a qual o Governo esteja a oferecer direitos de Pesquisa.

As restrições à divulgação impostas por este artigo não se aplicarão a divulgações

efectuadas com razoabilidade:

a) se forem necessárias para efeitos de arbitragem, processos ou reclamações

judiciais relacionados com este Contrato ou com as Operações Petrolíferas;

b) a um Subcontratado ou consultor no âmbito da realização de Operações

Petrolíferas;

c) pela Concessionária ou Operador a terceiros quando tal divulgação for essencial

para a condução segura das Operações Petrolíferas;

72

h
23.4

Vs

d) a uma Empresa Afiliada;

e)

f)

9

h

pela Concessionária a um terceiro com o objectivo de celebrar um contrato para
troca de dados com outra entidade a operar em Moçambique, quando todos os

dados trocados digam respeito a Operações Petrolíferas dentro de Moçambique;

por qualquer Pessoa que constitua a Concessionária a um potencial cessionário
de boa fé de uma participação neste Contrato ou de uma participação em

qualquer Pessoa que constitua a Concessionária;

a terceiros em relação à venda ou para efeitos de venda ou potencial venda de

Petróleo proveniente da Área do Contrato;

a terceiros em relação com o financiamento ou potencial financiamento das

Operações Petrolíferas;

que sejam exigidas por qualquer legislação aplicável ou pelas regras ou
regulamentos de qualquer bolsa de valores reconhecida em que estejam cotadas
as acções da Parte que faz a divulgação ou de uma das suas Empresas

Afiliadas; ou

se, e na medida em que, já forem do conhecimento público sem que tenha

havido divulgação indevida nos termos do presente Contrato.

Toda a Informação Confidencial divulgada ao abrigo das alíneas b), d), e), f) ou h)

deste artigo 23.3, sêloá em termos que assegurem que essa Informação

Confidencial seja tratada pelo destinatário como confidencial.

Nenhuma das Pessoas que constituem a Concessionária será obrigada a revelar

qualquer tecnologia da sua propriedade ou das suas Empresas Afiliadas ou a

tecnologia propriedade de um terceiro que tenha sido licenciada às Pessoas que

constituam a Concessionária ou ao Operador.

y
Ê 7
L2/

f ra

4

E

73
24.1

24.2

24.3

Artigo 24

Cessão

Sem prejuízo do disposto no artigo 9.14 e neste artigo, a Concessionária e, quando
esta seja constituída por mais do que uma Pessoa, todas as Pessoas que
constituem a Concessionária, poderá ceder a outra Pessoa os seus direitos e
obrigações ao abrigo do presente Contrato ou uma percentagem indivisa dos
mesmos. O mesmo se aplica a outras cessões directas ou indirectas de um
interesse ou participação no Contrato, incluindo, inter alia, a cessão de
participações sociais ou qualquer instrumento jurídico que confira ou possa conferir
um controlo decisivo sobre uma Pessoa que constitua a Concessionária ou sobre o
seu Interesse Participativo neste Contrato. Salvo conforme disposto no artigo 24.2,
uma cessão necessitará do consentimento prévio por escrito do Ministro dos

Recursos Minerais.

Não será necessário qualquer consentimento do Ministro dos Recursos Minerais
para o caso de um cedente que não se encontre em situação de incumprimento

substancial de qualquer dos termos e condições do presente Contrato,

relativamente a uma cessão:

a) em resultado de uma Notificação de Cessão feita a um Participante em

Incumprimento, nos termos deste Contrato; ou

b) se necessário para dar efeito aos procedimentos de incumprimento nos termos

de um acordo de operações conjuntas celebrado em relação às Operações

Petrolíferas.

Cada cessão efectuada nos termos deste artigo sê-lo-á através de instrumento
escrito a celebrar pelo cessionário em termos segundo os quais esse cessionário
aceite e acorde tornar-se uma Pessoa que constitui a Concessionária e vincular-se
aos termos e condições deste Contrato, incluindo todos os documentos relevantes
exigidos por decisão administrativa ou legislação aplicável, não estando sujeita a

quaisquer encargos ou taxas de transmissão.

24.4

Nenhuma unitisação nos termos deste Contrato ou da legislação aplicável, nem

mm

qualquer ajustamento à parte da Descoberta unitisada cuia é rede Contrato Y
ad

será considerada como uma cessão nos termos deste artigo.

TA

75

AN

f
25.1

25.2

25.3

Artigo 25

Força Maior

O incumprimento ou mora no cumprimento, na totalidade ou em parte, pelo
Governo ou pela Concessionária, de qualquer obrigação nos termos do presente
Contrato, exceptuando as obrigações de efectuar pagamentos nos termos do
presente Contrato, serão justificados quando, e ma medida em que, tal
incumprimento ou mora tenham sido causados por Força Maior.

Para efeitos deste Contrato, o termo Força Maior significa qualquer causa ou
evento, fora do controlo razoável da Parte que alegue ter sido afectada por esse
evento e não imputável a essa Parte, e que esteja na origem do incumprimento ou
mora no cumprimento. Sem limitação do principio geral que antecede, o termo
Força Maior abrangerá fenómenos ou calamidades naturais incluindo,
nomeadamente, epidemias, terramotos, tempestades, relâmpagos, inundações,
incêndios, fugas ("blowouts”), guerras declaradas ou não, invasões hostis,
bloqueios, insurreições ou distúrbios da ordem pública, distúrbios laborais, greves,

restrições de quarentena e actos ilícitos do governo.

A Parte que reclamar a suspensão das suas obrigações nos termos deste Contrato

com base em Força Maior:
a) notificará prontamente as demais Partes por escrito da sua ocorrência;

b) tomará todas as medidas razoáveis e legais para eliminar a causa de Força
Maior, sendo que nada do que aqui está contido fará com que seja exigido à
Concessionária que, com observância da lei aplicável, resolva quaisquer

conflitos laborais que não em termos satisfatórios para a Concessionária; e

c) após a eliminação ou cessação do evento de Força Maior, notificará prontamente
as demais Partes, tomando todas as medidas razoáveis para o reinicio do
cumprimento das suas obrigações nos termos deste Contrato tão logo quanto

possível após a eliminação ou cessação da Força Maior.

76

E]

25.4 Nos casos em que, nos termos deste Contrato a Concessionária tenha a obrigação
ou o direito de praticar qualquer acto ou executar qualquer programa dentro de um
determinado prazo ou os direitos que assistem à Concessionária nos termos do
presente Contrato devam subsistir por um determinado prazo, o prazo especificado
será prorrogado por forma a ter em conta qualquer período durante o qual, por
motivo de Força Maior, a Concessionária tenha estado impossibilitada de executar o
programa necessário para exercer um direito, cumprir as suas obrigações ou gozar

os seus direitos ao abrigo do presente Contrato.

25.5 Nos casos em que uma situação de Força Maior persista por mais de 15 (quinze)
dias consecutivos, as Partes reunirão imediatamente para analisarem a situação e
acordarem as medidas a adoptar para a eliminação da causa de Força Maior e para

o reinício, de acordo com o disposto neste Contrato, do cumprimento das

obrigações ao abrigo do mesmo.

7
26.1

26.2

Artigo 26 AY

Regime Cambial

A Concessionária observará sempre os procedimentos e formalidades referentes a
transacções cambiais que estejam ou venham a estar periodicamente em vigor na
República de Moçambique, comprometendo-se o Governo a assegurar que esses
procedimentos e formalidades não diminuam de forma alguma os direitos conferidos

à Concessionária nos termos dos artigos 26.2 a 26.8.

A Concessionária terá o direito, mas não a obrigação de:

a) abrir e manter uma ou mais contas em moeda moçambicana em qualquer
banco na República de Moçambique autorizado pelo Banco de Moçambique

para o efeito e de dispor livremente das quantias aí depositadas sem

restrição.
Essas contas poderão ser creditadas apenas com:

i) as receitas resultantes da conversão em moeda moçambicana, nos
termos da alínea c) do artigo 26.2, de fundos em Dólares dos Estados
Unidos da América depositados nas contas referidas na alínea b) do

artigo 26.2;
ii) o saldo não utilizado das quantias levantadas dessa conta; e

iii) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Petrolíferas, incluindo a venda de
Petróleo ou qualquer renda, reembolso ou outro crédito recebido pela
Concessionária que se apliquem a qualquer encargo lançado às

contas nos termos deste Contrato,

b) abrir e manter uma ou mais contas em Dólares dos Estados Unidos da América
em qualquer banco da República de Moçambique autorizado pelo Banco de
Moçambique para o efeito, a fim de livremente importar e depositar em tais

VAN

78 Mo
o)

26.3 a)

b)

contas os fundos necessários para a realização das Operações Petrolif ras,

bem como de dispor livremente das quantias nelas depositadas sem restrição,
desde que essas contas sejam sempre creditadas apenas com quantias

depositadas em Dólares dos Estados Unidos da América;

comprar moeda moçambicana a bancos na República de Moçambique, casas

de câmbio, outras instituições financeiras, autorizados para o efeito pelo

Banco de Moçambique.

A Concessionária e o Operador, agindo em representação da Concessionária,
terão o direito de abrir e manter até quatro (4) contas em qualquer banco fora
da República de Moçambique (bem como poderá abrir e manter contas
adicionais fora da República de Moçambique mediante consentimento prévio
do Banco de Moçambique), em qualquer moeda estrangeira, e de dispor
livremente das somas nelas depositadas sem restrições, com fundos
relacionados com Operações Petrolíferas. Porém, essas contas não serão
creditadas com as receitas da venda de moeda moçambicana sem o
consentimento prévio do Banco de Moçambique a não ser com os fundos
provenientes da venda, na República de Moçambique, de Petróleo ou de
activos detidos relacionados com as Operações Petrolíferas, os quais poderão

ser creditados nas referidas contas sem necessidade de consentimento prévio.

Salvo no que respeita a fundos de que a Concessionária necessite para o
cumprimento das suas obrigações nos termos deste Contrato para com o
Governo, cujos pagamentos poderão ser efectuados a partir de receitas
depositadas nessas contas domiciliadas no estrangeiro, a Concessionária, terá
o direito de reter no estrangeiro todas as receitas e pagamentos ao abrigo
deste Contrato recebidos nas referidas contas bancárias, bem como dispor
livremente dos mesmos sem qualquer obrigação de converter, no todo ou em
parte, essas receitas e pagamentos em moeda moçambicana ou, de outro
modo, repatriar os mesmos ou qualquer parte deles para a República de
Moçambique; contanto que, sem prejuízo da legislação aplicável, o valor
estimado de impostos incidindo sobre a quota parte do Petróleo-Lucro da

Concessionária será remetido a uma conta na República de Moçambique no

79

N

prazo de 45 dias, e todas as quantias às quais o Governo tenha Siveito, Al
remetidos a República de Moçambique no prazo de 30 dias. EAD EAN

c) Todos os pagamentos ao Governo e à ENH serão feitos em dólares dos
Estados Unidos da America,salvo se de outra forma tiver sido acordado pelas
Partes, através de duas contas bancárias domiciliadas na República de

Moçambique, devendo a primiera ser indicada pelo Governo e a outra pela

ENH.

d) A Concessionária será obrigada a relatar periodicamente a movimentação das
contas referidas na alínea a) do artigo 26.3, acima. Especificamente, a
Concessionária deverá fornecer ao Governo cópias dos extractos mensais de
tais contas. O Governo terá o direito de auditar tais contas. As despesas com
quaisquer auditorias serão consideradas custos recuperáveis. A Concessionária
deverá renunciar os seus direitos de sigilo bancário, em benefício do Governo,

em relação às contas acima referidas, de modo a facilitar tais auditorias.

26.4 Sem prejuízo de retenção na fonte do imposto devido, todos os Subcontratado não
residente e todo o Pessoal Expatriado da Concessionária, do Operador ou de
qualquer dos Subcontratados, terão o direito de receber em qualquer moeda que
não em moeda moçambicana a totalidade ou qualquer parte das suas remunerações
no exterior da República de Moçambique. Todo o pagamento a um subcontratado

residente será feita exclusivamente dentro de Moçambique.

26.5 Este regime cambial não será aplicável à ENH ou ao seu sucessor legal, caso o
mesmo seja uma Pessoa Moçambicana, enquanto Pessoa que constitui a

Concessionária nos termos deste Contrato, estando sujeita ao regime estabelecido

na legislação aplicável.

26.6 Sem prejuízo do disposto na alínea b) do artigo 26.3, acima, a Concessionária
poderá receber, transferir e reter no estrangeiro, bem como dispor livremente da
totalidade ou qualquer parte das receitas realizadas com a venda da sua quota-parte
de Petróleo, incluindo a quota-parte do Petróleo Bruto destinada a recuperação de

custos e o Petróleo-Lucro a que tem direito.

Execution copy 80

26.7

26.8

x

Sem prejuízo da taxa liberatória devida, a Concessionária terá o direito de,

livremente, declarar e pagar dividendos aos seus accionistas e de transferi-los para

estrangeiro, nos termos da legislação aplicável,

O Governo e a Concessionária acordarão procedimentos ao abrigo dos quais
despesas comprovadamente realizadas sob égide deste Contrato e que sejam
custos recuperáveis, bem como outras despesas comprovadamente realizadas que
sejam classificáveis como despesas de capital sob a lei aplicável, poderão ser
contabilizadas para fins de registo de capital, não obstante a conta a partir da qual

tal despesa tenha sido realizada.

81

274

27.2

27.3

sá NT

Artigo 27
Natureza e Âmbito dos Direitos da Concessionária

Sem prejuízo de qualquer direito que o Governo possa ter ao abrigo das leis de
Moçambique, por razões imperativas de interesse nacional, de adquirir Petróleo
pertencente à Concessionária e do direito do Governo de cobrar Imposto sobre a
Produção do Petróleo em espécie, nos termos da alínea d) do artigo 11.6, a
Concessionária pode, através de exportação ou por outro meio, livremente vender

ou de outra forma dispor da sua quota-parte do Petróleo conforme previsto neste

Contrato.

Os direitos conferidos à Concessionária e aos seus Subcontratados ao abrigo deste
Contrato incluem o direito de uso e aproveitamento das terras e áreas marítimas
compreendidas na Área do Contrato para efeitos de realização das Operações
Petrolíferas. Para esse efeito, Concessionária e os seus Subcontratados podem
construir e operar os trabalhos, instalações, plataformas, estruturas e oleodutos ou
gasodutos que sejam necessários. Tais direitos serão exercidos pela Concessionária
desde que, no entanto, o legítimo ocupante de qualquer terra na Área do Contrato
conserve eventuais direitos que possua de nela apascentar ou pastorear gado ou
cultivar a superfície das terras, excepto na medida em que essas actividades
interfiram com as Operações Petrolíferas em qualquer dessas áreas. Mais ainda,
com vista à condução de Operações Petrolíferas, a Concessionária e os seus
Subcontratados poderão conduzir e operar os trabalhos, instalações, plataformas,
estruturas e oleodutos e gasodutos necessários na Área do Contrato. Tais direitos
serão exercidos pela Concessionária, desde que, no entanto, essas Pessoas
mantenham os direitos de pesca ou aquacultura que possuam, excepto na medida

em que essas actividades interfiram com as Operações Petrolíferas em tal área.

O direito da Concessionária de usar a terra, área marítima ou fundo do mar,
continuará a ser aplicado a áreas inicialmente incluídas na Área do Contrato, mas
subsequentemente objecto de renúncia de acordo com os termos deste Contrato,
nos casos em que esse uso seja razoavelmente necessário para realizar as
Operações Petrolíferas na Área do Contrato que então permaneça objecto deste

Contrato.

82

k
27.4

27.5

27.6

27.7

27.8

A”

«< .

Para efeitos de realização de Operações Petrolíferas, a Concessionária e quaisquer
Subcontratados terão, a todo o tempo, acesso de entrada e saída na Área do
Contrato, bem como em qualquer outra área na República de Moçambique onde a

Concessionária tenha adquirido ou construído instalações, mas sem prejuízo das

alíneas f) e 9) do artigo 27.9.

Os direitos da Concessionária ao abrigo dos artigos 27.2, 27.3, 27.4, 27.8 e 27.9
serão exercidos de maneira razoável, por forma a afectar o mínimo possível os

interesses de eventuais legítimos ocupantes das terras na Área do Contrato.

Nos casos em que, no decurso da realização de Operações Petrolíferas na Área do
Contrato, a Concessionária perturbe os direitos de eventuais legítimos ocupantes
das terras ou cause danos às suas colheitas em crescimento, árvores, construções,
gado ou benfeitorias, a Concessionária pagará ao legítimo ocupante uma
indemnização por essa perturbação ou dano, nos termos que possam vir ser
estabelecidos por via de acordo ou que a Concessionária venha a ser considerada
responsável por pagar por via de uma ordem ou sentença transitada em julgado de

um tribunal ou de um órgão arbitral ao abrigo da jurisdição Moçambicana.

Quando, no decurso da realização das Operações Petrolíferas na Área do Contrato,
forem causadas perturbações aos direitos de uma Pessoa que veja os seus campos
ou zonas de pesca ocupados, as suas actividades de aquacultura limitadas, os seus
equipamentos de pesca ou de aquacultura transferidos para locais menos favoráveis
sob um prisma de gestão de recursos marítimos ou comercial, bem como vejam o
seu equipamento, as suas capturas ou o seu pescado poluído ou danificado, a
Concessionária deverá pagar à Pessoa afectada uma indemnização relativa a tal
perturbação ou dano demonstrável nos termos que possam vir ser estabelecidos por
via de acordo ou que a Concessionária venha a ser considerada responsável por
pagar por via de uma ordem ou sentença transitada em julgado de um tribunal ou

de um órgão arbitral ao abrigo da jurisdição Moçambicana.

Nos casos em que o montante de qualquer indemnização a pagar por força dos

artigos 27.6 e 27.7 seja objecto de litígio, a questão será submetida à decisão de

83 ao
2
um perito único nos termos do artigo 30.6 como se se tratasse de úma questão em

litígio entre as Partes.

27.9 Para os efeitos descritos neste Artigo, são conferidos à Concessionária os seguintes

direitos, sujeitos ao e de acordo com o disposto no programa de trabalhos

respectivo, bem como na legislação aplicável:

a) fazer furos artesianos, ter liberdade de uso da água e represar águas de
superfície, bem como estabelecer sistemas para o fornecimento de água para as

Operações Petrolíferas e para consumo do seu pessoal e Subcontratados;

bj com o consentimento de, e sujeito aos termos e condições acordados com
qualquer Pessoa com direito a dispor desses minerais, retirar e utilizar nas
Operações Petrolíferas na República de Moçambique materiais tais como
cascalho, areias, cal, gesso, pedra e barro; na medida em que, essa Pessoa com
direito a dispor dos mesmos seja o Governo ou um organismo estatal; então, a

Concessionária poderá usar tais minerais, para as Operações Petrolíferas de

acordo com a legislação aplicável;

erigir, instalar, manter e operar motores, maquinaria, oleodutos / gasodutos,

c|
linhas colectoras, umbilicais, tanques de armazenagem, estações de

compressão, estações de bombeamento, casas, edifícios e todas as outras
construções, instalações, obras, plataformas, instalações de serventia e outros
acessórios que sejam necessários à prossecução das suas Operações

Petrolíferas;

d) erigir, instalar, manter e operar todos os sistemas e instalações de

comunicações e transporte, mas não o deverá fazer, salvo para finalidades
temporárias, sem que sejam submetidos ao Governo e por este aprovados,
desenhos e localizações dos pontos das suas instalações segundo condições

razoáveis de instalação e de funcionamento desses sistemas e instalações;

e) erigir, manter e operar instalações portuárias e de terminal para utilização

exclusiva nas Operações Petrolíferas, em conjunto com os necessários meios de

84

comunicação e transporte entre essas instalações e qualquer parte da Área do
Contrato; desde que haja sido primeiro obtido o consentimento do Governo para

a localização dessas obras;

f) no que respeita a terras localizadas fora da Área do Contrato, ter direito de
passagem em terras que não estejam ocupadas com uso e aproveitamento por
qualquer Pessoa e, nos casos de terras em ocupação com uso e aproveitamento
do Governo ou de qualquer empresa pública, departamento ou organismo do
Estado, ter direito de passagem nos termos e condições razoáveis que o

Governo e a Concessionária venham a acordar; e

9) no que respeita a terras localizadas fora da Área do Contrato, ter, de outra forma
que não a atrás referida, o uso da terra necessariamente exigida para a
realização de Operações Petrolíferas com o acordo da Pessoa que detenha um
direito afectado, incluindo o legítimo ocupante da terra ou, no caso de terras
não ocupadas ou terras ocupadas pelo Governo ou qualquer empresa pública,
departamento ou organismo do Estado, nos termos e condições razoáveis que o
Governo venha a definir, sendo que, se a Concessionária não conseguir chegar a
acordo com a Pessoa afectada quanto aos termos e condições para a utilização
de tal direito, incluindo sobre as terras, a Concessionária notificará
imediatamente o Governo. Se o uso dos direitos pela Concessionária for de
natureza temporária, não excedendo 1 (um) ano, o Governo autorizará esse uso
temporário mediante depósito por parte da Concessionária junto do Governo de
uma quantia a título de indemnização à Pessoa que detenha o direito devido pela
perda do uso e pelos danos aos seus interesses. Se o uso pretendido for
superior a 1 (um) ano, o Governo autorizará o uso das terras em questão pela
Concessionária mediante depósito por parte desta junto do Governo de uma
quantia a título de indemnização, tomando as necessárias providências no
sentido de conceder à Concessionária o direito de usufruir desse direito ao
abrigo da lei no momento em vigor, como se as Operações Petroliferas fossem

em todos os aspectos uma obra de utilidade pública.

27.10 A Concessionária estará sujeita aos procedimentos e formalidades impostos pela lei

aplicável para o exercício dos direitos estabelecidos neste artigo.

85

27.11a)

b)

c)

ii)

Caso o Governo exerça qualquer direito que possa ter ao abrigo das leis
aplicáveis de, por razões imperativas ligadas ao interesse nacional, adquirir
Petróleo pertencente à Concessionária, o Governo notificará a Concessionária
com a antecedência mínima de 45 (quarenta e cinco) dias do exercício desse
direito e das quantidades que pretende adquirir, devendo a Concessionária
fornecer as quantidades objecto dessa notificação a partir do Petróleo a que a
Concessionária tem direito nos termos deste Contrato no Ponto de Entrega, ou
outro local que possa vir a ser acordado, ou em outro local dentro da jurisdição
Moçambicana designado pelo Governo. Os custos adicionais incorridos pela
Concessionária com vista à entrega de tal Petróleo em qualquer outro local que
não no Ponto de Entrega com instalações e equipamento, bem como outros
custos necessários relativos à entrega do referido Petróleo, serão reembolsados
à Concessionária pelo Governo e o custo de quaisquer instalações e

equipamentos novos a serem utilizados para tal entrega será pago pelo Governo.

O Governo pagará à Concessionária a totalidade do valor de mercado do
Petróleo assim adquirido, valor esse determinado de acordo com o artigo 10. O
pagamento do Petróleo assim adquirido em qualquer mês civil será efectuado
em Dólares dos Estados Unidos da América, no prazo de 30 (trinta) dias a
contar do final desse mês civil. A Concessionária pode receber, transferir para, e
manter no estrangeiro e dispor livremente da totalidade ou parte dos montantes

dessa forma pagos.

O Governo não exercerá o seu direito de adquirir Petróleo pertencente à

Concessionária:

em relação a qualquer mês, a menos que durante esse mês o Governo esteja a
receber o Imposto sobre a Produção do Petróleo integralmente em espécie nos

termos do artigo 11.5;

a não ser que esteja também a exercer o mesmo direito rateadamente entre

todos os produtores de Petróleo na República de Moçambique (na medida do
possível tendo em consideração a localização geográfica da produção em

relação à localização geográfica das necessidades).

27.12 O Governo garante que enquanto este Contrato vigorar:

a) O Governo, as suas delegações políticas, departamentos e organismos, na
medida em que tenham ou possam vir a ter competência para o efeito, não
expropriarão, nacionalizarão ou efectuarão qualquer intervenção relativamente
aos activos, direitos, interesses ou quaisquer outros bens de qualquer tipo da
Concessionária detidos para efeitos das Operações Petrolíferas, incluindo os

direitos detidos pela Concessionária nos termos do presente Contrato.

Sem prejuízo dos direitos do Governo de actuar através do MIREM para
regulamentar as Operações Petrolíferas na República de Moçambique, para
efeitos desta garantia, será considerado que o Governo interveio nos bens ou
activos da Concessionária se assumir o poder de direcção ou exercer controle
efectivo sobre esses bens ou activos (excepto nos casos em que tal ocorra no
cumprimento de uma sentença ou no exercício dos seus direitos como credor

hipotecário, ou de acordo com a legislação sobre falência, liquidação ou direitos

de credores).

b) No caso de violação da alínea a) do artigo 27.12, nada do disposto no artigo
19.5 será lido ou interpretado como impedindo a consideração do fluxo
programado de lucros (se existirem) das Operações Petrolíferas ao abrigo do
presente Contrato, para efeitos de determinação do valor dos bens ou activos

expropriados, nacionalizados ou objecto de intervenção.

c) No caso da Lei dos Petróleos ser revogada ou alterada, o Governo compromete-
se a garantir que este Contrato permanece plenamente em vigor e eficaz,
contanto que nada nesta disposição seja interpretado como exigindo que o
Governo dispense a Concessionária do cumprimento das disposições legislativas
relativas a Operações Petrolíferas que possam estar periodicamente em vigor e

que não sejam incompatíveis com o presente Contrato.

87 Y-

rd

27.13 a) Quando, para efeitos da realização de Operações Petrolíferas nos termos do
presente Contrato, a Concessionária, o Operador ou os Subcontratados
requeiram ao MIREM, ao Governo ou a qualquer departamento ou organismo
estatal ou sua delegação política, quaisquer aprovações, licenças, alvarás,
autorizações, consentimentos ou dispensas ou qualquer assistência, conselho ou
orientação relativos ao acima exposto, os mesmos, sujeito aos termos e

condições deste Contrato, serão concedidos ou emitidos com celeridade e sem

qualquer atraso indevido.

b) Sem prejuízo da respectiva natureza geral, o compromisso estabelecido na alínea

a) do artigo 27.13 aplicar-se-á a:

|

|

|

I

|

|

I

I - formalidades relacionadas com a importação e exportação de bens, incluindo a

I exportação de Petróleo Produzido nos termos do presente Contrato;

- formalidades relacionadas com a utilização pela Concessionária de qualquer

meio de transporte para a movimentação de empregados, equipamentos e

| materiais, bem como para a utilização de instalações de comunicações e
portuárias na República de Moçambique;

|] - concessão de autorizações ou outras aprovações necessárias para a entrada e
emprego na República de Moçambique de Pessoal Expatriado;

| - concessão de direitos sobre terras ou das autorizações ou outras aprovações
necessárias para o uso de terras de acordo com este artigo 27;

| - concessão de direitos para a captação ou uso de água e minerais;

- procedimentos e formalidades relacionados com transacções cambiais; e

I - aprovação de cessões e, na medida do necessário, transacções relacionadas

|

|

|

|

|

|

|

com as acções de qualquer Pessoa que constitua a Concessionária.

O Governo agilizará todas as formalidades relacionadas com o registo da
Concessionária para o exercício de actividade na República de Moçambique, bem
como com o registo de todos os arrendamentos, contratos ou outros documentos.
O Governo, na medida em que as circunstâncias e os recursos o permitam,
assegurará que a Concessionária e os seus trabalhadores e bens gozem de razoável

protecção na República de Moçambique.

88 , Y Vo
|
|
[|

27.14 No caso de alterações na legislação petrolífera ou em qualquer outra legislação

moçambicana que afectem as Operações Petrolíferas que possam, isolada ou

cumulativamente, afectar negativamente os benefícios económicos da

Concessionaria ou do Estado ao abrigo deste Contrato, as Partes encontrar-se-ão
logo que possível após a ocorrência de qualquer uma das referidas situações com
vista a verificar e acordar as alterações necessárias efectuar a este Contrato para,

repôr, o mais próximo possível, os benefícios económicos que adviriam à

Concessionaria se a alteração legislativa não tivesse ocorrido.

O disposto neste artigo não deve ser lido ou interpretadas como impondo qualquer
limitação ou restrição ao âmbito ou à devida e efectiva aplicação de legislação

moçambicana que não discrimine, ou tenha o efeito de discriminar, a

Concessionaria e que vise a protecção da saúde, da segurança, do trabalho ou do
ambiente ou que regulamente qualquer categoria de propriedade ou actividade
conduzida em Moçambique, desde que, no entanto, o Governo, a todo o tempo
durante o período das Operações Petrolíferas assegure que, de acordo com os
termos do artigo 31, as medidas tomadas para a protecção da saúde, segurança,
trabalho ou ambiente estejam de acordo com os padrões razoáveis e geralmente

aceites na industria petrolífera internacional.

28.1

28.2

28.3

Dad

Artigo 28
Protecção do Ambiente

Durante a execução das Operações Petrolíferas, o Governo garantirá sempre, de
acordo com o presente artigo, que as medidas tomadas no interesse da segurança,

saúde, bem estar ou protecção do ambiente estão de acordo com as normas

geralmente aceites em cada momento na indústria petrolífera internacional e que

são razoáveis.

Na execução de Operações Petrolíferas no âmbito do presente Contrato, a

Concessionária deverá:

a) de acordo com normas aceites na indústria petrolífera internacional, empregar
técnicas, práticas e métodos de operação actualizados para a prevenção de
danos ambientais, o controlo de resíduos e a prevenção de perdas ou danos

desnecessários de recursos naturais;

b) observar as leis e regulamentos de aplicação geral, em vigor em cada momento

na República de Moçambique referentes à protecção do ambiente; e

c) cumprir estritamente as obrigações referentes à protecção do ambiente que

tenha assumido nos termos de qualquer Plano de Desenvolvimento aprovado.

A Concessionária compromete-se, para efeitos deste Contrato, a tomar todas as
medidas necessárias e adequadas, de acordo com as Boas Práticas relativas a

Campos Petrolíferos, para:

a) assegurar, se a Concessionária for de outra forma legalmente responsável,

indemnizações adequadas por danos a Pessoas ou bens causados pelas

Operações Petrolíferas;

b) evitar danos ambientais irremediáveis à Área do Contrato e terras e áreas
marítimas adjacentes ou vizinhas, causados pelas Operações Petrolíferas da

Concessionária; e

90

c) reabilitar, a expensas suas, todas as áreas que sofram danos ambientais

resultantes das Operações Petrolíferas.

28.4 Se a Concessionária não cumprir o disposto nos artigos 28.2 ou 28.3 ou infringir
uma lei referente à prevenção de danos ambientais, e dessa falta ou infracção
resultar qualquer dano ambiental, a Concessionária tomará todas as medidas

necessárias e razoáveis no sentido de remediar essa falta ou infracção e os efeitos

da mesma.

28.5 a) Caso o Governo tenha fundamento razoável para acreditar que quaisquer obras
ou instalações edificadas pela Concessionária ou operações executadas pela
Concessionária na Área do Contrato colocam em perigo ou podem colocar em
perigo Pessoas ou bens de qualquer outra Pessoa ou causam poluição ou
prejudicam a vida selvagem ou o ambiente em níveis que o Governo considere

inaceitáveis, este comunicará à Concessionária as suas preocupações, e o

acordarem as medidas correctivas que devam ser tomadas pela Concessionária.
As referidas medidas correctivas serão empreendidas dentro de um período de
tempo razoável para reparar qualquer dano e prevenir danos futuros na medida
do razoavelmente possível. No caso de se verificar falta de acordo entre o
Governo e a Concessionária relativamente à existência de um problema do tipo
descrito no presente artigo ou quanto às medidas correctivas a adoptar pela
Concessionária, essa questão será remetida para decisão de um perito único nos
termos do artigo 30.6;

b) No caso em que qualquer questão seja submetida a um perito único nos termos

da alínea a) do artigo 28.5 a Concessionária, se tal lhe for solicitado pelo
Governo, adoptará medidas temporárias para acolhimento das preocupações do

Governo tal como razoavelmente solicitado pelo mesmo.

28.6 Sem limitação de carácter geral do disposto nos artigos 28.2, 28.3, 28.4 e 28.5, a
Concessionária fará elaborar, por uma firma de consultoria ou consultores

individuais aprovados pelo Governo, tendo em consideração o seu especial

91

| Governo e a Concessionária encetarão de imediato conversações para
28.7

28.8

28.9

conhecimento de matérias ambientais, um estudo de impacto ambiental com base
em termos de referência determinados pela Concessionária e a aprovar pelo
Governo, por forma a estabelecer qual será o efeito sobre o ambiente, seres
humanos, vida selvagem ou vida marinha na Área do Contrato em consequência

das Operações Petroliferas a realizar no âmbito deste Contrato.

Se a Concessionária não cumprir quaisquer obrigações que lhe são impostas nos
termos deste artigo num período de tempo razoável, o Governo poderá, após
notificar a Concessionária dessa falta de cumprimento e de lhe conceder um
período de tempo razoável para a remediar, tomar as medidas que forem
necessárias para remediar a falta de cumprimento em causa, recuperando da
Concessionária, imediatamente após ter tomado essas medidas, todas as despesas
em que incorra relativamente às mesmas, acrescidas de juros à taxa LIBOR em
vigor, calculada da data em que tais despesas sejam efectuadas até ao seu
reembolso. “LIBOR” significa a taxa anual equivalente à "London Interbank Offered
Rate” para a média de depósitos em dólares dos Estados Unidos a 3 (três) meses,
capitalizados trimestralmente, publicada pelo “Wall Street Journal”, ou, caso não
seja publicada neste, pelo “Financial Times” de Londres. No caso de não ser fixada
uma taxa para uma certa data (como fins de semana ou feriados), será utilizada a

primeira taxa fixada subsequentemente.

A Concessionária e o MIREM notificar-se-ão mutuamente de quaisquer áreas ou
características protegidas ambiental, arqueológica ou historicamente, ou de similar

protecção, que possam ser afectadas pelas Operações Petrolíferas.

Caso as Operações Petrolíferas devam ser realizadas dentro de qualquer área
protegida na Área do Contrato, a Concessionária deverá obter para o efeito as
autorizações adicionais do Governo, na medida em que tais sejam exigidas pela lei

aplicável.

Fen É
» am
“

29.1

29.2

Artigo 29 — J
Renúncia e Resolução 6 ps
Pu al

A Concessionária, mediante notificação escrita ao MIREM com uma antecedência

não inferior a 30 (trinta) dias, poderá:

a) se as suas obrigações relativas a qualquer Período de Pesquisa tiverem sido
cumpridas, renunciar, em qualquer momento posterior, aos seus direitos

relativamente à totalidade da Área do Contrato, com a consequência de que

nenhuma nova obrigação nascerá posteriormente; e

renunciar, a todo o tempo, aos seus direitos relativamente a qualquer área que
seja parte da Área do Contrato, com a consequência de que nenhuma nova

obrigação nascerá posteriormente relativamente a tal área, estabelecendo-se, no

b

entanto, que:

) renúncia alguma por parte da Concessionária aos seus direitos sobre qualquer
parte da Área do Contrato a libertará de quaisquer das suas obrigações

estabelecidas no artigo 4; e

ii) qualquer área objecto de renúncia será continuamente delineada por

meridianos e paralelos de latitude expressa em minutos inteiros de um grau.

Salvo se de outro modo disposto neste artigo, o Governo poderá, por meio de
notificação à Concessionária, rescindir este Contrato pelas razões previstas na

legislação aplicável, incluindo em qualquer dos seguintes casos:

a) se a Concessionária se encontrar em situação de incumprimento substancial dos

termos e condições deste Contrato;

b) se a Concessionária não cumprir, de forma substancial e dentro de um período
de tempo razoável, qualquer decisão final a que se chegue em resultado de um
processo arbitral conduzido nos termos do artigo 30.2 ou, dentro de um período

de tempo razoável, não aceitar como final e vinculativa uma decisão de um

93 Ra

No] » q
—— A Í

< A

perito único a quem, nos termos deste Contrato, uma qualquer questão haja

sido submetida ao abrigo do artigo 30.6;

c) nos casos em que a Concessionária é constituída por uma Pessoa e for proferida
uma ordem ou aprovada uma decisão por um tribunal de jurisdição competente
no sentido da dissolução da Concessionária, a menos que a dissolução tenha
por finalidade a fusão ou a reestruturação e o Governo tenha sido notificado
dessa fusão ou reestruturação , ou se, sem a aprovação do Governo, a maioria

das acções da Concessionária forem adquiridas por terceiros que não uma

Empresa Afiliada; ou

d) se a Concessionária for constituída por mais do que uma Pessoa e todas as
Pessoas que constituem a Concessionária forem, para efeitos da alínea a) do

artigo 29.3, Participantes em Incumprimento.

|

l

|

|

|

|

|

l

|] 29.3 a) Nos casos em que mais do que uma Pessoa constitua a Concessionária,
relativamente a qualquer uma dessas Pessoas (doravante designada neste artigo
por o “Participante em Incumprimento”), ocorra um evento do tipo descrito na

| alínea c) do artigo 29.2 ou qualquer uma dessas Pessoas (doravante também
referida como o “Participante em Incumprimento”), se encontre em situação de

| incumprimento substancial de uma obrigação ao abrigo deste Contrato que,
conforme previsto na alínea a) do artigo 5.2, constitua uma obrigação individual,

|] o Governo não terá o direito de rescindir este Contrato nos termos do artigo
29.2 ou de outra forma, a menos que todas as Pessoas que constituem a

| Concessionária sejam Participantes em Incumprimento, podendo, no entanto,
com observância do artigo 29.4, apresentar uma notificação ao Participante em

|

]

|

|

|

|

Incumprimento (doravante designada por uma “Notificação de Cessão”).

b) Nos casos em que tenha sido apresentada uma Notificação de Cessão a um
Participante em Incumprimento, este procederá imediata e incondicionalmente,
gratuitamente e livre de quaisquer ónus, à cessão da sua participação indivisa
neste Contrato às demais Pessoas que constituem a Concessionária (os
“Participantes Não Faltosos”), em participações indivisas proporcionais às

participações indivisas que os Participantes Não Faltosos detêm neste Contrato,

94

2,

o!
sendo cada um dos Participantes Não Faltosos obrigado a aceitar ssa cessão.
Um Participante Não Faltoso que aceite essa cessão não será responsável por
quaisquer obrigações do Participante em Incumprimento cedente perante o

Governo ou quaisquer terceiros, que se tenham constituído antes da cessão.

29.4 O Governo pode rescindir este Contrato ao abrigo do artigo 29.2 ou apresentar uma

Notificação de Cessão ao abrigo do artigo 29.3 se:

a)

b

c)

ii)

o Governo apresentar uma notificação (a “Notificação”) com uma

antecedência não inferior a 90 (noventa) dias a Concessionária ou, consoante o

caso, o Participante em Incumprimento, manifestando a intenção de rescindir

este Contrato ou de apresentar uma Notificação de Cessão, especificando, em
pormenor, na Notificação, a alegada violação substancial ou outros fundamentos
para a rescisão ou entrega da Notificação de Cessão em que o Governo se

baseou;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de 30
(trinta) dias, a contar da recepção da Notificação, para prestar quaisquer

informações que deseje ver consideradas pelo Governo;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de 60

(sessenta) dias desde a recepção da Notificação para:

corrigir ou eliminar essa violação substancial ou outros fundamentos
especificados na Notificação para rescisão ou para apresentação de uma

Notificação de Cessão; ou

se essa violação substancial ou outros fundamentos atrás referidos não
puderem ser corrigidos ou eliminados no referido período de 60 (sessenta)
dias, envidar imediatamente esforços no sentido de corrigir ou eliminar a
alegada violação substancial ou outros fundamentos atrás referidos e

prosseguir diligentemente com esses esforços; ou

95

29.5

iii) sendo impossível corrigir ou eliminar essa violação substancial ou outros

fundamentos atrás referidos, pagar uma indemnização razoável ao Governo

relativamente aos mesmos; e
d) a Concessionária ou o Participante em Incumprimento:

i) não tiver corrigido ou eliminado no referido prazo de 60 (sessenta) dias
essa violação substancial ou outros fundamentos atrás referidos nos

termos da subalínea i) da alínea c) do artigo 29.4;

ii) não tiver envidado esforços diligentes no sentido de corrigir ou eliminar

essa violação substancial ou outros fundamentos atrás referidos nos

termos da subalínea ii) da alínea c) do artigo 29.4; ou

iii) sendo impossível corrigir ou eliminar essa violação substancial ou os outros
fundamentos atrás referidos, não tiver pago indemnização razoável no

referido prazo de 60 (sessenta) dias;

e a Concessionária ou o Participante em Incumprimento não tiver dado início a

arbitragem nos termos do artigo 29.5.
Qualquer litígio entre as Partes sobre:

a) se existem fundamentos ao abrigo do artigo 29.2 com base nos quais este

Contrato possa ser rescindido;

b) se existem fundamentos ao abrigo do artigo 29.3 com base nos quais possa ser

apresentada Notificação de Cessão a qualquer Pessoa;
c) se os requisitos das alíneas a), b) e c) do artigo 29.4 foram satisfeitos; ou
d) se a Concessionária ou, conforme o caso, o Participante em Incumprimento,

corrigiu ou eliminou um fundamento com base no qual este Contrato possa ser

rescindido ao abrigo do artigo 29.2 ou possa ser apresentada uma Notificação de

96 A NM 4
ALA ,

Lo

TT

Cessão ao abrigo do artigo 29.3, ou se foi paga indemnização total, atempada e

efectiva relativamente aos fundamentos para rescisão ou para apresentação de uma

Notificação de Cessão que sejam impossíveis de corrigir ou eliminar;

será submetido a arbitragem nos termos do artigo 30.

29.6 a) Nos casos em que a Concessionária tenha notificado da existência de um litígio
relacionado com qualquer das questões especificadas no artigo 29.5, o Governo
não poderá rescindir este Contrato ao abrigo do artigo 29.2 até que a questão
ou questões em litígio tenham sido resolvidas por uma sentença arbitral e, nesse

caso, apenas se a rescisão for consistente com a sentença arbitral proferida;

b) Nos casos em que a existência de violação substancial dos termos e condições
deste Contrato diga respeito a uma questão em litígio entre o Governo e a
Concessionária que haja sido submetida à decisão de um perito único nos
termos do artigo 30.6, uma notificação entregue à Concessionária nos termos
do artigo 29.4 não se poderá basear nessa questão como fundamento para a
pretendida rescisão deste Contrato até que o perito único tenha decidido a
questão e, nesse caso, apenas se o rescisão for consistente com a forma como

a questão foi decidida.

97

30.1

30.2

30.3

Artigo 30 —
Consulta, Arbitragem e Perito Independente

Para efeitos do presente artigo existem duas partes, o Governo e a Concessionária.

Os litígios serão resolvidos, se possível, por negociação entre as Partes. A
notificação da existência de um litígio será efectuada por uma Parte à outra de
acordo com o disposto no artigo 35. Caso não seja alcançado acordo no prazo de
30 (trinta) dias após a data em que uma Parte notifique a outra da existência de um
litígio, ou noutro prazo mais extenso que esteja expressamente previsto noutros
artigos deste Contrato, qualquer uma das Partes terá direito a ver esse litígio
dirimido por arbitragem ou por um perito, conforme previsto neste artigo 30. A
arbitragem e a determinação por perito, conforme atrás referido, constituirão os

únicos métodos de decisão de um litígio ao abrigo deste Contrato.

Com sujeição ao disposto no artigo 30, e salvo no que respeita a qualquer questão
submetida a perito único nos termos do artigo 30.6, as Partes deverão submeter a
arbitragem qualquer litígio emergente ou relacionado com este Contrato que não

possa ser resolvido através de negociação tal como previsto no artigo 30.2, nos

termos seguintes:

a) o litígio será submetido ao Centro Internacional para a Resolução de Disputas
sobre Investimento (“International Centre for Settlement of Investment Disputes
- ICSID - na língua e sigla Inglesa ou o Centro”), para que seja dirimido através
de arbitragem ao abrigo da Convenção para a Resolução de Disputas de
Investimentos entre Estados e Nacionais de outros Estados (a Convenção), nos
termos das regras de arbitragem da mesma em vigor na Data Efectiva. Fica
desde já expressamente convencionado que a transacção a que este Contrato

se refere é um investimento;

b) o local de arbitragem será em Genebra, Suiça e a lei aplicável ao mérito da
causa será a lei moçambicana. A arbitragem será conduzida na língua inglesa.
Se, por qualquer motivo, um tribunal arbitral ICSID se recuse aprovar Genebra

como o local da arbitragem, o local da arbitragem para esse caso será o Tribunal
]

9g | no ,
Pá [a
/

c)

d

e

Po
Permanente de Arbitragem, em Haia. Não obstante o disposto no artigo 32, a

versão em língua inglesa deste Contrato, assinada pelas Partes, será utilizada

como a tradução oficial na instância arbitral;

caso o litigio não se verifique entre uma ou mais Partes que sejam nacionais de
um Estado Contratante, por um lado, e o Governo e/ou a ENH, pelo outro, ou se
por qualquer motivo o Centro se recuse a registar um pedido de arbitragem, ou
um tribunal arbitral estabelecido nos termos das Regras de Arbitragem da ICSID
determine que o litigio não se encontra dentro da jurisdição do Centro, tal litígio
deverá ser dirimido mediante arbitragem nos termos das Regras de Arbitragem
da Comissão das Nações Unidas de Direito Comercial Internacional - CNUDCI
(United Nation Commission on International Trade Law — UNCITRAL — na língua
e sigla Inglesa). Caso sejam aplicadas as Regras de Arbitragem da UNCITRAL, a
autoridade a apontar será o Tribunal Permanente de Arbitragem, em Haia.

uma sentença de um ou mais árbitros será definitiva e vinculativa para todas as

Partes;

o painel arbitral será composto por 3 (três) árbitros nomeados de acordo com as
Regras da ICSID; contudo, mediante acordo mútuo das Partes, a arbitragem
poderá ser conduzida por um único árbitro designado nos termos das Regras da
ICSID. A menos que ambas as Partes tenham acordado que o litígio seja
decidido por um árbitro único, a Parte demandante designará 1 (um) árbitro na
notificação de arbitragem e a Parte demandada deverá, por sua vez, designar 1
(um) árbitro nos 30 (trinta) dias seguintes ao registo da notificação, nos termos
das Regras da ICSID. No prazo de 30 (trinta) dias a contar da data em que os
dois árbitros tiverem aceite as respectivas designações, os árbitros assim
designados acordarão na nomeação de um terceiro árbitro, o qual actuará como
Presidente do tribunal arbitral. Se alguma das Partes não designar um árbitro
conforme acima estabelecido ou se os árbitros designados pelas Partes não
chegarem a acordo quanto ao terceiro árbitro no prazo acima referido, então a
ICSID efectuará as nomeações que se mostrarem necessárias nos termos das
Regras da ICSID. Se ambas as Partes tiverem acordado que o litígio seja

decidido por um único árbitro, esse árbitro único será designado médiante

99 Vs
30.4

Ad
acordo entre as Partes, sujeito a aceitação do referido árbitro designado;
contudo, se as Partes não chegarem a acordo quanto à nomeação de um único
árbitro no prazo de 30 (trinta) dias a contar da data do registo da notificação de

arbitragem então, a ICSID, nomeará o árbitro único de acordo com as Regras da

ICSID;

f) na medida em que tal seja praticável, as Partes deverão continuar a cumprir os
termos e condições deste Contrato, não obstante o início de uma instância

arbitral e a existência de qualquer litígio pendente; e
9) o disposto neste artigo 30 continuará em vigor após o termo deste Contrato; e

h) Nenhum perito único ou arbitro do tribunal arbitral, conforme aplicável, poderá

ter a mesma nacionalidade que qualquer uma das Partes

Qualquer sentença ou decisão, incluindo uma sentença ou decisão interlocutória
proferida em processo de arbitragem conduzido nos termos deste artigo 30, será
vinculativa para as Partes, podendo o seu reconhecimento e execução ser
promovidos em qualquer tribunal que tenha competência para o efeito. Cada Parte
renuncia por este meio, de forma irrevogável, a qualquer defesa fundada em

imunidade de soberania e renuncia a invocar imunidade:

a) relativamente a processos para execução de qualquer das referidas sentenças
arbitrais ou decisões, incluindo, designadamente, imunidade relativa a citações

processuais e à jurisdição de qualquer tribunal; e
b) relativamente a imunidade de execução de qualquer das referidas sentenças
arbitrais ou decisões contra os bens da República de Moçambique detidos para

fins comerciais.

Para efeitos deste artigo 30.4, o termo Partes será entendido como compreendendo

cada Pessoa que constitua a Concessionária.

100 x ad

LON

/

30.5

30.6

Quaisquer questões em litígio de natureza técnica, que não digam respeito à
interpretação da lei ou aplicação deste Contrato e que devam ser submetidas a um
perito único nos termos do disposto neste Contrato, incluindo os artigos 10.3 e) e
28.5 a) deste Contrato e o artigo 2.1 e) do Anexo “C” ou outros assuntos de
natureza substancialmente equivalente às referidas nos tais artigos (ou qualquer
outra questão que as Partes possam de outra forma acordar em submeter ao
perito), deverão ser suscitadas por uma Parte através de notificação escrita para
esse efeito nos termos do artigo 35. Essa notificação conterá uma exposição do
litígio e todas as informações relevantes com ele relacionadas. O perito único será
nomeado por acordo mútuo das Partes e será uma pessoa independente e imparcial
de reputação internacional com qualificações e experiência adequadas. O perito
único nomeado actuará na qualidade de perito e não na de árbitro ou mediador,
sendo instruído no sentido de procurar resolver o litígio que lhe é submetido no
prazo de 30 (trinta) dias após a sua nomeação, mas nunca no prazo de 60
(sessenta) dias após a sua nomeação. Após a escolha do perito único, a Parte que
receber a referida notificação de submissão da questão apresentará a sua própria
exposição contendo toda a informação que considere relevante quanto à matéria
em litígio. A decisão do perito único será final e vinculativa, não sendo susceptível
de qualquer recurso, salvo em caso de fraude, corrupção ou inobservância evidente
de procedimentos aplicáveis deste Contrato. Se as Partes não chegarem a acordo
quanto à nomeação do perito único no prazo de 20 (vinte) dias após uma das Partes
ter recebido uma notificação de submissão da questão nos termos deste artigo, o
perito único será seleccionado pelo Centro de Especialistas da Câmara de Comérico
Internacional (ICC Centre for Expertise — na sigla Inglesa), sendo a pessoa assim

seleccionada nomeada pelas Partes.

O perito único decidirá qual o processo a adoptar na tomada de decisão, incluindo
se as Partes deverão apresentar requerimentos ou alegações por escrito ou
oralmente, e as Partes deverão colaborar com o perito único e disponibilizar toda a
documentação e informação que o perito possa solicitar. Será enviada à outra Parte
cópia de toda a correspondência, documentação e informação disponibilizada por
uma Parte ao perito único e quaisquer requerimentos orais efectuados perante o
perito único deverão ser realizados na presença de todas as Partes, e cada Parte

terá o direito de resposta. O perito único poderá obter qualquer opinião técnica ou

101 -

30.7

profissional independente que considere necessária. A versãSnglesa deste
Contrato assinada pelas Partes deverá ser utilizada como tradução oficial em
qualquer decisão tomada pelo perito único. Os honorários e despesas de um perito

único nomeado nos termos do artigo 30.5 serão suportados em partes iguais pelas

Partes.

As Partes comprometem-se por este meio a não exercer qualquer direito de intentar
uma acção judicial nos termos de qualquer jurisdição ou lei, visando a anulação de
qualquer sentença arbitral, interlocutória ou final, que haja sido proferida de acordo
com este artigo 30, excepto que nada neste artigo 30.7 será lido ou interpretado
como impondo qualquer limitação ou restrição sobre o direito de qualquer Parte de
procurar arguir a nulidade de qualquer sentença arbitral, interlocutória ou final (a)
proferida por um tribunal arbitral ICSID com base nos fundamentos e nos termos do
procedimento previsto no artigo 52 da Convenção, ou (b) proferida pelo tribunal
arbitral nos termos das Regras de Arbitragem da UNCITRAL, com base nos

fundamentos previstos no artigo 52 da Convenção.

102 W
au

Artigo 31
Lei Aplicável

31.1 Este Contrato reger-se-á e será interpretado de acordo com as leis aplicáveis da

República de Moçambique.

31.2(a)

O Governo e a Concessionária acordam cooperar na prevenção da corrupção. As
partes comprometem-se a adoptar as acções disciplinares administrativas e
medidas legais céleres no tocante às suas responsabilidades para impedir,
investigar e formular queixa contra qualquer pessoa suspeita de corrupção ou de

qualquer outra conduta abusiva intencional, de acordo com a legislação

nacional.

(b) Nenhuma oferta, prenda, pagamento ou benefício de qualquer espécie, que
seriam ou poderiam ser interpretados como constituindo uma prática ilegal ou
corrupta, deverá ser aceite, directa ou indirectamente, como estímulo ou
recompensa pela celebração deste Contrato ou para fazer ou desistir de fazer

qualquer acção ou tomar qualquer decisão com relação a este Contrato.

(c) O acima disposto aplicar-se-á igualmente à Concessionária, Empresas Afiliadas,
seus agentes, representantes, subcontrados ou consultores quando tal oferta,

prenda, pagamento ou benefício violar:
(i) As leis aplicáveis da República de Moçambique;

(ii) As leis do país de constituição da Concessionária ou da principal empresa-

mãe da Concessionária (ou do local principal onde exerce a sua actividade);

(iii) Os princípios descritos na Convenção de Combate ao Suborno de
Funcionários Públicos Estrangeiros nas  Transacções Comerciais
Internacionais, assinada em Paris, a 17 de Dezembro de 1997, cuja entrada
em vigor se deu a 15 de Fevereiro de 1999, e nos Comentários à

Convenção.

103

31.3 As referências neste Contrato à lei aplicável não prejudicam os direitos das Partes
ao abrigo do artigo 27.14, nos casos em que tal lei aplicável seja a lei de

Moçambique.

o I
Artigo 32
Língua

Este Contrato foi redigido nas línguas portuguesa e inglesa, tendo sido elaborados 3 (três)
exemplares originais de cada texto para assinatura pelo Governo e pela Concessionária.
Um (1) exemplar original assinado de cada texto será conservado pelas Partes. Tanto o

texto português como o inglês são vinculativos. No entanto, o texto português prevalecerá

em caso de conflito.

o Mo +

33.1

33.2

33.3

Artigo 33
Acordo de Operações Conjuntas

Imediatamente após a celebração deste Contrato será assinado pelas Pessoas que

constituem a Concessionária um acordo de operações conjuntas.

O acordo de operações conjuntas está sujeito a aprovação pelo Governo,

constituindo tal aprovação uma condição deste Contrato.

Qualquer outro acordo, para além do acordo de operações conjuntas, que seja
celebrado entre as Pessoas que constituem a Concessionária relativamente às
Operações Petrolíferas deverá estar de acordo com o disposto neste Contrato e

deverá ser apresentado ao MIREM assim que tiver sido celebrado.

Mm
106 y Mm
Artigo 34

Acordos Futuros

Fica entendido que qualquer acordo escrito que possa em qualquer momento vir a ser
celebrado entre a Concessionária, por um lado, e o Governo, por outro, conforme seja
necessário ou pretendido no contexto do presente Contrato, será considerado como tendo
sido aprovado da mesma forma como se tivesse sido incluído originalmente neste

Contrato.

po

107
35.1

35.2

a)

b)

Artigo 35
Notificações

Todas as notificações, facturas e outras comunicações nos termos do presente
Contrato considerar-se-ão como tendo sido adequadamente efectuadas ou
apresentadas se formuladas por escrito e entregues pessoalmente ou por correio
expresso, ou enviadas por fax e confirmadas por correio expresso, para os
endereços indicados no artigo 35.2, tendo os portes associados à respectiva

entrega dessas notificações, facturas e outras comunicações sido pagos pelo

remetente.

Todas as referidas notificações serão endereçadas ao Governo ou à Concessionária,

conforme o caso, como se segue:

Governo

MINISTÉRIO DOS RECURSOS MINERAIS

Prédio Montepio, Avenida Fernão de Magalhães, n.º 34, 1.º Andar
Caixa Postal 4724

Maputo, Moçambique

À atenção de: Presidente do Instituto Nacional de Petróleo
Telefone: + 258 21 320 935
Telefax: + 258 21 430 850

Eni East Africa S.p.A.

Via Emilia, 1, - 20097 San Donato Milanese (MI)
Italia

Caixa Postal 20097

À atenção de: Presidente
Telefone: + 39 02 52064582
Telefax: + 39 02 52063259
m
er 108 Bu ”

c)

35.3

35.4

Empresa Nacional de Hidrocarbonetos E.P.
Av. 25 de Setembro, 270, Bloco 1
Times Square, 4º andar

Caixa Postal 4787
Maputo, Moçambique

À atenção de: Presidente do Conselho de Administração
Telefone: + 258 21 429456
Telefax: + 258 21 324808

Com observância do disposto no artigo 35.4, cada uma das Partes do presente
Contrato poderá substituir ou alterar o endereço atrás indicado através de

comunicação escrita às demais.

A Concessionária manterá permanentemente um endereço em Maputo para efeitos

de recepção de notificações.

109

o ED
EM TESTEMUNHO DE QUE, o Governo e a Concessionária assinaram este Contrato em

três (3) exemplares originais, cada um dos quais nas línguas portuguesa e inglesa, na data

acima primeiramente referida.

O GOVERNO

Por: Copas A bs ú tod Ds
Esperança Laurinda Francisco Nhiuane Bias

Ministra dos Recursos Minerais
Data: esilico

Por;

Aldo Napolitano

Presidente
Data: Vofi2 / 206%

EMPRESA NACIONAL DE HIDROCARBONETOS E.P.

UA

Por:

Issufo| Anuar Dauto Abdulá

Presidente do Conselho de Administração

Data: 39 . Dag!

no 2.
Av
a:
ANEXO A

DISCRIÇÃO DA AREA DO CONTRATO

PONTOS Latitude S Longitude E
N 10º 06' 42" 41º 00"
[o) 10º 05' 29" 41º 02' 01"
P 10º 05' 29" 41º 45'
Q 12º 00º 41º 45'
M 12º 00' 41º 00'

ANEXO B

MAPA DA ÁREA DO CONTRATO

3G POE 39º30'0"E 40'00'E 40"300'E 4Y00E M300'E

º300'S:

10º00".

0º00"S:

10º300

100": 100"!

cd

-300'S 41º300

Resta

2º00'S 12º00",

*300"S:

300": 13º00".

39O0'E 39º30'0"E 40'00'E 40º300'E 4100E 41º300'E

Pad

ANEXO “C”

PROCEDIMENTOS CONTABILÍSTICOS E FINANCEIROS DO CONTRATO

AE oo

Anexo C
Secção 1

141
12
1.3
1.4
1.5
Secção 2
24
22
2.3
24
2.5
2.6
Secção 3
3.1

3.2
3.3
3.4
3.5
3.6
Secção 4
Secção 5
Secção 6

Secção 7
Secção 8
Secção 9
Secção 10
Secção 11

ÍNDICE
Procedimentos Contabilísticos e Financeiros do Contrato
Disposições Gerais
Definições
Relatórios de Apresentação Obrigatória pela Concessionária
Lingua e Unidades de Conta
Pagamentos
Direitos de Auditoria e Inspecção do Governo
Classificação, Definição e Afectação de Custos e Despesas
Custos de Pesquisa
Despesas de Investimento em Desenvolvimento e Produção
Custos Operacionais
Custos com Serviços
Despesas Gerais e Administrativas
Fundo de Desmobilização
Custos, Despesas, Encargos e Créditos da Concessionária

oNV aasoown

5 =
5 o

13

De acordo com a Lei Aplicável, Custos Recuperáveis sem Aprovação

Adicional do Governo

Custos Recuperáveis Apenas com Aprovação do Governo
Custos Não Recuperáveis no Âmbito do Contrato

Custos Recuperáveis e Dedutíveis

Créditos ao abrigo do Contrato

Duplicação de Débitos e Créditos

Registos e Avaliação de Activos

Relatórios de Produção

13
19
19
19
20
20
21
22

Relatório do Valor da Produção e do Imposto sobre a Produção do

Petróleo

Relatório de Recuperação de Custos
Relatório de Despesas e Receitas
Relatório Anual Final

Relatório do Orçamento

Plano e Previsão a Longo Prazo

11.1 Plano de Pesquisa

11.2 Previsão de Desenvolvimento

11.3 Alterações ao Plano e à Previsão

Secção 12
Secção 13

Modificações dos Procedimentos Contabilísticos e Financeiros

Conflito com o Contrato

23
24
25
26
27
28
Anexo C Procedimento Contabilístico e Financeiro do Contrato

O presente Anexo constitui parte integrante do Contrato de Concessão para Pesquisa e
Produção datado de de Dezembro de 2006, concedido pelo Governo da República de
Moçambique a Eni East Africa S.p.A e a Empresa Nacional de Hidrocarbonetos, (ENH)
E.P (doravante referido como o “Contrato”).

Secção 1 Disposições Gerais
1.1 | Definições

Para efeitos destes Procedimentos Contabilísticos e Financeiros do Contrato, os termos
aqui utilizados que estejam definidos na lei aplicável e no Contrato, terão o mesmo
significado quando usados neste Procedimento Contabilístico e Financeiro do Contrato.

1.2 | Relatórios de Apresentação Obrigatória pela Concessionária

(a) No prazo de 90 (noventa) dias da Data Efectiva, a Concessionária submeterá ao
Governo uma proposta esquemática de planos de contas, registos e relatórios
operacionais, que deverá estar em conformidade com a lei moçambicana
aplicável, com os princípios contabilisticos geralmente aceites e reconhecidos e
consistentes com as melhores práticas da indústria petrolífera internacional.
Dentro de 90 (noventa) dias da recepção da supra referida submissão, o
Governo deverá, ou indicar a sua aceitação da proposta, ou requerer que sejam
efectuadas revisões à mesma. No prazo de 180 (cento e oitenta) dias da
aprovação pelo Governo das propostas da Concessionária, a Concessionária e o
Governo acordarão no esquema do plano de contas, registos e relatórios
operacionais, os quais descreverão as bases do sistema e procedimentos
contabilísticos a serem desenvolvidos e utilizados ao abrigo do Contrato. Logo
que alcançado o acordo, a Concessionária preparará e entregará expeditamente
ao Governo, cópias formais dos planos de contas exaustivos relativos às funções
de contabilidade, registos e relatórios, e permitirá ao Governo examinar os seus
manuais, se existentes, e rever os procedimentos que são, e que serão,

observados no âmbito do Contrato.

(b) Sem prejuízo do princípio geral supra, a Concessionária é obrigada a elaborar
com regularidade relatórios relativos às Operações Petrolíferas, nomeadamente:

(i) Relatório de Produção (ver Secção 5 deste Anexo);

(ii) Relatório do Valor da Produção e do Produção sobre a Produção de
Petróleo (ver Secção 6 deste Anexo);

(iii) Relatório de Recuperação de Custos (ver Secção 7 deste Anexo);

(iv) | Relatório de Despesas e Receitas (ver Secção 8 deste Anexo);

(v) Relatório Anual Final (ver Secção 9 deste Anexo);

(vi) | Relatório do Orçamento (ver Secção 10 deste Anexo);

1.3

(vii) Planos a Longo Prazo (ver Secção 11 deste Anexo);

(c) Todos os relatórios e declarações serão elaborados em conformidade com o

disposto no Contrato na lei aplicável e, quando não existam quaisquer
disposições aplicáveis em qualquer destes, em conformidade com os princípios
contabilísticos geralmente aceites e reconhecidos, consistentes com as melhores

práticas da indústria petrolífera internacional.
Língua e Unidades de Conta

(a) As contas serão mantidas em dólares do Estados Unidos da América e qualquer
outra moeda que seja exigida nos termos da lei aplicável. Para efeitos de
recuperação de custos, a moeda de referência será o Dólar dos Estados Unidos
da América. As medidas exigidas nos termos deste Anexo, serão efectuadas em
unidades métricas e barris. A língua utilizada será a Inglesa e qualquer outra
língua que possa ser exigida nos termos da lei aplicável. Quando necessário,
para clarificação, a Concessionária também poderá manter contas e registos em

outras línguas, unidades de medida e moedas.

(b) Pretende-se com estes Procedimentos Contabilísticos e Financeiros que nem o
Governo, nem a Concessionária, obtenham qualquer ganho ou sofram qualquer
perda com a variação de câmbio em detrimento, ou em benefício, do outro. No
entanto, caso ocorra qualquer ganho ou perda em consequência de uma
conversão de moeda, esta será creditada ou debitada às contas ao abrigo do
Contrato.

(c) Os montantes recebidos e custos e despesas efectuados em Meticais
Moçambicanos ou em dólares dos Estados Unidos da América, serão
convertidos de Meticais Moçambicanos para dólares dos Estados Unidos da
América ou vice versa, com base na média das taxas de câmbio de compra e de
venda entre as moedas em questão, tais como publicadas pelo Banco de
Moçambique ou nos termos da lei aplicável, prevalecentes no dia da transacção
efectiva, no qual tais montantes são recebidas e os custos e despesas são
pagos, ou como venha a ser acordado entre as Partes.
1.4

(b)

(d)

1.5

Pagamentos

Salvo nos casos previstos nas Subsecções 1.4 (b) e (c), todos os pagamentos
entre as Partes, excepto se diversamente acordado, serão efectuados em
dólares dos Estados Unidos da América e através de um banco designado por
cada parte com direito a receber um pagamento.

O pagamento de quaisquer impostos devidos pela Concessionária será
efectuado nos termos do Contrato e da lei aplicável.

A liquidação da obrigação da Concessionária com relação ao Imposto sobre a
Produção do Petróleo e à quota parte do Governo no Petróleo Lucro, será
efectuada de acordo com o Contrato.

Todas as quantias devidas por uma Concessionária ao Governo ao abrigo do
Contrato, durante qualquer mês civil, vencerão juros por cada dia que tais
quantias estejam em atraso durante tal mês, acumulados trimestralmente a uma
taxa anual igual à taxa média Interbancária oferecida em Londres para depósitos
a 3 (três) meses, (LIBOR “London Interbank Offered Rate”), acrescida de 1%
(um por cento), para depósitos em dólares dos Estados Unidos da América,
conforme publicada pelo “Wall Street Journal” ou, caso não seja publicada neste,
pelo “Financial Times” de Londres. Caso uma taxa não seja publicada para uma
determinada data (como fins de semana ou feriados), será usada a primeira taxa

publicada subsequentemente.
Direitos de Auditoria e Inspecção do Governo

Após um aviso prévio de 30 (trinta) dias à Concessionária, a entidade
competente do Governo terá o direito de auditar as contas e os registos da
Concessionária mantidos nos termos das disposições do Contrato relativamente
a cada ano civil, dentro do prazo de 3 (três) anos do final de cada ano civil em
questão. O relatório de auditoria relativo às contas de qualquer ano civil, será
submetido à Concessionária dentro do prazo de 3 (três) anos do final de tal ano
civil. Para efeitos de auditoria o Governo poderá examinar e verificar, em
momentos razoáveis, todos os encargos e créditos relacionados com as
Operações Petrolíferas, tais como livros e movimentos contabilísticos, registos
materiais e quaisquer outros documentos, correspondência e registos
necessários para auditar e verificar os encargos e créditos. Mais ainda,/Os

so

1,

!

Í

/

/
auditores terão o direito de, com relação a tal auditoria, mediante notificação
efectuada com uma antecedência razoável, visitar e inspeccionar todos os locais
de trabalho, unidades de produção, instalações, armazéns e escritórios da
Concessionária que estejam ao serviço das Operações Petrolíferas, incluindo

visitar o pessoal associado a essas operações.

Sem prejuízo do carácter definitivo dos assuntos, tal como descritos na
Subsecção 1.5 (a), todos os documentos referidos nessa Subsecção deverão ser
mantidos e disponibilizados para inspecção do Governo pelo período de tempo

que se encontre prescrito na lei aplicável.

(c) Caso o Governo não proceda a uma auditoria com respeito a um determinado
ano civil, ou proceda à auditoria, mas não emita o relatório de auditoria dentro do
prazo estipulado na Subsecção 1.5 (a) supra, considerar-se-á que o Governo
não apresentou quaisquer objecções à Relatório de Recuperação de Custos
preparada e mantida pela Concessionária e tal Relatório de Recuperação de
Custos será tida como verdadeira e correcta para efeitos de Recuperação de
Custos no ano civil em questão, salvo nos casos de erro material, fraude ou
conduta dolosa. Nos casos em que o Governo proceda a uma revisão e emita
um relatório de auditoria, o Governo será tido como não tendo apresentado
qualquer objecção à Relatório de Recuperação de Custos e tal Relatório de
Recuperação de Custos será considerada como verdadeira e correcta para
efeitos de Recuperação de Custos no ano civil em questão, com respeito a cada
item que não seja sujeito a excepção em tal relatório de auditoria, na ausência
de erro material, fraude ou conduta dolosa.

Secção 2 Classificação, Definição e Afectação de Custos e Despesas

De acordo com a lei aplicável, todas as despesas relacionadas com as Operações

Petrolíferas serão classificadas, definidas e afectas, como se segue:

241 Custos de Pesquisa

“Custos de Pesquisa” consistirão em todos os custos directos e custo indirectos
imputados e incorridos na procura de Petróleo na Área do Contrato, incluindo,

nomeadamente:

(a) Levantamentos e estudos aéreos, geofísicos, geoquímicos, paleontologicos,
geológicos, topográficos e sísmicos e suas interpretações.

(b) Perfuração de poços de reconhecimento por testemunhagem (core hole arilling)
e perfuração de poço de água.

(c) Mão-de-obra, materiais e serviços usados na perfuração de poços com o
objectivo de encontrar novos Jazigos Petrolíferos ou com o fim de avaliar a

dimensão de Jazigos Petrolíferos já descobertos, na medida em que tais poços
não estejam completados como poços de produção. |

(d) Instalações utilizadas somente como suporte de tais fins, incluindo estradas de
acesso e informação geológica e geofísica adquirida.

(e) Custos com Serviços imputados às Operações de Pesquisa, nos termos do
disposto na Subsecção 2.4 destes Procedimentos Contabilísticos.

(f) Despesas Gerais e Administrativas afectas às Operações de Pesquisa, nos
termos do disposto na Subsecção 2.5 deste Procedimento Contabilístico.

2.2 Despesas de Investimento em Desenvolvimento e Produção

“Despesas de Investimento em Desenvolvimento e Produção” consistirão em todas as

despesas incorridas nas Operações de Desenvolvimento e Produção, incluindo,
nomeadamente:

EA
/

/
(b)

(d)

23

Perfuração de poços que estejam completados como poços em produção e
perfuração de poços com vista à produção de um Jazigo Petrolífero já
descoberto, independentemente de tais poços se encontrarem secos ou em

produção.

Completamento de poços por via de instalação de tubagem de revestimento ou
equipamento ou de outro modo, após a perfuração de um poço com o objectivo

de utilizá-lo para efeitos de produção.

Custos intangíveis de perfuração, tais como, mão de obra, material consumível e
serviços sem qualquer valor residual, que sejam incorridos com a perfuração e
aprofundamento de poços para efeitos de produção.

Os custos de instalações nos campos tais como linhas de fluxo, unidades de
produção e tratamento, equipamento da cabeça do poço, equipamento de sub-
superficie, sistemas de recuperação aperfeiçoados, plataformas marítimas,
instalações de armazenagem de Petróleo, terminais e cais de exportação, portos
e instalações conexas e estradas de acesso para actividades de produção.

Estudos de engenharia e concepção para instalações nos campos.

Custos com Serviços afectos às Operações de Desenvolvimento e Produção, tal
como disposto na Subsecção 2.4 deste Procedimento Contabilístico.

Despesas Gerais e Administrativas afectas às Operações de Desenvolvimento e
Produção, tal como disposto na Subsecção 2.5 deste Procedimento

Contabilístico.

Custos Operacionais

“Custos Operacionais” consistitão em todas as despesas incorridas com as Operações
Petrolíferas após o inicio da Produção Comercial, que não sejam Custos de Pesquisa,
Despesas de Investimento em Desenvolvimento e Produção, Despesas Gerais e

Administrativas e Custos com Serviços, incluindo, nomeadamente:

(a)

Operação, assistência, manutenção e reparação poços de produção e de
injecção e todas as instalações no campo concluídas durante as Operações de
Desenvolvimento e Produção. A

(b) Planeamento, produção, controlo, medição e teste do fluxo de Petróleo assim
como a recolha, arrecadação, tratamento, armazenamento e transporte do

Petróleo do Jazigo Petrolífero para o Ponto de Entrega.

(c) O saldo das Despesas Gerais e Administrativas e Custos com Serviços não
imputados às Operações de Pesquisa ou às Operações de Desenvolvimento e

Produção.
24 Custos com Serviços

“Custos com Serviços” consistirão nas despesas directas e indirectas para apoiar as
Operações Petrolíferas incluindo, armazéns, escritórios, acampamentos, cais, navios,
veículos, equipamento motorizado rolante, aeronaves, instalações de incêndio e
segurança, oficinas (workshops), instalações de água e de saneamento, centrais
eléctricas, alojamentos, instalações comunitárias e recreativas e mobília, ferramentas e
equipamento utilizados nessas actividades. Os custos com Serviços em qualquer ano
civil incluirão a totalidade dos custos incorridos nesse ano para adquirir e/ou construir
tais instalações, bem como os custos anuais para manter e operar as mesmas. Todos
os custos com Serviços serão regularmente imputados tal como especificado na
Subsecção 2.1 (e), 2.2 (f) e 2.3 aos Custos de Pesquisa, Despesas de Investimento em
Desenvolvimento e Produção e aos Custos Operacionais.

Os Custos com Serviços incorridos durante o período com início na Data Efectiva até a
data da aprovação pelo MIREM do primeiro Plano de Desenvolvimento para uma
determinada Área de Desenvolvimento e Produção, serão integralmente afectos aos
Custos de Pesquisa. Com início na data da aprovação pelo MIREM, do primeiro Plano
de Desenvolvimento para uma determinada Área de Desenvolvimento e Produção e,
caso seja necessário imputar os Custos com Serviços a, ou entre, Operações
Petrolíferas, tal imputação será efectuada numa base equitativa de acordo com a lei
aplicável. Caso não exista acordo, tal afectação será decidida por um perito único, nos
termos do Artigo 30 do Contrato.

A Concessionária entregará juntamente com cada Plano de Desenvolvimento proposto,
uma descrição dos seus procedimentos de imputação dos Custos com Serviços.

2.5

Despesas Gerais e Administrativas

“Despesas Gerais e Administrativas” consistirão em:

(a)

(b)

(c)

Todas as despesas com o escritório principal, escritórios de campo e custos
gerais e administrativos na República de Moçambique, incluindo,
nomeadamente, serviços de supervisão, contabilidade e de relações laborais.

Um encargo geral por serviços prestados fora de República de Moçambique para
cobrir as Operações Petroliferas e para consultoria e assistência ao pessoal,
incluindo serviços financeiros, jurídicos, contabilísticos e de relações laborais.
Este encargo constituirá 5% (cinco por cento) dos Custos do Contrato, até US$
5,000,000 (cinco milhões de dólares dos Estados Unidos da América), 3% (três
por cento) dessa parte dos Custos do Contrato, entre US$ 5,000,000 (cinco
milhões de dólares dos Estados Unidos da América) e US$ 10,000,000 (dez
milhões de dólares dos Estados Unidos da América) e 1,5% (um virgula cinco
por cento) dos Custos do Contrato que excedam US$ 10,000,000 (dez milhões
de dólares dos Estados Unidos da América). Os custos do Contrato aqui
referidos incluirão todos os Custos de Pesquisa, Despesas de Investimento em
Desenvolvimento e Produção, Custos Operacionais e Custos com Serviços.

Tal como especificado nas Subsecções 2.1 (f), 2.2 (9) e 2.3, todas as Despesas
Gerais e Administrativas serão regularmente afectadas aos Custos de Pesquisa,
Despesas de Investimento em Desenvolvimento e Produção e aos Custos

Operacionais.

As Despesas Gerais e Administrativas incorridas durante o período com início na Data
Efectiva e termo na data da aprovação pelo MIREM, do primeiro Plano de
Desenvolvimento para uma determinada Área de Desenvolvimento e Produção, serão
integralmente afectadas aos Custos de Pesquisa. Com início na data da aprovação pelo
MIREM, do primeiro Plano de Desenvolvimento para uma determinada Área de
Desenvolvimento e Produção e, caso se torne necessário afectar Despesas Gerais e
Administrativas a, ou entre, Operações Petroliferas, tal imputação será efectuada numa
base equitativa acordada entre as partes nos termos da lei aplicável. Caso não
cheguem a acordo, tal afectação será decidia por um perito único, nos termos do Artigo
30 do CPP.

A Concessionária entregará juntamente com cada proposta de Plano de
Desenvolvimento, uma descrição dos seus procedimentos de afectação das Despesas

Gerais e Administrativas.
2.6 Fundo de Desmobilização

Para efeitos dos custos relacionados com a implementação de um Plano de
Desmobilização, será estabelecido um Fundo de Desmobilização para cada Área de
Desenvolvimento e Produção, com início no trimestre da ocorrência de qualquer uma

das seguintes situações:

a) o Petróleo Produzido alcance 50% do agregado dos recursos recuperáveis,
tal como estipulado num Plano de Desenvolvimento aprovado e em qualquer
sucessiva reavaliação de tais reservas recuperáveis iniciais, ou

b) 5 (cinco) anos antes da caducidade ou renúncia deste Contrato, ou de uso de
qualquer instalação com vista à extracção de Petróleo de uma Área de
Desenvolvimento e Produção dentro deste Contrato.

A Concessionária atribuirá, por cada trimestre subsequente no qual tenha sido
produzido Petróleo, a título de Custos Operacionais, uma parte dos futuros custos de

desmobilização estimados.

A quantia a ser depositada no Fundo de Desmobilização para um trimestre, será
considerada de Custos Operacionais, sujeita à limitação de Recuperação de Custos
prevista no artigo 9.5 do Contrato e será calculada como se segue:

QD = (ECA X (EPRICPP)) - DFB

sendo que:

QD | representa a quantidade de fundos a serem transferidos para o Fundo de
Desmobilização, com respeito ao trimestre relevante;

ECA representa a estimativa de custos de operações de abandono,
estabelecidas nos termos do Plano de Desmobilização;
EPR

crP

DFB

representa a estimativa de reservas remanescentes de Petróleo a serem
recuperadas no final do trimestre em que tenha sido aberto o Fundo de

Desmobilização;

representa a produção cumulativa de Petróleo no final do trimestre em
que tenha sido aberto o Fundo de Desmobilização;

representa o saldo do Fundo de Desmobilização no final do trimestre

anterior.

ANEXO F

ACORDO DE OPERAÇÕES CONJUNTAS

SAIA
ct TS cm Cm CO CO CD am um mu

Secção 3 Custos, Despesas, Encargos e Créditos da Concessionária

31

De acordo com a Lei Aplicável, custos recuperáveis sem aprovação

adicional do Governo

Sem prejuízo do disposto no Contrato e na lei aplicável, a Concessionária
incorrerá e pagará os seguintes custos e despesas referentes às Operações
Petrolíferas. Tais custos e despesas serão classificados sobre os títulos referidos
na Secção 2. Tais custos e despesas são recuperáveis pela Concessionária nos

termos do Contrato.
(a) Direitos de Superfície

Compreende todos os custos directos atribuíveis à aquisição, renovação
ou renúncia de direitos de superfície, adquiridos e mantidos em vigor

para a Área do Contrato.
(b) Custos de Mão-de-Obra e Associados

(1) remunerações e salários brutos, incluindo bónus e prémios dos
trabalhadores da Concessionária directamente envolvidos nas
Operações Petrolíferas, independentemente da localização
desses trabalhadores, sendo certo que, relativamente ao pessoal
que dedique apenas parte do seu tempo às Operações
Petrolíferas, somente a parte proporcional correspondente às

remunerações, salários e benefícios acessórios aplicáveis.

(ii) os custos da Concessionária com relação a pagamentos por
licenças, férias, doença e incapacidade aplicáveis às
remunerações e salários debitáveis ao abrigo do número (i) supra.

(iii) Despesas ou contribuições efectuados em cumprimento de
avaliações ou obrigações impostas pelas leis da República de
Moçambique, que incidam sobre os custos da Concessionária
com remunerações e salários debitáveis ao abrigo do número (i)

supra.

(iv) O custo da Concessionária com planos estabelecidos para os
trabalhadores, de seguro de vida, hospitalização, reforma e outros

aa

benefícios de natureza similar, usualmente concedidos aos

trabalhadores da Concessionária.

(v) Despesas razoáveis dos trabalhadores da Concessionária com
viagens e pessoais, incluindo aquelas incorridas com viagens e
deslocação de trabalhadores expatriados e das suas famílias
destacados para a República de Moçambique, despesas que
devem estar em conformidade com as práticas correntes da

Concessionária.

(vi) Quaisquer impostos da República de Moçambique sobre o
rendimento das pessoas singulares, incorridos pelos
trabalhadores e pagos ou reembolsados pela Concessionária.

(c) Transporte

Os custos com o transporte de trabalhadores, equipamento, materiais e
provisões necessários para a execução das Operações Petrolíferas.

(d) Despesas com Serviços
() Contratos com Terceiros

Os custos reais com contratos para a prestação de serviços
técnicos ou de outra natureza, celebrados pela Concessionária
com terceiros, para as Operações Petroliferas, incluindo com as
Empresas Afiliadas que tenham contratado com a Concessionária
para prestar serviços normalmente prestados por terceiros, são
recuperáveis desde que os preços pagos pela Concessionária
não sejam mais altos que os normalmente cobrados por outros
fornecedores internacionais ou nacionais, por trabalho e serviços

comparáveis.
(ii) Empresas Afiliadas da Concessionária
Sem prejuízo das despesas a serem efectuadas nos termos da

Subsecção 2.5, no caso de serviços prestados às Operações
Petroliferas por uma Empresa Afiliada da Concessionária, tais

serviços serão prestados ao abrigo de contratos de prestação de
serviços celebrados entre a Concessionária e as Empresas
Afiliadas e os preços serão efectuados com base nos custos reais
e serão competitivos. O valor cobrado não será superior aos
preços mais favoráveis cobrados pela Empresa Afiliada a
terceiros, por serviços comparáveis, em termos e condições
similares, noutro local. A Concessionária especificará a parte dos
débitos que constitui a proporção afecta dos custos gerais com
material, gestão, técnicos e de outra natureza imputados por tal
Empresa Afiliada e a quantia que representa o custo directo com
a prestação dos serviços em questão. Se necessário, poderá ser
obtida dos auditores da Empresa Afiliada prova certificada da
base dos preços cobrados.

(e) Material

(i)

(ii)

(iv)

Principio Geral

Na medida em que seja praticável e consistente com os requisitos
operacionais eficientes, económicos e internacionalmente aceites,
somente será adquirido ou fornecido pela Concessionária para
uso nas Operações Petrolíferas, o material que seja necessário
para uso num futuro relativamente previsível e na medida em que
tal aquisição, ou fornecimento, esteja de acordo com o Contrato.

Garantia do Material

A Concessionária não garante o material para além da garantia do
fornecedor ou do fabricante e, em caso de material ou
equipamento defeituoso, qualquer ajustamento recebido dos
fornecedoresifabricantes ou dos seus representantes será

creditado nas contas ao abrigo do Contrato.
Valor do material debitado às contas ao abrigo do Contrato
(a) Salvo quando diversamente se dispuser na alínea b) infra,

o material adquirido pela Concessionária para uso nas
Operações Petroliferas será avaliado de forma a incluir o
preço facturado, deduzindo os descontos comerciais e de
pagamento a pronto (se existentes), despesas com
compras e aprovisionamento, acrescidas do frete e
despesas de expedição entre o local do fornecimento e o
local de envio, frete para o porto de destino, seguros,
impostos, direitos aduaneiros, despesas consulares e
outros encargos cobráveis sobre material importado e,
quando aplicável, despesas de manuseamento e
transporte do local de importação para o armazém ou local
das operações, e os seus custos não deverão exceder
aqueles actualmente prevalecentes em transações
normais de boa fé a terceiros num mercado de

concorrência (arm's lenght).

Materiais adquiridos a Empresas Afiliadas da Concessionária
serão cobrados aos preços especificados em (1) e (2) infra.

(1) Material novo (condição “A”) será avaliado ao preço
corrente internacional, o qual não deverá exceder o preço
prevalecente praticado em transações normais de boa fé a
terceiros num mercado de concorrência (arm's lenght).

(2) Material usado (condições “B” e “C”)

(i) material que esteja em boa condição, de utilização,
pronto a funcionar e apropriado para reutilização
sem necessidade de reparação, será classificado
como condição “B” e debitado por 75% (setenta e
cinco por cento) do custo corrente de materiais
novos conforme definido em (1) supra.

(ii) material que não possa ser classificado como
condição “B”, mas que:
(a) após reparado vir a ser utilizado na sua
função original, como material bom de
segunda-mão condição “B”, ou
(1)

(b) possa ser usado na sua função original,
mas substancialmente não apto para

recuperação,

será classificado como condição “C” e debitado por
50% (cinquenta por cento) do custo corrente de
material novo, tal como definido em (1) supra. O
custo com a reparação será debitado ao material
reparado, na medida em que o valor do material
correspondente a condição “C”, acrescido do custo
de reparação, não exceda o valor do material

condição “B”.

(iii) Material que não possa ser classificado como
condição "B” ou condição “C”, será debitado a um
valor correspondente com o seu estado de uso.

(iv) material envolvendo custos de montagem, será
debitado à percentagem aplicável, de acordo com a
sua condição, do preço corrente desmantelado de
material novo, tal como definido em (1) supra.

(v) Quando o uso de material seja temporário e a sua
prestação às Operações Petroliferas não justifique
a aplicação do critério de redução do preço, tal
como aqui prevista em 2 (ii), tal material será
debitado numa base que resultará num débito
liquido nas contas ao abrigo do Contrato,
consistente com o valor do serviço prestado.

Rendas, Direitos e Outros Apuramentos

Todas as rendas, tributos, impostos, encargos, taxas, contribuições e quaisquer
outros montantes apurados e encargos impostos pelo Governo, pelas suas
subdivisões político-administrativas, agências ou representações, com relação
às Operações Petrolíferas e pagos directa ou indirectamente pela
Concessionária, com excepção do Imposto sobre o Rendimento das Pessoas
Colectivas que tenha incidido sobre à Concessionária.

(9)

(h)

Seguros e Perdas

Prémios de seguros e custos incorridos com seguros contratados de acordo com
o Contrato, sendo que, caso tais seguros tiverem sido total ou parcialmente
colocados junto a uma Empresa Afiliada da Concessionária, tais prémios e
custos serão recuperáveis somente na medida do geralmente cobrado por
empresas seguradoras concorrentes, que não uma Empresa Afiliada da
Concessionária. Serão recuperáveis ao abrigo do Contrato, os custos e perdas
incorridos em consequência de eventos que não sejam cobertos, e na medida
daquilo que não seja coberto, por seguro obtido ao abrigo do Contrato.

Despesas Legais

São recuperáveis todos os custos e despesas de contencioso e serviços
jurídicos ou serviços conexos, que sejam necessários ou adequados para a
obtenção, perfeição, retenção e protecção da Área do Contrato e com contestar
ou intentar acções judiciais que envolvam a Área do Contrato ou qualquer
reclamação de terceiro emergente de actividades ao abrigo do Contrato, ou
quantias pagas com respeito a serviços jurídicos necessários ou adequados para
a protecção do interesse conjunto do Governo e da Concessionária. Quando
sejam prestados serviços jurídicos relativamente aos referidos assuntos, por
advogados empregados ou avençados da Concessionária ou de uma Empresa
Afiliada da Concessionária, a respectiva remuneração será incluída na
Subsecção 3.1 (b) ou 3.1 (d) supra, conforme aplicável.

(i) Custos de Formação

Todos os custos incorridos pela Concessionária com a formação dos
seus trabalhadores localizados em Moçambique e envolvidos nas
Operações Petrolíferas relativas a actividades na Área do Contrato e
quaisquer outras acções de formação requeridas ao abrigo do Contrato
ou da lei aplicável. Pagamentos efectuados nos termos do Artigo 18.5 e
do Artigo 18.6 do Contrato.

() Despesas Gerais e Administrativas

A ,
Ho
v

18
3.2

3.3

3.4

Os custos descritos na Subsecção 2.5 (a) e o encargo descrito na
Subsecção 2.5 (b).

(k) Os custos com qualquer garantia exigida pelo Governo nos termos do
Contrato.

(1) Pagamentos para o Fundo de Desmobilização e custos incorridos para a
desmobilização, nos termos da lei aplicável e do Contrato.

Custos recuperáveis apenas com a aprovação do Governo

Juros, taxas e encargos relacionados, incorridos com empréstimos comerciais
contraídos pela Concessionária para as Operações Petrolíferas, desde que tais
juros, taxas e encargos relacionados, sejam consistentes com juros, taxas e
encargos relacionados normalmente pagos por empréstimos dessa natureza,
não podendo a sua aprovação ser negada sem motivo razoável.

Custos não recuperáveis no âmbito do Contrato

(a) Custos com a comercialização do Petróleo ou custos com o transporte do
Petróleo para além do Ponto de Entrega.

(b) Custos com arbitragem e com o perito independente, nos termos do
Artigo 30 do Contrato.

(c) Imposto Sobre a Produção do Petróleo e Imposto Sobre o Rendimento
das Pessoas Colectivas.

(d) Multas e sanções impostas por qualquer autoridade pública na República
de Moçambique, ou em outro local.

Custos Recuperáveis e Dedutíveis

A determinação sobre se os custos e despesas aqui expressos são, ou não
recuperáveis, será válida apenas para este Contrato e não será interpretada
como afastando a Concessionária da possibilidade de deduzir tais quantias no
cômputo do seu rendimento liquido proveniente das Operações Petrolíferas, para

19
3.5

3.6

efeitos do Imposto sobre o Rendimento das Pessoas Colectivas ao abrigo da lei

aplicável.

Créditos ao abrigo do Contrato

Os rendimentos líquidos provenientes das seguintes transacções serão, nos

termos da lei aplicável, creditados nas contas ao abrigo do Contrato:

(a)

(b)

(o)

(d)

(e)

I)

Os rendimentos líquidos provenientes de qualquer seguro ou reclamação
relacionada com as Operações Petrolíferas ou quaisquer activos
debitados às contas no âmbito do Contrato, quando tais operações ou
activos tenham sido segurados e os seus prémios debitados às contas ao

abrigo do Contrato.

Receita recebida de terceiros pelo uso de propriedade ou bens debitados
às contas no âmbito do Contrato.

Qualquer ajustamento recebido pela Concessionária dos
fornecedores/fabricantes ou dos seus representantes, em relação a
material defeituoso cujo custo tenha sido previamente debitado pela
Concessionária às contas no âmbito do Contrato.

Rendas, reembolsos ou outros créditos recebidos pela Concessionária
que se apliquem a qualquer débito que tenha sido feito às contas ao
abrigo do Contrato.

As quantias recebidas por materiais inventariados ao abrigo do Contrato
e subsequentemente exportados da República de Moçambique, sem
terem sido usados nas Operações Petrolíferas.

Despesas legais debitadas às contas nos termos da Subsecção 3.1 (h) e
subsequentemente recuperadas pela Concessionária.

Duplicação de débitos e créditos

Sem prejuízo de qualquer disposição em contrário nestes Procedimentos
Contabilísticos e Financeiros, pretende-se que não exista qualquer duplicação de

débitos ou créditos nas contas ao abrigo do Contrato.
Secção 4 Registos e Avaliação de Activos

A Concessionária manterá registos detalhados dos bens em uso nas Operações
Petrolíferas nos termos da lei aplicável e das práticas correntes nas actividades
de pesquisa e produção da indústria petrolífera internacional. A Concessionária
procederá, com periodicidade razoável, o inventário dos bens ao abrigo do
Contrato, mas no mínimo uma vez por ano, no que refere a bens móveis, e uma
vez cada 5 (cinco) anos, no que se refere a bens imóveis. A Concessionária
notificará o Governo por escrito, com a antecedência mínima de 30 (trinta) dias,
da sua intenção de proceder ao referido inventário e o Governo terá o direito de
estar representado quando se proceda a tal inventário. A Concessionária
especificará claramente quais os princípios com base nos quais se baseou a
avaliação do inventário. Em caso de cessão de direitos ao abrigo do Contrato, a
Concessionária poderá, a pedido do cessionário, proceder a um inventário
especial desde que os custos com tal inventário sejam suportados por este

último.

Secção 5

51

5.2

Relatório de Produção

Após O início da produção comercial da Área do Contrato, a Concessionária

submeterá ao Governo um relatório de produção mensal (doravante referida
como a “Relatório de Produção”), demonstrando a seguinte informação para
cada Área de Desenvolvimento e Produção:

(a)

(b)

IU)

(9)

A quantidade de Petróleo Bruto produzido.
A quantidade de Gás Natural produzido.

As quantidades de Petróleo utilizadas nas operações de perfuração e
produção e bombagem e para instalações de armazenagem no campo;

As quantidades de Gás Natural queimado.
A quantidade de stocks de Petróleo detidos no início do mês.
A quantidade de stocks de Petróleo detidos no fim do mês.

Qualquer outra informação relevante que possa ser requerida pela lei

aplicável.

O Relatório de Produção referente a cada mês civil deverá ser submetida ao
Governo até 7 (sete) dias úteis após o final do respectivo mês civil.

Secção 6

8.1

6.2

Valor da Produção e Relatório do Imposto sobre a Produção de
Petróleo

A Concessionária preparará um relatório abrangendo a determinação do valor
justo de mercado do Petróleo Bruto e Gás Natural, respectivamente, produzidos
durante cada mês civil e o valor do Imposto sobre a Produção de Petróleo a
pagar ao Governo. O referido relatório deverá conter a seguinte informação:

(a)

(b)

(c)

(d)

(e)

As quantidades e preços realizados pela Concessionária em resultado
das vendas a terceiros, de Petróleo Bruto e Gás Natural,
respectivamente, efectuadas durante o mês civil em questão.

As quantidades e preços realizados pela Concessionária em resultado
das vendas, que não a terceiros, de Petróleo Bruto e Gás Natural,
respectivamente, efectuadas durante o mês civil em questão.

A quantidade de stocks de Petróleo Bruto e, se aplicável, Gás Natural, no

final do mês civil anterior.

A quantidade de stocks de Petróleo Bruto e, se aplicável, Gás Natural, no
final do mês civil em questão.

O valor total devido a título de Imposto sobre a Produção de Petróleo e
Gás Natural, respectivamente, para o mês civil.

Informação disponível à Concessionária, quando solicitada pelo Governo,
com relação aos preços do Petróleo Bruto ou do Gás Natural produzido
pelos países com maior produção e exportação de petróleo, incluindo
preços dos Contratos, descontos e prémios, e preços obtidos nos
mercados à vista (spot markets).

O relatório do Valor da Produção e do Imposto sobre a Produção de Petróleo
referente a cada mês civil, será submetido ao Governo no máximo até 30 (trinta)

dias após o final desse mês civil em questão.

Secção 7 Relatório de Recuperação de Custos

741

7.2

A Concessionária preparará, com referência a cada trimestre, um relatório

de

recuperação de custos (doravante referida como a “Relatório de Recuperação de

Custos”), contendo a seguinte informação:

(a) Custos recuperáveis transportados do trimestre anterior, se existentes.

(b) | Custos recuperáveis para o trimestre em questão.

(c) Totalidade de custos recuperáveis para o trimestre em questão

(Subsecção 7.1 (a) e Subsecção 7.1 (b)).

(d) Quantidade e valor do Petróleo de Custo adquirido proporcionalmente

em

Petróleo Bruto e Gás Natural e utilizada pela Concessionária para o

trimestre em questão.

(e) Custos do Contrato recuperados para o trimestre em questão.

(f) Valor acumulado total de custos do Contrato recuperados até ao final do

trimestre em questão.

(9) Valor de custos recuperáveis do Contrato a serem transportados para o

próximo trimestre,

O Relatório de Recuperação de Custos de cada trimestre será submetido ao

Governo no máximo até 30 (trinta) dias após o final desse trimestre.
Soo os cc cc cc mm

Secção 8

81

8.2

Relatório de Despesas e Receitas

A Concessionária preparará com respeito a cada trimestre, um relatório de
despesas e receitas no âmbito do Contrato (doravante referida como a “Relatório
de Despesas e Receitas”). O Relatório fará distinção entre Custos de Pesquisa,
Despesas de Investimento em Desenvolvimento e Produção, Custos
Operacionais, custos de desmobilização e o saldo do Fundo de Desmobilização
e identificará os maiores itens de despesas dentro dessas categorias. O relatório

demonstrará o seguinte:

(a)
(b)

(c)
(d)

Despesas e receitas reais referentes ao trimestre em questão.

Valor acumulado das despesas e receitas para o ano orçamentado em
questão.

Última previsão de despesas cumuláveis no final do ano.

Variações entre o orçamento previsional e a última previsão e respectivas

explicações.

O Relatório de Despesas e Receitas de cada trimestre será submetida ao
Governo até ao máximo de 30 (trinta) dias após o final desse trimestre.
Fio cc ccc cc mm

Secção 9 Relatório Anual Final

A Concessionária preparará um Relatório Anual Final. O relatório conterá
informação tal como disponibilizada no Relatório de Produção, Relatório do Valor
da Produção e do Imposto sobre a Produção do Petróleo, Relatório de
Recuperação de Custos e Relatório de Despesas e Receitas, mas será baseada
nas quantidades reais de Petróleo produzido e despesas incorridas. Na base
deste relatório, quaisquer ajustamentos necessários serão efectuados aos
pagamentos feitos pela Concessionária no âmbito do Contrato. O Relatório
Anual Final referente a cada ano civil, será submetida ao Governo no prazo de
60 (sessenta) dias do final do ano civil em questão.

Secção 10 Relatório do Orçamento

10.1

10.2

10.3

A Concessionária preparará um relatório do orçamento anual (doravante referida
como “Relatório do Orçamento”). Tal relatório fará distinção entre Custos de
Pesquisa, Despesas de Investimento em Desenvolvimento e Produção e Custos

Operacionais devendo demonstrar o seguinte:

(a) Previsão de despesas e receitas para 0 ano orçamentado nos termos do
Contrato.

(b) Previsão de despesas acumuladas e receitas para O final do referido ano
orçamentado.

(c) Um anexo demonstrando as rubricas individuais mais importantes
compreendidas na previsão de Despesas de Investimento em
Desenvolvimento e Produção, para o referido ano orçamentado.

O Relatório do Orçamento será submetido ao Governo com relação a cada ano
orçamentado no mínimo 90 (noventa) dias antes do início do ano a que se
referir, salvo no primeiro ano do Contrato, caso em que o Relatório do
Orçamento será submetido dentro de 30 (trinta) dias da Data Efectiva.

A Concessionária e o Governo reconhecem que poderão vir a ser necessárias
alterações aos detalhes do Relatório do Orçamento em função das
circunstâncias existentes e que nada aqui contido limitará a flexibilidade de
proceder a tais alterações. Em consistência com o exposto anteriormente,
estabelece-se que o referido Relatório será revisto anualmente.
Secção 11 Plano Previsão a Longo Prazo

11.2

Com fins informativos e de planeamento, a Concessionária deverá preparar e
submeter ao Governo um, ou ambos dos seguintes 2 (dois) planos a longo
prazo, dependendo de qual for apropriado:

Plano de Pesquisa

Durante o Período de Pesquisa, a Concessionária preparará um Plano de
Pesquisa para cada período de 3 (três) anos civis, com início no primeiro dia de
Janeiro a seguir à Data Efectiva (doravante referido como o “Plano de

Pesquisa”), o qual deverá conter a seguinte informação:

(a) Estimativa dos Custos de Pesquisa demonstrando os gastos para cada
um dos 3 (três) anos civis cobertos pelo Plano de Pesquisa.

(b) Detalhes das operações de sísmica planeadas para cada um desses
anos.

(c) Detalhes de todas as actividades de perfuração planeadas para cada um
desses anos.

(d) Detalhes das necessidades e utilização de infra-estruturas e requisitos.

O primeiro Plano de Pesquisa deverá ainda incluir a informação supra referida
para o período com início na Data Efectiva e termo no último dia de Dezembro

desse ano civil.

Após a Data Efectiva, o Plano de Pesquisa deverá ser revisto no início de cada
ano civil. A Concessionária deverá preparar e submeter ao Governo o primeiro
Plano de Pesquisa dentro do prazo de 60 (sessenta) dias a contar da Data
Efectiva e, daí em diante, deverá preparar e submeter ao Governo no mínimo 45
(quarenta e cinco) dias antes do final de cada ano civil a seguir à Data Efectiva,
uma Plano de Pesquisa revisto.

Previsão de Desenvolvimento

A Concessionária deverá preparar uma previsão de desenvolvimento para cada
período de 5 (cinco) anos civis (doravante referida como a Ce
Desenvolvimento”), com início no primeiro dia de Janeiro imediatamente a seguir
à data da aprovação do primeiro plano de desenvolvimento e do início da

implementação desse plano pela Concessionária.

A Previsão de Desenvolvimento deverá conter a seguinte informação:

(a)

(b)

(c)

(e)

(b

Previsão das Despesas de Investimento em Desenvolvimento e

Produção para cada um dos 5 (cinco) anos civis.
Previsão dos Custos Operacionais para cada um dos referidos anos civis.
Previsão da produção de Petróleo para cada um dos referidos anos civis.

Previsão da quantidade e tipo de pessoal empregue nas Operações
Petrolíferas na República de Moçambique.

Descrição dos mecanismos de comercialização de marketing do Petróleo

propostos.
Descrição das principais tecnologias utilizadas.

Descrição da relação de trabalho da Concessionária para com o

Governo.

A Previsão de Desenvolvimento será revista no início de cada ano civil, com
início a partir do segundo ano após a primeira Previsão de Desenvolvimento. A

Concessionária deverá preparar e submeter ao Governo a primeira Previsão de
Desenvolvimento dentro do prazo de 120 (cento e vinte) dias da data em que o
primeiro plano de desenvolvimento seja aprovado, ou seja considerado como
aprovado, pela Comissão de Gestão e a Concessionária tenha iniciado a sua
implementação e, daí em diante, deverá preparar e submeter ao Govemo uma
Previsão de Desenvolvimento revista, com uma antecedência não inferior a 45
(quarenta e cinco) dias antes do início de cada ano civil, a partir do segundo ano

após a primeira Previsão de Desenvolvimento.
Ooo O us O O O O CO DSO SO O GO DS DOS DN COM US mm

11.3 Alterações ao Plano e à Previsão

A Concessionária e o Governo reconhecem que, poderão vir a ser necessárias
alterações aos detalhes do Plano de Pesquisa e da Previsão de
Desenvolvimento em função das circunstâncias existentes e que nada aqui
contido limitará a flexibilidade de proceder a tais alterações. Em consistência
com o exposto anteriormente, estabelece-se que o Plano e Previsão referidos

serão revistos anualmente.

Secção 12 Revisão do Procedimento Contabilístico e Financeiro

As disposições destes Procedimentos Contabilísticos e Financeiros poderão ser
alteradas por determinação da lei aplicável ou, na ausência dessa lei, por meio de
acordo entre a Concessionária e o Governo. As alterações deverão ser efectuadas por
escrito e especificar a data em que entrarão em vigor.
Secção 13 Conflito com o Contrato

Em caso de conflito entre as disposições destes Procedimentos Contabilísticos e

Financeiros e do Contrato, prevalecerão as disposições do Contrato.
[Data]

ANEXO “D”

GARANTIA BANCÁRIA

Ministério dos Recursos Minerais
Ministra dos Recursos Minerais
Av. Fernão de Magalhães, 34,1

Maputo, Moçambique

1.

Tivemos conhecimento que em de 2006, o Governo da
República de Moçambique, Empresa Nacional de Hidrocarbonetos, (ENHJE.P e
Eni East Africa S.p.A (a ultima a “Parte Garantida”) celebraram um Contrato de
Concessão para Pesquisa e Produção para a Área 4, da Bacia do Rovuma
offshore de Moçambique (o “Contrato”). Para efeitos desta Garantia Bancária,
ENH e a Parte Garantida são conjuntamente designadas por “Concessionária”.
As palavras iniciadas por letra maiúscula que não sejam definidas nesta
Garantia Bancária terão o significado que lhes é atribuido no Contrato.

Nós, [DESIGNAÇÃO LEGAL DO BANCO] (o “Banco”), por este meio
garantimos, de forma incondicional e irrevogável, salvo o disposto na cláusula
5 infra, ao Governo da República de Moçambique (o “Governo” o devido e
pontual pagamento de todas as quantias devidas ao Governo pela Parte
Garantida e que não sejam pagas por esta, relativas ao incumprimento pela
Concessionária da obrigação de trabalho de Pesquisa referente ao
Período de Pesquisa, até ao máximo de US$  ,000,000

(.. milhões de dólares dos Estados Unidos da América).

. O montante da garantia referido na cláusula 2 supra, será reduzido de tempo a

tempo, mediante entrega ao Banco de um certificado emitido pela Parte
Garantida e assinado em representação do Governo, indicando o montante
dessa redução com base na conclusão dos itens correspondentes às
obrigações de trabalho de Pesquisa estabelecida nos termos do Artigo 4 do

Contrato.
4. A presente Garantia Bancária entra em vigor na Data Efectiva do Contrato e

caducará no termo do .............. Período de Pesquisa, ou, em momento
anterior, assim que o total das reduções efectuadas durante determinado

Periodo de Pesquisa for igual ao montante da garantia previsto na cláusula 2

supra.

5. O Governo poderá accionar a presente Garantia Bancária mediante
apresentação ao Banco de uma declaração do Governo, por escrito, indicando
o montante reclamado e certificando que o mesmo representa a quantia devida
e por pagar pela Parte Garantida devido ao incumprimento por parte da
Concessionária da obrigação de trabalho de Pesquisa nos termos do Contrato,
relativamente ao .................. Período de Pesquisa, e que:

(a) A Concessionária não realizou as Despesas Mínimas em relação ao

Período de Pesquisa relevante;

|

|

|

|

|

|

|

|

(b) A Parte Garantida foi notificada, por escrito, pelo Ministro dos Recursos

|] Minerais, por carta registada ou correio especial (devendo juntar-se uma
cópia da mesma ao referido pedido escrito), da situação de

|] incumprimento por parte da Concessionária, e das circunstâncias desse
incumprimento, e de que está a ser efectuado um levantamento ao

|

|

|

|

]

|

|

|

|

|

abrigo desta Garantia Bancária incondicional e irrevogável: e

(c) A Concessionária não sanou a situação de incumprimento após lhe ter
sido conferido um prazo não inferior a 14 (catorze) dias para o efeito.

6. Após a sua revogação ou termo, a presente Garantia Bancária deverá ser

devolvida à Parte Garantida.

Esta Garantia Bancária vai assinada por um representante do Banco devidamente

autorizado para o efeito, no dia de de 200[1.

Aceitem a expressão dos nossos melhores cumprimentos,

Em nome e representação de
[DESIGNAÇÃO LEGAL DO BANCO]

7.2

9.2

quantia nos termos desta Garantia que seja superior àquela que a Empresa
fosse responsável por pagar, no caso em que a Empresa tivesse cumprido as

Obrigações da Empresa.

Sem prejuízo de qualquer outra disposição desta Garantia, o Governo antes
de qualquer demanda ou antes de qualquer tentativa de cobrança nos termos
desta Garantia, procurará primeiro cobrar da Empresa esgotando todos os
recursos até a liquidação do património da Concessionária incluindo mas sem
se limitar, à cobertura de seguro relevante disponível para satisfazer qualquer

Obrigação da Empresa.

LEI APLICÁVEL E JURISDIÇÃO

Esta Garantia reger-se-á e será interpretada de acordo com as leis da
República de Moçambique. As disposições do artigo 30 do Contrato serão
aplicáveis, mutatis mutandis, a esta Garantia, no que se refere a todos os
litígios entre o Governo, a Garante ou a Empresa.

Notificações

Qualquer notificação a ser efectuada por uma Parte a outra, nos termos
desta Garantia, será feita por escrito e entregue em mão própria à Garante
ou aos Beneficiários, consoante o caso, ou enviada ao destinatário por
correio registado ou fax, endereçado a tal destinatário para a morada e à
atenção da pessoa que a Garante ou os Beneficiários, conforme o caso,
venham a designar de tempo a tempo por notificação, sendo que, até tal
notificação, as moradas da Garante e dos Beneficiários serão as seguintes:

A Garante

Atenção:
Telefone:
Fax:

O Governo
Avenida Fernão de Magalhães 34

Caixa Postal 2904
Maputo, Moçambique

Atenção: Instituto Nacional do Petróleo
Telefone: + 258 21 320 935
Fax: + 258 21 430 850

Todas as notificações enviadas por correio registado ou entregues em mão
própria serão tidas como efectivas da data da sua recepção. Notificações
efectuadas via fax serão tidas como recebidas, quando exista confirmação
de transmissão ininterrupta através de um relatório de transmissão e quando
não tenha havido qualquer comunicação telefónica do destinatário aos
emitentes (a ser confirmado por escrito) de que o fax não foi recebido em
forma legível dentro de vinte e quatro (24) horas do envio.

4
v/

7

EM TESTEMUNHO DE QUE a presente Garantia foi assinada pela Garante e aceite
pelo Governo na data acima especificada.

Em nome e representação de Eni S.p.A

Em nome e representação do
GOVERNO DA REPÚBLICA DE MOÇAMBIQUE
Anexo “E” o
GARANTIA DE EMPRESA MÃE

A PRESENTE GARANTIA foi assinada no dia de de 201 1

ENTRE:

(1)

(2)

Eni S.p.A, sociedade de responsabilidade limitada, devidamente constituída
ao abrigo das leis da Itália (a “Garante”), a favor de

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado neste acto
pela Ministra dos Recursos Minerais (o “Governo”);

(cada um, individualmente a “Parte” e conjuntamente as “Partes”)

CONSIDERANDO QUE:

A

Em , O Governo, a Eni East Africa S.p.A e Empresa Nacional de
Hidrocarbonetos, (ENH) E.P (a “Concessionária”) celebraram um Contrato de
Concessão para Pesquisa e Produção (o “Contrato”), relativo a Área 4 da
Bacia do Rovuma offshore de Moçambique.

A Garante é a empresa mãe última da Eni East Africa S.p.A, (a “Empresa”).

O Governo exige que o pontual e integral cumprimento das Obrigações da
Empresa seja garantido pela Garante, nos termos desta Garantia e a Garante
está disposta a conceder esta Garantia.

ASSIM, É ACORDADO O SEGUINTE:

11

1.2

DEFINIÇÕES E INTERPRETAÇÃO

“Obrigações da Empresa” significa quaisquer obrigações limitadas ao
Interesse Participativo da Empresa no Contrato, relacionadas com, ou
emergentes das, actividades da Empresa relacionadas com as Operações
Petrolíferas, durante qualquer período que ocorra em qualquer momento após
a conclusão do Período de Pesquisa até, e incluindo, à implementação final
da desmobilização das instalações.

“Terceiro Reclamante” significa uma pessoa individual que seja cidadã da
República de Moçambique ou qualquer pessoa colectiva constituída e
registada ao abrigo das leis de Moçambique, com sede em Moçambique e
cujo capital social seja detido em pelo menos 50% por capitais pertencentes
a cidadãos da República de Moçambique.

Os termos definidos no Contrato terão o mesmo significado quando usados nesta

Garantia. Palavras usadas no singular incluirão o plural e vice-versa.

Vs
X 7
24

(a)
(b)

2.2

2.3

341

3.2

441

41

GARANTIA

A Garante, irrevogável e incondicionalmente garante, sujeito a todos os
outros termos desta Garantia, que se a Empresa faltar, total ou parcialmente,
ao cumprimento de qualquer das Obrigações da Empresa perante o Governo,
e não satisfizer qualquer reclamação de um Terceiro Reclamante feita contra
a Empresa em resultado ou consequência de actos ou omissões da Empresa,
na execução das Obrigações da Empresa (sendo o Governo e o Terceiro
Reclamante, doravante em conjunto referidos como os “Beneficiários”), a
Garante deverá, logo que razoavelmente possível após um accionamento da
Garantia nos termos da cláusula 3, tomar ela própria os passos que sejam

necessários:
para cumprir com a Obrigação da Empresa ou sanar o incumprimento; ou

no caso de tal falta ou incumprimento não seja susceptível de ser sanada,
reiniciar o cumprimento da Obrigação da Empresa violada.

A presente Garantia produzirá efeitos trinta (30) dias após a aprovação do
Plano de Desenvolvimento, cessando os efeitos com o término de todas as
Operações Petrolíferas relevantes, nos termos da lei aplicável e do Contrato.

Na cessação desta Garantia a Garante não terá qualquer ulterior
responsabilidade perante os Beneficiários nos termos, ou em conexão com,
esta Garantia, salvo no que se refere a qualquer incumprimento que tenha
sido notificado pelos Beneficiários nos termos do artigo 3 desta Garantia,
antes da sua cessação.

DEMANDAS

Os Beneficiários deverão notificar por escrito a Garante de um
incumprimento de uma Obrigação da Empresa e a referida notificação deverá
conter uma descrição de tal incumprimento.

Nos termos do disposto nos artigos 4 e 7 desta Garantia, caso a Empresa
não sane um incumprimento especificado numa notificação entregue ao
abrigo do artigo 3.1, no prazo de 14 (catorze) dias da recepção pela Garante
de tal notificação, os Beneficiários poderão então demandar por escrito a
Garante (i) especificando o alegado incumprimento da(s) Obrigação(ões) da
Empresa; e (ii) exigindo à Garante que tome as medidas previstas no artigo 2
desta Garantia.

DIREITOS E OBRIGAÇÕES
Os Beneficiários estão obrigados a, antes de exercer quaisquer direitos,
poderes ou meios de reparação que lhes sejam conferidos por esta garantia,

com relação à Garante, nos termos desta Garantia ou da lei:

notificar a Empresa do incumprimento de uma Obrigação da Empresa;

4.1.2 se a Empresa:
(a) no caso de uma reclamação do Governo, contestar o incumprimento
notificado pelo Governo, ter obtido uma decisão arbitral ou decisão de

perito confirmando tal incumprimento pela Empresa; ou

(b) no caso de uma reclamação de um Terceiro Reclamante, contestar
uma reivindicação notificada pelo Terceiro Reclamante, ter obtido uma
sentença ou decisão de um tribunal, desde que tal sentença ou
decisão de um tribunal tenha sido proferia contra a Empresa e seja
definitiva e não susceptível de recurso; e

4.1.3 fazer ou apresentar qualquer reclamação ou prova de liquidação ou
dissolução da Empresa (conforme seja aplicável).

5 ACCIONAMENTO DA GARANTIA

As obrigações da Garante ao abrigo desta Garantia não serão consideradas como
cumpridas ou afectadas por qualquer acto ou omissão ou qualquer outro evento ou
circunstância (do conhecimento ou não da Empresa, da Garante ou dos
Beneficiários) que causasse ou pudesse causar (salvo nos termos desta clausula 5)
que as responsabilidades da Garante ao abrigo desta Garantia fossem consideradas
cumpridas ou fossem afectadas, incluindo, nomeadamente:

5.1.1 qualquer das Obrigações da Empresa serem ou tornarem-se, ilegais ou
inválidas, sobre qualquer aspecto;

5.1.2 qualquer concessão de tempo (ou qualquer outra indulgência) a favor da
Empresa ou de qualquer outra pessoa; ou

5.1.3 qualquer alteração ou modificação, renúncia ou desistência de qualquer dos
termos do Contrato na medida em que tal alteração, modificação, renúncia
ou desistência seja feita com o consentimento prévio da Garante.

6. CESSÃO E SUCESSORES

6.1 Os Beneficiários não poderão ceder a qualquer pessoa qualquer benefício
desta Garantia,

6.2 Os direitos e obrigações da Garante ao abrigo desta Garantia só poderão ser
cedidos com o consentimento prévio do Governo.

7. LIMITAÇÕES E LIMITE DA RESPONSABILIDADE DA GARANTE

7.1. Sem prejuízo de quaisquer outras disposições desta Garantia, a Garante terá
todos os direitos, limitações, meios de defesa, incluindo, nomeadamente,
todos os direitos de compensação, facultados à Empresa nos termos do
Contrato ou na lei, no caso de uma reclamação por um Terceiro Reclamante
com relação a qualquer accionamento da Garantia feito ao abrigo da cláusula
3.2 desta Garantia. A Garante nunca será responsável por pagar qualquer

sa

4

/

“/

/

/
